EXHIBIT 10.66




﻿

﻿

﻿

﻿

﻿

LOAN AND SECURITY AGREEMENT

by and among

BBX CAPITAL CORPORATION, a Florida corporation, FOOD FOR THOUGHT RESTAURANT
GROUP-FLORIDA, LLC, a Florida limited liability company, BBX CAPITAL FLORIDA
LLC, a Florida limited liability company, WOODBRIDGE HOLDINGS, LLC, a Florida
limited liability company and BBX SWEET HOLDINGS, LLC, a Florida limited
liability company,
collectively, as Borrowers

and

IBERIABANK, a Louisiana state-chartered bank,

as Administrative Agent

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

as Lenders

Dated: As of March 6, 2018

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

﻿

 

 

﻿

 

Page

SECTION 1.   DEFINITIONS

1

SECTION 2.   CREDIT FACILITIES

17

2.1

Loans

17

2.2

Loans for General Purposes

17

2.3

Loans for Letter of Credit Purposes

18

2.4

Loans for Business Acquisition Purposes

20

2.5

Loans for Real Estate Investment Purposes

21

2.6

Loans for Stock Buy Back Purposes

22

2.7

Commitments

22

2.8

Draw Requests

22

SECTION 3.   REPAYMENT, INTEREST AND FEES AND PREPAYMENT

23

3.1

Repayment of Loans

23

3.2

Prepayments

23

3.3

Interest

24

3.4

Fees, Late Fee and Default Rate

25

3.5

Changes in Laws and Increased Costs of Loans

25

3.6

Mitigation

27

SECTION 4.   CONDITIONS PRECEDENT

28

4.1

Conditions Precedent to Initial Loans and Letters of Credit

28

4.2

Conditions Precedent to All Loans and Letters of Credit

29

SECTION 5.   GRANT AND PERFECTION OF SECURITY INTEREST

29

5.1

Grant of Security Interest

29

5.2

Perfection of Security Interests

30

SECTION 6.   COLLECTION AND ADMINISTRATION

30

6.1

Borrowers' Loan Accounts

30

6.2

Statements

31

6.3

Payments

31

6.4

Authorization to Make Loans

32

6.5

Use of Proceeds

32

6.6

Appointment of Borrower Agent as Agent for Requesting Loans and Receipts of
Loans and Statements

32

6.7

Pro Rata Treatment

33

6.8

Sharing of Payments, Etc.

33

6.9

Settlement Procedures

34

6.10

Obligations Several; Independent Nature of Lenders' Rights

36

6.11

Bank Products

36

6.12

Taxes

37

SECTION 7.   REPRESENTATIONS AND WARRANTIES

39

7.1

Existence, Power and Authority

39

﻿

i

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018



 

--------------------------------------------------------------------------------

 



﻿

7.2

Name: State of Organization; Chief Executive Office

39

7.3

Financial Statements; No Material Adverse Change

40

7.4

Priority of Liens; Collateral

40

7.5

Tax Returns

40

7.6

Litigation

40

7.7

Compliance with Other Agreements and Applicable Laws

41

7.8

Environmental Compliance

41

7.9

Employee Benefits

42

7.10

Bank Accounts

42

7.11

SEC Reporting Compliance

42

7.12

Subsidiaries; Capitalization; Solvency

42

7.13

Labor Disputes

43

7.14

Material Contracts

43

7.15

Accuracy and Completeness of Information

43

7.16

Survival of Warranties; Cumulative

44

7.17

Patriot Act

44

7.18

OFAC

44

7.19

Anti-Terrorism Laws

44

SECTION 8.   AFFIRMATIVE AND NEGATIVE COVENANTS

44

8.1

Maintenance of Existence

44

8.2

Compliance, with Laws, Regulations, Etc.

45

8.3

Payment of Taxes and Claims

46

8.4

SEC Reporting; NYSE Listing

46

8.5

Financial Statements and Other Information

46

8.6

Consolidation, Merger, Dissolution, Etc

48

8.7

Encumbrances/Negative Pledge

48

8.8

Indebtedness

48

8.9

Loans, Investments, Etc.

49

8.10

Dividends and Redemptions

50

8.11

Compliance with ERISA

51

8.12

End of Fiscal Years; Fiscal Quarters

51

8.13

Change in Business

51

8.14

Fixed Charge Coverage Ratio

51

8.15

Senior Funded Debt to EBITDA

51

8.16

Unencumbered Minimum Liquidity

51

8.17

Costs and Expenses

51

8.18

Employment of Key Personnel

52

8.19

Control of Certain Subsidiaries

52

SECTION 9.   EVENTS OF DEFAULT AND REMEDIES

52

9.1

Events of Default

52

9.2

Remedies

54

SECTION 10.   JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS;  GOVERNING LAW

56

10.1

Governing Law; Choice of Form; Service of Process; Jury Trial Waiver

56

10.2

Waiver of Notices

57

10.3

Amendments and Waivers

57

10.4

Waiver of Counterclaims

58

﻿

ii

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018



 

--------------------------------------------------------------------------------

 



﻿

10.5

Indemnification

59

10.6

Currency Indemnity

59

SECTION 11.   THE ADMINISTRATIVE AGENT

60

11.1

Appointment, Powers and Immunities

60

11.2

Reliance by Administrative Agent

60

11.3

Events of Default

60

11.4

IBERIABANK in its Individual Capacity

61

11.5

Indemnification

61

11.6

Non-Reliance on Administrative Agent and Other Lenders

61

11.7

Failure to Act

62

11.8

Concerning the Collateral and the Related Loan Documents

62

11.9

Collateral Matters

62

11.10

Agency for Perfection

63

11.11

Successor Administrative Agent

64

11.12

Other Administrative Agent Designations

64

11.13

Credit Bids

64

SECTION 12.   TERM OF AGREEMENT; MISCELLANEOUS

65

12.1

Term

65

12.2

Interpretative Provisions

65

12.3

Notices

67

12.4

Partial Invalidity

68

12.5

Confidentiality

68

12.6

Successors

69

12.7

Assignments; Participations

69

12.8

Entire Agreement

71

12.9

Counterparts, Etc

71

﻿

iii

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

﻿

 

 

--------------------------------------------------------------------------------

 

INDEX TO

EXHIBITS AND SCHEDULES

﻿

﻿

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Compliance Certificate

Exhibit C

Form of Draw Request

Exhibit D

Form of Membership Interest Certificate

Schedule 7.2

Name, State of Organization; Chief Executive Office

Schedule 7.6

Litigation

Schedule 7.8

Environmental Compliance

Schedule 7.10

Bank Accounts

Schedule 7.12

Significant Subsidiaries; Capitalization; Solvency

Schedule 7.13

Labor Disputes

Schedule 8.8

Indebtedness

Schedule 8.9(e)

Loans and Advances

﻿

i

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

﻿

 

 

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this "Agreement") is dated March 6, 2018 is
entered into by and among BBX CAPITAL CORPORATION, a Florida corporation, FOOD
FOR THOUGHT RESTAURANT GROUP-FLORIDA, LLC, a Florida limited liability company,
BBX CAPITAL FLORIDA LLC, a Florida limited liability company, WOODBRIDGE
HOLDINGS, LLC, a Florida limited liability company and BBX SWEET HOLDINGS, LLC,
a Florida limited liability company (each a "Borrower" and collectively,
"Borrowers"), and IBERIABANK, a Louisiana state-chartered bank, in its capacity
as agent acting for and on behalf of the parties to this Agreement as lenders
(in such capacity, "Administrative Agent"), the parties to this Agreement as
lenders (individually a "Lender" and collectively, "Lenders").

﻿

W I T N E S S E T H:

WHEREAS, Borrowers have requested that the Lenders make a revolving line of
credit loan in a principal amount equal to $50,000,000.00 to Borrowers (the
"Loan").

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to make the Loan to Borrowers.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Borrowers, the Lenders and Administrative Agent agree as follows:

SECTION 1.    DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them, below:

﻿

1.1    "Affiliate" shall mean, with respect to a specified Person, any other
Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes: (a) any Person which
beneficially owns or holds ten percent (10%) or more of any class of Voting
Stock of such Person or other equity interests in such Person; (b) any Person of
which such Person beneficially owns or holds ten percent (10%) or more of any
class of Voting Stock or in which such Person beneficially owns or holds ten
percent (10%) or more of the equity interests and (c) any director or executive
officer of such Person.  For the purposes of this definition, the term "control"
(including with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies or such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.

1.2    "Administrative Agent" shall mean IBERIABANK, in its capacity as
administrative agent on behalf of Lenders pursuant to the terms hereof and any
replacement or successor agent hereunder.

1.3    "Applicable Margin" means, at any time, as to the Interest Rate for Prime
Rate Loans and the Interest Rate for Floating LIBOR Rate Loans the applicable
percentage (on a per annum basis) set forth below as either the "Revolver LIBOR
Margin" or the "Revolver Prime Margin" (as the case may be) based upon
Borrowers' Maximum Senior Funded Debt to EBITDA as determined by Administrative
Agent's review of Borrowers' quarterly financial statements required to be
delivered in accordance with Section 8.5(a)(iii) of this Agreement:



 

1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

Pricing Level

Maximum Senior Funded Debt/EBITDA Ratio

Revolver LIBOR Margin

Revolver Prime Margin

Level 1

≥ 2.00x

3.75%

2.25%

Level 2

≥ 1.50x but < 2.00x

3.50%

2.00%

Level 3

≥ 1.00x but < 1.50x

3.25%

1.75%

Level 4

< 1.00x

3.00%

1.50%

﻿

1.4    "Assignment and Acceptance" shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Administrative Agent in connection with an
assignment of a Lender's interest hereunder in accordance with the provisions of
Section 12.7 hereof.

1.5    "Availability" shall mean, as the context may require, the Letter of
Credit Sublimit, the Business Acquisition Availability, the Real Estate
Investments Availability and/or the Stock Buy Back Availability (as the case may
be).  Regarding any funding for General Purposes, such funding does not have a
specific availability other than the Maximum Credit and the effect of Section
2.2(b) and Section 2.3(b)(vi).

1.6    "Bank Product Provider" shall mean any Lender, Affiliate of Lender or
other financial institution (in each case as to any such Lender, Affiliate or
other financial institution to the extent approved by Administrative Agent) that
provides any Bank Products to Borrowers.

1.7    "Bank Products" shall mean any one or more of the following types or
services or facilities provided to a Borrower by a Bank Product Provider: (a)
credit cards, debit cards or stored value cards or the processing of credit
card, debit card or stored value card sales or receipts; (b) cash management or
related services, including: (i) the automated clearinghouse transfer of funds
for the account of a Borrower pursuant to agreement or overdraft for any
accounts of Borrowers maintained at Administrative Agent or any Bank Product
Provider that are subject to the control of Administrative Agent pursuant to any
Deposit Account Control Agreement to which Administrative Agent or such Bank
Product Provider is a party, as applicable; and (ii) controlled disbursement
services; and (c) Hedge Agreements if and to the extent permitted
hereunder.  Any of the foregoing shall only be included in the definition of the
term "Bank Products" to the extent that the Bank Product Provider has been
approved by Administrative Agent.

1.8    "Bluegreen Corporation" shall mean BLUEGREEN VACATIONS CORPORATION, a
Florida corporation.

1.9    "Bluegreen Dividends" shall mean any dividend declared and/or paid by
Bluegreen Corporation to its shareholders, including, but not limited to,
Woodbridge Holdings, if, as and when declared by Bluegreen Corporation's Board
of Directors.

1.10    "Borrower Agent" shall mean the Parent in its capacity as Borrower Agent
on behalf of itself and the other Borrowers pursuant to Section 6.6 hereof and
it successors and assigns in such capacity.

1.11    "Borrowers" shall mean, collectively, the following: (a) BBX CAPITAL
CORPORATION, a Florida corporation; (b) FOOD FOR THOUGHT RESTAURANT GROUP-



 

2

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



FLORIDA, LLC, a Florida limited liability company; (c) BBX CAPITAL FLORIDA LLC,
a Florida limited liability company; (d) WOODBRIDGE HOLDINGS, LLC, a Florida
limited liability company; (e) BBX SWEET HOLDINGS, LLC, a Florida limited
liability company; and (f) any other Person that at any time alter the date
hereof becomes a Borrower hereunder; each sometimes being referred to herein
individually as a "Borrower".

1.12    "Business Acquisition Availability" shall mean an amount up to but not
exceeding $20,000,000.00.

1.13    "Business Acquisition Purposes" shall mean Loans made hereunder for the
acquisition of operating companies by any Borrower or its Subsidiaries.

1.14    "Business Day" shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of Florida and a day on which Administrative Agent is open
for the transaction of business; except, that, if a determination of a Business
Day shall relate to any Floating LIBOR Rate Loans, the term Business Day shall
also exclude any day on which banks are closed for dealings in dollar deposits
in the London interbank market or other applicable Floating LIBOR Rate market.

1.15    "Capital Leases" shall mean, as applied to any Person, any lease of (or
any agreement conveying the right to use) any property (whether real, personal
or mixed) by such Person as lessee which in accordance with GAAP, is required to
be reflected as a liability on the balance sheet of such Person; provided that
Capital Leases shall not include any lease, which would be classified and
accounted for as an operating lease under GAAP as in effect on the Closing Date.

1.16    "Capital Stock" shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person's capital stock or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock, or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

1.17    "Change in Law" shall mean the occurrence, after the Closing Date, of:
(a) the adoption, taking effect or phasing in of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof; or (c) the making,
issuance or application of any request, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority.

1.18    "Change of Control" shall mean: (a) the acquisition by any Person or
group (as such term is used in Section 13(d)(3) of the Exchange Act), except for
one or more Permitted Holders, of beneficial ownership, directly or indirectly,
of more than fifty percent (50%) of the voting power or of the total issued and
outstanding capital stock of Parent; (b) if at any time, individuals who on the
Closing Date constituted the Board of Directors of the Parent (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Parent, as the case may be, was approved by
a vote of the majority of the directors then still in office who were either
directors on the Closing Date or whose election or a nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Parent; or (c) the failure of Parent to own, directly
or indirectly, one hundred percent (100%) of the voting power of the total
outstanding Voting Stock of any other Borrower or Obligor, other than as
permitted in Section 8.6. 



 

3

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



1.19    "City National" shall mean CITY NATIONAL BANK OF FLORIDA, a national
banking association and its successors and assigns.

1.20    "Closing Date" shall mean March 6, 2018.

1.21    "Code" shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified, or
supplemented, together with all rules, regulations and official interpretations
thereunder or related thereto.

1.22    "Collateral" shall have the meaning set forth in Section 5 hereof.

1.23    "Commitment" shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender's signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 12.7 hereof, as the same maybe adjusted from time
to time in accordance with the terms hereof; sometimes being collectively
referred to herein as "Commitments".

1.24    "Compliance Certificate" shall mean a compliance certificate in the form
of Exhibit B attached hereto.

1.25    "Conditions for Advances" shall mean: (i) no Event of Default is then
occurring; (ii) Availability exists under the requested Loan; and (iii)
Administrative Agent shall have received such due diligence documents,
certificates, or information, as it shall reasonably request with respect to
requested Loan.

1.26    "Connection Income Taxes" shall mean Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes.

1.27    "Credit Facility  " shall mean the Loans provided to or for the benefit
of any Borrower pursuant to Sections 2.1,  2.2,  2.3,  2.4,  2.5 and 2.6 hereof.

1.28    "Default" shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.29    "Default Interest" shall have the meaning set forth in Section 3.4(e).

1.30    "Default Rate" shall mean an interest rate equal to the lower of: (i)
the then applicable Prime Rate plus six percent (6%); or (ii) the highest
non-usurious rate permitted under applicable law.

1.31    "Defaulting Lender" shall have the meaning set forth in Section 6.9(e)
hereof.

1.32    "EBITDA" shall mean, on any measurement date, with respect to the most
recent four (4) calendar quarters, the Parent's Consolidated Net Income (Loss)
plus, the sum of: (a) Interest Expense on Funded Debt; (b) Provision (Benefit)
for Income Taxes; (c) Depreciation and Amortization; (d) Stock Compensation
Expense; (e) Non-Cash Legacy Asset Impairment Charges; (f) Long-Term Incentive
Plan Expenses; (g) One-Time Restructuring Charges and Severance Expenses; and
(h) One-Time Expenses as approved by the Administrative Agent in its Permitted
Discretion; less, for the same accounting



 

4

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



period, the sum of: (x) Other Interest Income (not including income on Vacation
Ownership Interest notes receivable), in each case measured on a consolidated
basis.  

1.33    "Eligible Transferee" shall mean: (a) any Lender; (b) the parent company
of any Lender and/or any Affiliate of such Lender which is at least fifty
percent (50%) owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Administrative Agent; (d) any other
commercial bank, financial institution approved by Administrative Agent and
Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld, conditioned or delayed, and shall be deemed given if no objection is
made within five (5) Business Days after notice of the proposed assignment),
that is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5,000,000,000 and extends asset-based
lending facilities in its ordinary course of business; and (e) notwithstanding
anything to the contrary set forth in this Agreement, including, without
limitation, the proviso set forth in this definition, during any Event of
Default, any Person acceptable to Administrative Agent in its sole discretion;
provided, that: (i) no Person shall be an Eligible Transferee of the assignment
to such Person that would constitute a prohibited transaction under Section 4975
of the Code or any other applicable law, or would, immediately following any
such assignment, result in increased costs or Taxes payable by the Borrowers
pursuant to Section 8.3; provided, that; (ii) neither any Borrower nor or any
Affiliate of any Borrower shall qualify as an Eligible Transferee; and (iii) no
Person to whom any Indebtedness which is in any way subordinated in right of
payment to any other Indebtedness of any Borrower shall qualify as an Eligible
Transferee, except as Administrative Agent may otherwise specifically agree.

1.34    "Environmental Laws" shall mean all foreign, Federal, State and local
laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Borrower and any
Governmental Authority: (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety; (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to recordkeeping,
notification, disclosure and reporting requirements respecting Hazardous
Materials.  The term "Environmental Laws" includes: (i) the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Superfund Amendments and Reauthorization Act, the Federal Water
Pollution Control Act of 1972, the Federal Clean Water Act, the Federal Clean
Air Act, the Federal Resource Conservation and Recovery Act of 1976 (including
the Hazardous and Solid Waste Amendments thereto), the Federal Solid Waste
Disposal and the Federal Toxic Substances Control Act, the Federal Insecticide,
Fungicide and Rodenticide Act, and the Federal Safe Drinking Water Act of 1974;
(ii) applicable state counterparts to such laws; and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of; the presence of or exposure to any
Hazardous Materials.

1.35    "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto. 



 

5

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



1.36    "ERISA Affiliate" shall mean any person required to be aggregated with
any Borrower or any of its or their respective Subsidiaries under Sections
414(b), 414(c), 414(m) or 414(o) of the Code.

1.37    "ERISA Event" shall mean: (a) any "reportable event", as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan other than reportable events for which the 30-day notice period has been
waived; (b) the adoption of any amendment to a Plan that would cause the Plan to
be subject to the limits of Code Section 436; (c) the failure to meet the
minimum funding standards of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA); (d) the filing pursuant to Section 412 of the Code or Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (e) the occurrence of a "prohibited transaction" with
respect to which any Borrower or any of its or their respective Subsidiaries is
a "disqualified person" (within the meaning of Section 4975 of the Code) or with
respect to which any Borrower or any of its respective Subsidiaries could
otherwise be liable other than a prohibited transaction that qualifies for an
exemption from liability or tax under ERISA or the Code; (f) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or a cessation of operations which is treated as such a withdrawal or
notification that a Multiemployer Plan is in reorganization; (g) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the Pension Benefit Guaranty Corporation to terminate a Plan; (h)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (i) the imposition of any liability under
Title IV of ERISA, other than the Pension Benefit Guaranty Corporation premiums
due but not delinquent under Section 4007 of ERISA, upon any Borrower or any
ERISA Affiliate in excess of $5,000,000.00 and (j) any other event or condition
with respect to a Plan including any Plan subject to Title TV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in liability of any Borrower in excess of $5,000,000.00.

1.38    "EST" shall mean Eastern Standard Time. 

1.39    "Event of Default" shall mean the occurrence or existence of any event
or condition described in Section 9.1 hereof.

1.40    "Exchange Act" shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.41    "Excluded Taxes" shall mean any of the following Taxes imposed on or
with respect to Administrative Agent, any Lender or any Issuing Bank or required
to be withheld or deducted from a payment to Administrative Agent, any Lender or
any Issuing Bank: (a) any Tax imposed on or determined by reference to the net
income or net profits of Administrative Agent, any Lender or any Issuing Bank
(and any franchise Taxes imposed in lieu thereof), and any branch profits Taxes,
in each case: (i) imposed as a result of Administrative Agent, such Lender or
such Issuing Bank being organized under the laws of, or having its principal
office, or in the case of such Lender, its Lending Office, located in the
jurisdiction (or any political subdivision or taxing authority thereof or
therein) imposing such Tax; or (ii) that are Other Connection Taxes; (b) any Tax
resulting from an Administrative Agent's, a Lender's or an Issuing Bank's
failure to comply with the requirements of Section 6.12(d) (except to the extent
such failure is attributable to a Change in Law with respect to taxation by any
Governmental Authority after the time it becomes a party to this Agreement, or
designates a new Lending Office, as the case may be); (c) in the case of any
Lender or any Issuing Bank, any United States withholding Taxes imposed on
amounts payable to or for the account of such Lender or such Issuing Bank with
respect to an applicable interest in a Loan or Commitment pursuant to the
applicable withholding rate in effect at the time it becomes a party to this



 

6

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



Agreement (other than pursuant to an assignment of a Non-Consenting Lender under
Section 10.3(c)) or designates a new Lending Office, except that Taxes described
in this clause (c) shall not include any amount with respect to United States
withholding Taxes that such Lender or such Issuing Bank (or its assignor, if
any) was previously entitled to receive pursuant to Section 6.12, if any, with
respect to such United States withholding Taxes at the time it designates a new
Lending Office or at the time of the assignment, and additional United States
withholding Taxes that may be imposed after the time such Lender becomes a party
to the Agreement or designates a new Lending Office, as a result of a Change in
Law with respect to taxation by any Governmental Authority; and (d) any United
States withholding taxes imposed under FATCA.

1.42    "Extension Fee" shall mean an amount equal to twelve and one-half basis
points (12.5 bps or .125%) of the Maximum Credit.

1.43    "Extension Option" shall mean annual twelve (12) month extensions of the
Maturity Date, which extensions shall be subject to the satisfaction of the
Extension Option Conditions and Administrative Agent's approval in its sole and
absolute discretion.

1.44    "Extension Option Conditions" shall mean the following:

(a)    Borrowers shall request an Extension Option by written notice to
Administrative Agent not earlier than fifteen (15) months nor later than twelve
(12) months prior to the then applicable Maturity Date;

(b)    At the time of the request, and at the time of the commencement of the
applicable Extension Option, there shall not exist any Event of Default nor any
condition or state of facts which after notice and/or lapse of time would
constitute an Event of Default;

(c)    Borrowers shall have paid Lender the Extension Fee to Administrative
Agent no later than the commencement date of the applicable Extension Option;
and 

(d)    At the time of the request, and at the time of the commencement of the
applicable Extension Option, no Material Adverse Effect shall exist with respect
to the financial condition of the Parent or the value of the Collateral; 

(e)    Administrative Agent shall provide written notice to the Borrower Agent
of its approval or disapproval of the Extension Option, no later than sixty (60)
days after receipt of Borrower's request for such Extension Option.  Whether or
not the extension becomes effective, Borrowers shall pay all out-of-pocket costs
and expenses incurred by Administrative Agent and Lenders in connection with the
proposed extension (pre- and post-closing), including (as may be applicable)
valuation fees and reasonable attorneys' fees actually incurred by
Administrative Agent and Lenders; all such costs and expenses incurred up to the
time of Administrative Agent and Lenders written agreement to the extension
shall be due and payable prior to Administrative Agent and Lenders of that
agreement (or if the proposed extension does not become effective, then upon
demand by Administrative Agent and Lenders), and any future failure to pay such
amounts shall constitute an Event of Default under the Loan Documents (subject
to any applicable notice and cure periods); and 

(f)    If all of the foregoing conditions are not satisfied, the applicable
Extension Option shall not be or become effective. 



 

7

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



﻿

1.45    "FATCA" shall mean Sections 1471 through 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that, is
substantively comparable), and any current or future regulations or official
interpretations thereof.

1.46    "Fee Letter" shall mean the Fee Letter, dated of even date herewith, by
and among Borrowers and Administrative Agent setting forth certain fees payable
by Borrowers to Administrative Agent for the benefit of itself and Lenders, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

1.47    Intentionally Deleted.

1.48    "Fixed Charge Coverage Ratio" shall mean, with respect to any date of
determination, the ratio of: (a) EBITDA, less cash dividends, stock repurchases
and other restricted payments, less cash taxes; divided by (b) the sum of: (i)
the scheduled principal payments on Loans; plus (ii) interest expense on the
Loans.

1.49    "Floating LIBOR Rate Loans" shall mean any Loans or portion thereof on
which interest is payable based on the Floating LIBOR Rate in accordance with
the terms hereof.

1.50    "Floating LIBOR Rate" shall mean when determined, the rate per annum
offered for U.S. Dollar deposits in an amount comparable to the applicable
Floating LIBOR Loan for a period of thirty (30) days as of 11:00 a.m. City of
London, England time two (2) Business Days prior to the first day of the month
in which such determination occurs equal to the "London Interbank Offered Rate"
from ICE Benchmark Administrative Settlement (ICE) as shown on the Bloomberg
System ("Bloomberg"); provided that: (a) for the period from the date of such
Loan until the last day of the month in which such Loan is made, such rate shall
be determined as of two (2) Business Days prior to the date of such Loan; and
(b) if the Floating LIBOR Rate as determined pursuant to this definition shall
be less than zero percent (0%), then the Floating LIBOR Rate shall be deemed to
be zero percent (0%) for purposes of this Agreement; provided, however, in the
event any Borrower shall have entered into a Hedge Agreement with Administrative
Agent or any Bank Product Provider, the foregoing floor rate of zero percent
(0%) shall not be applicable during such time as such Hedge Agreement is in
effect. If such rate is not available on Bloomberg, then such offered rate shall
be otherwise independently determined by Administrative Agent from an alternate,
substantially similar independent source available to Administrative Agent or
shall be calculated by Administrative Agent by a substantially similar
methodology as that previously used to determine such rate, or it shall be
calculated by any of Administrative Agent's successors and assigns.  The
Floating LIBOR Rate is not necessarily the lowest rate charged by Administrative
Agent or any Lender on its loans.

1.51    "Funded Debt" shall mean, as of any date of determination, the principal
portion of all Indebtedness (without duplication) of the Borrowers on a
consolidated basis: (a) in respect of any borrowed money (including the
Obligations); (b) evidenced by any loan or credit agreement, promissory note,
debenture, bond, or other similar written obligation to pay money (including the
Loan Documents); (c) under any Capitalized Lease; (d) for the deferred and
unpaid purchase price of any property or business or any services (other than
(without duplication) for purposes of this clause (d), and (e) any guaranty or
endorsement of, or responsibility for any Indebtedness of the types described in
this definition; provided, that Funded Debt shall not include any Indebtedness:
(i) relating to the sale of Bluegreen Corporation notes receivables; (ii) of
Renin Holdings LLC, a Florida limited liability company; and (iii) any other
Indebtedness that is not guaranteed by Parent or whose repayment does not
adversely impact Parent's ability to obtain dividends from Bluegreen Corporation
or other Subsidiaries. 



 

8

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



1.52    "GAAP" shall mean generally accepted accounting principles in the United
States of America as set forth from time to time in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied.  In the event that any
"Accounting Change(s)" (as defined below) shall occur and such change results in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agent agree to
enter into negotiations to amend such provisions of this Agreement so as to
reflect equitably such Accounting Change(s) with the desired result that the
criteria for evaluating the Borrowers' financial condition shall be
substantially the same after such Accounting Change(s) as if such Accounting
Change(s) had not been made.  Until such time as such an amendment shall have
been executed and delivered by the Borrowers, the Administrative Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Change(s) had
not occurred.  "Accounting Change(s)" refers to any changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC, or the adoption of
the International Financial Reporting Standards (IFRS).  

1.53    "General Purposes" shall mean, Loans made hereunder for general working
capital purposes of the Parent and its Affiliates.

1.54    "Governmental Authority" shall mean any nation or government, any state,
province, or other political subdivision thereof; any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.55    "Hazardous Materials" shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.56    "Hedge Agreement" shall mean an agreement between any Borrower and
Administrative Agent or any Bank Product Provider that is a swap agreement as
such term is defined in 11 U.S.C. Section 101, and including any rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement rate, floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as "Hedge Agreements".

1.57    "IBERIABANK" means IBERIABANK, a Louisiana state-chartered bank, in its
individual capacity, and its successors and assigns. 



 

9

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



1.58    "Indebtedness" shall mean, with respect to any Person, any liability,
whether or not contingent: (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock or redemption or repurchase
obligations under any Capital Stock or other equity securities issued by such
Person; (f) all reimbursement obligations and other liabilities of such Person
with respect to surety bonds (whether bid, performance or otherwise), letters of
credit, banker's acceptances, drafts or similar documents or instruments issued
for such Person's account; (g) all indebtedness of such Person in respect of
indebtedness of another Person for borrowed money or indebtedness of another
Person otherwise described in this definition which is secured by any consensual
lien, security interest, collateral assignment, conditional sale, mortgage, deed
of trust, or other encumbrance on any asset of such Person, whether or not such
obligations, liabilities or indebtedness are assumed by or are a personal
liability of such Person, all as of such time; and (h) obligations, liabilities
and indebtedness, net of any asset value of such Person (marked to market)
arising under Hedge Agreements and other agreements or arrangements designed to
protect such person against fluctuations in interest rates or currency or
commodity values; provided, that, Indebtedness shall not include: (i) trade
payables and accrued expenses, in each case payable directly or through a bank
clearing arrangement and arising in the ordinary course of business; and (ii)
purchase price holdbacks in respect of a portion of the purchase price of an
asset to satisfy warranty or other unperformed obligations of the respective
seller.

1.59    "Indemnified Taxes" shall mean Taxes other than Excluded Taxes and Other
Taxes.

1.60    "Initial Maturity Date" shall mean March 6, 2020.

1.61    "Interest Expense" shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person.

1.62    "Interest Period" shall mean for any Floating LIBOR Rate Loan, a period
of one (1) month, provided that: (i) the initial Interest Period may be less
than one (1) month, if the initial funding date of the Loan is a day other than
the first Business Day of a calendar month; and (ii) no Interest Period shall
extend beyond the Maturity Date.

1.63    "Interest Rate" shall mean, as the context may require: (i) as to Prime
Rate Loans, the Prime Rate plus the Applicable Margin; and (ii) as to Floating
LIBOR Rate Loans, the Floating LIBOR Rate plus the Applicable Margin.

1.64    "Issuing Bank" shall mean IBERIABANK or any Lender that is approved by
Administrative Agent that shall issue a Letter of Credit for the account of a
Borrower and have agreed in a manner reasonably satisfactory to Administrative
Agent to be subject to the terns hereof as an Issuing Bank. 



 

10

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



1.65    "Lenders" shall mean the financial institutions who are signatories
hereto as Lenders and other persons made a party to this Agreement as a Lender
in accordance with Section 12.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a "Lender".

1.66    "Lending Office" shall mean the office designated as such by the
applicable Lender at the time it becomes party to this Agreement or thereafter
by notice to Administrative Agent and Borrower Agent.

1.67    "Letter of Credit"/"Letters of Credit" shall mean, individually and
collectively (as the context may require), any letter of credit or letters of
credit which is or are from time to time either issued or opened by
Administrative Agent or any Lender for the account of any Borrower.

1.68     "Letter of Credit Fee" shall mean an amount equal to the applicable
Revolver LIBOR Margin per annum payable on the average outstanding Letters of
Credit, payable quarterly in arrears. 

1.69    "Letter of Credit Issuer Fee" shall mean a fee shall be payable to the
Issuing Bank for its own account with respect to each Letter of Credit equal to
twelve and one-half basis points (12.5 bps or .125%) per annum.

1.70    "Letter of Credit Purposes" shall mean, the issuance of any Letters of
Credit which are from time to time either issued or opened by Administrative
Agent or any Lender for the account of any Borrower.

1.71    "Letter of Credit Sublimit" shall mean an amount up to but not exceeding
$10,000,000.00; provided, however, that a Lender may not issue a Letter of
Credit in excess of the amount of the Lender's Pro Rata Share.

1.72    "Loan"/"Loans" shall mean individually and collectively (as the context
may require) the loans now or hereafter made by or on behalf of any Lender or by
Administrative Agent for the account of any Lender on a revolving basis pursuant
to the Credit Facility (involving advances, repayments and readvances) as set
forth in Section 2.1 hereof.

1.73    "Loan Documents" shall mean, collectively, this Agreement, the Notes,
the Security Agreement, any deposit account control agreements, investment
property control agreements, intercreditor agreements and any and all other
instruments, agreements, documents and writings executed in connection with the
Loans and any of the foregoing.

1.74     "Material Adverse Effect" shall mean a material adverse effect (as
determined by Administrative Agent in the exercise of its Permitted Discretion)
on: (a) the financial condition, business, performance or operations of
Borrowers (taken as a whole) or the legality, validity or enforceability of this
Agreement or any of the other Loan Documents; (b) the legality, validity,
enforceability, perfection or priority of the security interests and liens of
Administrative Agent upon the Collateral; (c) the Collateral or its value;
(d) the ability of the Borrowers (taken as a whole) to repay the Obligations or
perform their obligations under this Agreement or any of the other Loan
Documents as and when to be performed; or (e) the ability of Administrative
Agent or any Lender to enforce the Obligations or realize upon the Collateral or
otherwise with respect to the rights and remedies of Administrative Agent and
Lenders under this Agreement or any of the other Loan Documents; provided, that:
(i) events, circumstances, changes, effects or conditions with respect to the
Borrowers disclosed in any Form 10-K, Form 10-Q or Form 8-K filed by



 

11

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



any of the Borrowers with the SEC prior to the date hereof shall not constitute
a "Material Adverse Effect"; and (ii) changes after the closing date in global,
national or regional political conditions (including the outbreak or war or
terrorism) or in economic or market affecting the business generally in the same
industry as the Borrowers shall not constitute a "Material Adverse Effect"
except to the extent that any such changes have materially disproportionate
adverse effects on the Borrowers (taken as a whole).

1.75    "Material Contract" shall mean any contract, other agreement (other than
the Loan Documents) or amendment thereto, written or oral, which a Borrower is
required to file under SEC rules as an exhibit to any filing required or
permitted to be made by it pursuant to the Exchange Act.

1.76    "Maturity Date" shall mean the Initial Maturity Date, unless the Initial
Maturity Date shall have been extended for an Extension Option, in which case
the term "Maturity Date" shall mean the date of the expiration of the applicable
Extension Option.

1.77    "Maximum Credit" shall mean $50,000,000.00.

1.78    "Note"/"Notes" shall mean, individually or collectively as the context
permits or requires, the promissory note or promissory notes made by Borrowers
in favor of any Lender and evidencing that portion of the Loan owing to such
Lender, which collectively equal the aggregate principal amount of the Loan, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time with the written consent of Administrative Agent.

1.79    "Multiemployer Plan" shall mean a "multi-employer plan" as defined in
Section 4001(a)(3) of ER1SA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower or any
ERISA Affiliate.

1.80    "Obligations" shall mean: (a) any and all Loans, and all other
obligations, liabilities and indebtedness of every kind, nature and description
owing by any or all of Borrowers to Administrative Agent or any Lender or any
Issuing Bank, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, arising under this Agreement or any of the other Loan Documents,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to such Borrower under the United States
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured and (b) for purposes only of Section 5.1 hereof and subject
to the priority in right of payment set forth in Section 6.3 hereof, all
obligations, liabilities and indebtedness of every kind, nature and description
owing by any or all Borrowers to Administrative Agent or any Bank Product
Provider arising under or pursuant to any Bank Products, whether now existing or
hereafter arising, provided, that: (i) as to any such obligations, liabilities
and indebtedness arising under or pursuant to a Hedge Agreement, the same shall
only be included within the Obligations if, upon Administrative Agent's request,
Administrative Agent shall have entered into an agreement, in form and substance
satisfactory to Administrative Agent, with the Bank Product Provider that is a
counterparty to such Hedge Agreement, as acknowledged and agreed to by
Borrowers, providing for the delivery to Administrative Agent by such
counterparty of information with respect to the amount of such obligations and
providing for the other rights of Administrative Agent and such Bank Product
Provider in connection with such arrangements; (ii) as to any such obligations,
liabilities and indebtedness arising under or pursuant to a Bank Product (other
than a Hedge Agreement if Administrative Agent has requested the agreement
referred to in clause (i) above), the same shall only be included within the
Obligations if the



 

12

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



Bank Product Provider with respect thereto shall have delivered written notice
to Administrative Agent that: (A) such Bank Product Provider has entered into a
transaction to provide Bank Products to a Borrower; and (B) the obligations
arising, pursuant to such Bank Products provided to Borrowers constitute
Obligations entitled to the benefits of the security interest of Administrative
Agent granted hereunder, and Administrative Agent shall have accepted such
notice in writing (provided, that, no such notice or acceptance shall be
required as to such obligations, liabilities and indebtedness arising under or
pursuant to a Bank Product provided by or owing to IBERIABANK or any of its
Affiliates); and (iii) in no event shall any Bank Product Provider acting in
such capacity to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness except that each reference to the term "Lender" in
Sections 11.1,  11.2,  11.3(b),  11.5,  11.6,  11.7,  11.8,  11.10 and 12.6
hereof shall be deemed to include such Bank Product Provider and in no event
shall the approval of any such person in its capacity as Bank Product Provider
be required in connection with the release or termination of any security
interest or lien of Administrative Agent.

1.81    "Obligor" shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations, other than Borrowers.

1.82    "OFAC" shall mean The Office of Foreign Assets Control of the U.S.
Department of the Treasury.

1.83    "Other Connection Taxes" shall mean, with respect to Administrative
Agent, any Lender or any Issuing Bank, Taxes imposed as a result of a present or
former connection between Administrative Agent, such Lender or such Issuing Bank
and the jurisdiction imposing such Tax (other than connections arising from
Administrative Agent, such Lender or such Issuing Bank having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document pursuant to Section 12.7(h) hereof).

1.84    "Other Taxes" shall mean any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any of the
other Loan Documents.

1.85    "Parent" shall mean BBX CAPITAL CORPORATION, a Florida corporation, and
its successors and assigns.

1.86    "Participant" shall mean any financial institution that acquires and
holds a participation in the interest of any Lender in any of the Loans in
conformity with the provisions of Section 12.7 of this Agreement governing
participations.

1.87    "Payment Office" shall mean the office of Administrative Agent located
at 11 East Greenway Plaza, Suite 2700, Houston, Texas 77046; Attention
Commercial Loan Operations, or such other location as to which Administrative
Agent shall have given written notice to Borrowers and the other Lenders. 

1.88    "Permitted Discretion" shall mean as used in this Agreement with
reference to Administrative Agent, a determination made in good faith in the
exercise of its reasonable business judgment based on how a lender with similar
rights providing a credit facility of the type set forth herein



 

13

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



would act, in the circumstances then applicable to Borrowers at the time with
the information then available to it.

1.89    "Permitted Holders" shall mean, as of the date of determination: (a)
Alan B. Levan, Jarrett S. Levan and/or Mr. John E. Abdo, their spouses, their
respective lineal descendants and the spouses of such lineal descendants; (b)
any Person controlled by any of the Persons included in clause (a) of this
definition (as the term "controlled" is defined in the definition of the term
"Affiliate" herein); and (c) trusts for the benefit of any of the persons
included in clause (a) of this definition.

1.90    "Person" or "person" shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation that elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.91    "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a Multiemployer Plan
has made contributions at any time during the immediately preceding six (6) plan
years.

1.92    "Prime Rate" shall mean at any time, the rate of interest per annum then
most recently published in The Wall Street Journal (or any successor publication
if The Wall Street Journal is no longer published) in the "Money Rates" section
(or such successor section) as the "Prime Rate."  If a range of prime interest
rates per annum is so published, "Prime Rate" shall mean the highest rate per
annum in such published range.  If the definition of "Prime Rate" is no longer
published in The Wall Street Journal (or any successor thereto), "Prime Rate"
shall mean, at any time, the rate of interest per annum then most recently
established by Administrative Agent as its prime rate.  The Prime Rate is not
necessarily the lowest rate charged by Administrative Agent or any Lender on
their loans.  Notwithstanding the foregoing, in no event shall the Prime Rate be
less than a floor rate equal to three percent (3%) per annum; provided, however,
in the event any Borrower shall have entered into a Hedge Agreement with
Administrative Agent or any Bank Product Provider, the foregoing floor rate of
three percent (3%) per annum shall not be applicable during such time as such
Hedge Agreement is in effect.

1.93    "Prime Rate Loans" shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.

1.94    "Pro Rata Share" shall mean as to any Lender, the fraction (expressed as
a percentage) the numerator of which is such Lender's Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 12.7 hereof provided, that, if the Commitments have been terminated, the
numerator shall be the unpaid amount of such Lender's Loans and the denominator
shall be the aggregate amount of all unpaid Loans.

1.95    "Provision for Taxes" shall mean an amount equal to all taxes imposed on
or measured by net income, whether Federal, State, Provincial, county or local,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.

1.96    "Real Estate Investment Availability" shall mean an amount up to but not
exceeding $20,000,000.00. 



 

14

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



1.97    "Real Estate Investment Purposes" shall mean, Loans made hereunder for
the acquisition or investment in real estate by any Borrower or its
Subsidiaries.

1.98    "Reference Bank" shall mean IBERIABANK, or such other bank as
Administrative Agent may from time to time designate.

1.99    "Register" shall have the, meaning set forth in Section 12.7 hereof.

1.100    "Required Lenders" shall mean: (i) if, at any time there are only two
(2) Lenders, then one hundred percent (100%) of such Lenders; and (ii) if there
are three (3) or more Lenders, then, those Lenders whose Pro Rata Shares
aggregate more than sixty-six and 67/100 percent (66.67%) of the aggregate of
the Commitments of all Lenders, or if the Commitments shall have been
terminated, Lenders to whom at least sixty-six and 67/100 percent (66.67%) of
the then outstanding Obligations are owing; provided, that, at any time that
there are two (2) or more Lenders outstanding, the "Required Lenders" shall
consist of at least two (2) Lenders that are not Affiliates of one another.

1.101    "Sanctioned Entity" shall mean: (a) a country or a government of a
country; (b) an agency of the government of a country; (c) an organization
directly or indirectly controlled by a country or its government; (d) a Person
resident in or determined to be resident in a country, in each case, that is
subject to a country sanctions program administered and enforced by OFAC.

1.102    "Sanctioned Person" shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

1.103    "SEC" shall mean the United States Securities and Exchange Commission
and any successor thereto.

1.104    "Secured Parties" shall mean, collectively: (a) Administrative Agent;
(b) Lenders; (c) the Issuing Bank and (d) any Bank Product Provider; provided,
that: (i) as to any Bank Product Provider, only to the extent of the Obligations
owing to such Bank Product Provider and (ii) such parties are sometimes referred
to herein individually as a "Secured Party".

1.105    "Security Agreement" shall mean that certain Pledge and Security
Agreement dated of even date herewith made by Parent in favor of Administrative
Agent for the benefit of itself and the Lenders, with respect to Parent's
pledging of a security interest in and to the "Membership Interests" described
in Section 5. 

1.106    "Senior Funded Debt" shall mean Funded Debt other than Subordinated
Debt.

1.107    "Significant Subsidiary" shall mean any Subsidiary that would be a
"significant subsidiary" as defined in Article 1, Rule 1-02 of Regulation S-X of
the Exchange Act, as in effect from time to time.

1.108    "Solvent" shall mean, at any time with respect to any Person, that at
such time such Person: (a) is able to pay its debts as they mature and has (and
has a reasonable basis to believe it will continue to have) sufficient capital
(and not unreasonably small capital) to carry on its business consistent with
its practices as of the date hereof; and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such



 

15

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



person has a reasonable basis to believe, represents an amount which can
reasonably be expected to become an actual or matured liability (and including
as to contingent liabilities arising pursuant to any guarantee the face amount
of such liability as reduced to reflect the probability of it becoming a matured
liability).

1.109    "Special Agent Advances" shall have the meaning set forth in
Section 11.9 hereof.

1.110    "Stock Buy Back Availability" shall mean an amount up to but not
exceeding $10,000,000.00.

1.111    "Stock Buy Back Purposes" shall mean Loans made hereunder for stock
repurchases.

1.112    "Subordinated Debt" shall mean Borrowers' Indebtedness that is
subordinated to the repayment of the Obligations to Lender pursuant to a written
subordination agreement in form and substance satisfactory to Administrative
Agent in its sole discretion.

1.113    "Subsidiary" or "subsidiary" shall mean, with respect to any Person,
any corporation, limited liability company, limited liability partnership or
other limited or general partnership, trust, association or other business
entity of which an aggregate of at least a majority of the outstanding Capital
Stock or other interests entitled to vote in the election of the board of
directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

1.114    "Taxes" shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

1.115    "UCC" shall mean the Uniform Commercial Code as in effect in the State
of Florida, and any successor statute, as in effect from time to time (except,
that, terms used herein which are defined in the Uniform Commercial Code as in
effect in the State of Florida on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute except
as Administrative Agent may otherwise reasonably determine).

1.116    "Unencumbered Liquidity" shall mean the sum of, without duplication,
the Unencumbered Liquid Assets. 

1.117    "Unencumbered Liquid Assets" shall mean cash or cash equivalents of
Borrowers on a consolidated basis (i.e., bank deposits, funds in money market
accounts and certificates of deposit) held in the United States and denominated
in United States Dollars (excluding assets of any retirement plan) which: (i)
are not the subject of any lien, pledge, security interest or other arrangement
with any creditor to have its claim satisfied out of the asset (or proceeds
thereof) prior to the general creditors of the owner of the asset; and (ii) may
be converted to cash within five (5) days.

1.118    "Voting Stock" shall mean with respect to any Person: (a) one (1) or
more classes of Capital Stock of such Person having general voting powers to
elect directors, managers or trustees of such Person, irrespective of whether at
the time Capital Stock of any other class or classes have or might have voting
power by reason of the happening of any contingency; and (b) any Capital Stock
of such Person



 

16

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



convertible or exchangeable without restriction at the option of the holder
thereof into Capital Stock of such Person described in clause (a) of this
definition.

1.119    "Wholly-Owned" shall mean with respect to any Person at any time, any
Subsidiary, one hundred percent (100%) of whose Capital Stock is at such time
owned, directly or indirectly, by such Person.

1.120    "Woodbridge Holdings" shall mean WOODBRIDGE HOLDINGS, LLC, a Florida
limited liability company.

1.121    "Woodbridge Holdings Operating Agreement" shall mean that certain
Second Amended and Restated Operating Agreement of Woodbridge Holdings, LLC
dated January 1, 2017, as amended by that certain First Amendment to Second
Amended and Restated Operating Agreement of Woodbridge Holdings, LLC dated March
6, 2018, as amended.

SECTION 2.    CREDIT FACILITIES

2.1    Loans.  

(a)    Subject to and upon the terms and conditions contained herein, each
Lender severally (and not jointly) agrees to make its Pro Rata Share of Loans to
Borrowers from time to time in amounts requested by a Borrower (or Borrower
Agent on behalf of Borrowers) up to the amount outstanding at any time equal to
the lesser of: (i) the applicable Availability at such time; or (ii) the Maximum
Credit for the following: (a) General Purposes; (b) Letter of Credit Purposes;
(c) Business Acquisition Purposes; (d) Real Estate Investment Purposes; and (e)
Stock Buy-Back Purposes.

(b)    Except in Administrative Agent's discretion, with the consent of all
Lenders, or as otherwise provided herein the aggregate amount of the Loans
outstanding at any time shall not exceed the Maximum Credit.

(c)    In the event that the aggregate principal amount of the Loans exceed the
Maximum Credit, such event shall not limit, waive or otherwise affect any rights
of Administrative Agent or Lenders in such circumstances or on any future
occasions, Borrowers shall, upon demand by Administrative Agent, which may be
made at any time or from time to time, immediately repay to Administrative Agent
the entire amount of any such excess(es) for which payment is demanded.

(d)    In connection with the foregoing, as of the Closing Date, the Lenders
shall consist of Administrative Agent and City National.  The Pro Rata Share of
the Loans shall be as follows: (i) Administrative Agent's Pro Rata Share of the
Loans shall be $35,000,000.00 (or 70%); and (ii) City National's Pro Rata Share
of the Loans shall be $15,000,000.00 (or 30%).

2.2    Loans for General Purposes.

(a)    Subject to Availability, satisfaction of the Conditions for Advances, the
terms and conditions of Section 2.1 and compliance with the other terms and
conditions set forth elsewhere in this Agreement, each Lender severally (and not
jointly) agrees to make its Pro Rata Share of Loans to Borrowers for General
Purposes.

(b)    Any funding under the Letter of Credit Sublimit shall decrease (on a
dollar for dollar basis) funding for any General Purposes.    



 

17

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



2.3    Loans for Letter of Credit Purposes.

(a)    Subject to Availability, the Letter of Credit Sublimit, satisfaction of
the Conditions for Advances, the terms and conditions of Section 2.1 and
compliance with the other terms and conditions set forth elsewhere in this
Agreement, each Lender severally (and not jointly) agrees to make its Pro Rata
Share of Loans to Borrowers for Letter of Credit Purposes.

(b)    In addition, the issuance of any Letters of Credit shall be subject to
the following: 

(i)    the expiration date of any Letter of Credit shall not extend beyond the
Maturity Date;

(ii)    any outstanding Letters of Credit with maturities beyond the Maturity
Date shall, no later than such Maturity Date, be promptly cash collateralized in
an amount of not less than one hundred ten percent (110%) of the amount of the
outstanding Letters of Credit plus the amount of any fees and expenses payable
in connection therewith through the end of the latest expiration date of such
outstanding Letters of Credit;  

(iii)    the aggregate number of issued and outstanding Letters of Credit shall
not exceed fifteen (15) at any one time;

(iv)    drawings under any Letter of Credit shall be reimbursed by the
applicable Borrower (whether with its own funds or with the proceeds of the
Loans) on the same business day as such drawings shall occur; provided, however,
that to the extent that such Borrower does not so reimburse the Issuing Lender,
the Lenders shall be irrevocably and unconditionally obligated to reimburse the
Issuing Lender based upon each Lender's Pro Rata Share;

(v)    except in Administrative Agent's discretion, with the consent of all
Lenders, the amount of all outstanding Letters of Credit made or incurred by one
or more Issuing Banks in connection therewith shall not at any one time exceed
the Letter of Credit Sublimit; and

(vi)    the issuance of any Letters of Credit under the Letter of Credit
Sublimit shall decrease (on a dollar for dollar basis) funding for any General
Purposes. 

(c)    In addition to the Letter of Credit Issuer Fee and any charges, fees or
expenses charged by any Issuing Bank in connection with the issuance of any
Letters of Credit, Borrowers shall pay to Administrative Agent, for the benefit
of Lenders, the Letter of Credit Fee.

(d)    The Borrower requesting the issuance of any Letters of Credit (or
Borrower Agent on behalf of such Borrower) shall give Administrative Agent seven
(7) Business Days' prior written notice of such Borrower's request for the
issuance of such Letters of Credit.  Such notice shall be irrevocable and shall
specify the original face amount of the requested Letters of Credit, the
effective date (which date shall be a Business Day) of issuance of such
requested Letters of Credit, whether such Letter of Credit may be drawn in a
single or partial draws, subject to Section 2.3(b), the date on which such
requested Letters of Credit is to expire, the purpose for which such Letter of
Credit is to be issued, and the beneficiary of the requested Letter of
Credit.  The Borrower requesting the Letter of Credit (or Borrower Agent on
behalf of such Borrower) shall attach to such notice the proposed terms of the
Letter of Credit. 



 

18

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(e)    In addition to the terms and conditions set for in this Section 2, and
the other terms and conditions contained herein, no Letters of Credit shall be
available for issuance unless each of the following conditions precedent have
been satisfied in a manner satisfactory to Administrative Agent: (i) the
Borrower requesting such Letter of Credit (or Borrower Agent on behalf of such
Borrower) shall have delivered to the proposed Issuing Bank of such Letter of
Credit at such times and in such manner as such proposed Issuing Bank may
require, an application, in form and substance satisfactory to such proposed
Issuing Bank and Administrative Agent, for the issuance of the Letter of Credit
and such other documents as may be required pursuant to the terms thereof, and
the form and terms of the proposed Letter of Credit shall be satisfactory to
Administrative Agent and such proposed Issuing Bank; and (ii) as of the date of
issuance, no order of any court, arbitrator or other Governmental Authority
shall purport by its terms to enjoin or restrain money center banks generally
from issuing letters of credit of the type and in the amount of the proposed
Letter of Credit, and no law, rule or regulation applicable to money center
banks generally and no request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that the proposed Issuing Bank of such
Letter of Credit refrain from, the issuance of letters of credit generally or
the issuance of such Letter of Credit.

(f)    Borrowers shall indemnify and hold Administrative Agent and Lenders
harmless from and against any and all losses, claims, damages, liabilities,
costs and expenses which Administrative Agent or any Lender may suffer or incur
in connection with any Letter of Credit and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action lawfully taken by any Issuing Bank or correspondent
with respect to any Letter of Credit, except for such losses, claims, damages,
liabilities, costs or expenses that are a direct result of the gross negligence
or willful misconduct of Administrative Agent or any Lender as determined
pursuant to a final non-appealable order of a court of competent
jurisdiction.  Each Borrower assumes all risks with respect to the acts or
omissions of the drawer under or beneficiary of any Letter of Credit.  Each
Borrower assumes all risks for, and agrees to pay, all foreign, Federal, State
and local taxes, duties and levies relating to any goods subject to any Letter
of Credits or any documents, drafts or acceptances thereunder.  Each Borrower
hereby releases and holds Administrative Agent and Lenders harmless from and
against any acts, waivers, errors, delays or omissions, whether caused by any
Borrower, by any Issuing Bank or correspondent or otherwise with respect to or
relating to any Letter of Credit, except for the gross negligence or willful
misconduct of Administrative Agent or any Lender as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction.  The
provisions of this Section 2.3(f) shall survive the payment of Obligations and
the termination of this Agreement.  This Section 2.3(f) shall not apply with
respect to Taxes other than any Taxes that represent claims, costs, losses,
liabilities, damages or expenses arising from any non-Tax claim.

(g)    Each Borrower hereby irrevocably authorizes and directs any Issuing Bank
of a Letter of Credit to name such Borrower as the account party therein and to
deliver to Administrative Agent all instruments, documents and other writings
and property received by Issuing Bank pursuant to such Letter of Credit and to
accept and rely upon Administrative Agent's instructions and agreements with
respect to all matters arising in connection with such Letter of Credit or the
applications therefore.  Nothing contained herein shall be deemed or construed
to grant any Borrower any right or authority to pledge the credit of
Administrative Agent or any Lender in any manner.  Administrative Agent and
Lenders shall have no liability of any kind with respect to any Letter of Credit
provided by an Issuing Bank other than Administrative Agent or any Lender unless
Administrative Agent has duly executed and delivered to such Issuing Bank the
application or a guarantee or indemnification in writing with respect to such
Letter of Credit.  Borrowers shall be bound by any reasonable interpretation
made in good faith by Administrative Agent, or any other Issuing Bank or
correspondent under or in connection with any Letter of Credit or any documents,
drafts or acceptances thereunder, notwithstanding that such interpretation may



 

19

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



be inconsistent with any instructions of any Borrower; provided, that, the
foregoing shall not be deemed to release Administrative Agent or any Issuing
Bank from any liability as a result of the failure of such Issuing Bank to
follow any reasonable instructions of any Borrower given in accordance with the
terms hereof in connection with any application for a Letter of Credit or a
guarantee or indemnification provided by the Administrative Agent constituting a
Letter of Credit at the request of such Borrower or to the extent such
instructions are consistent with the interpretation made by Administrative Agent
or Issuing Bank or correspondent.

(h)    Any rights, remedies, duties or obligations granted or undertaken by any
Borrower to any Issuing Bank or correspondent in any application for any Letter
of Credit, or any other agreement in favor of any Issuing Bank or correspondent
relating to any Letter of Credit, shall be deemed to have been granted or
undertaken by such Borrower to Administrative Agent for the ratable benefit of
Lenders

(i)    Any duties or obligations undertaken by Administrative Agent to any
Issuing Bank or correspondent in any application for any Letter of Credit, or
any other agreement by Administrative Agent in favor of any Issuing Bank or
correspondent to the extent relating to any Letter of Credit, shall be deemed to
have been undertaken by Borrowers to Administrative Agent for the ratable
benefit of Lenders and to apply in all respects to Borrowers.

(j)    Immediately upon the issuance or amendment of any Letter of Credit, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, an undivided interest and participation
to the extent of such Lender's Pro Rata Share of the liability with respect to
such Letter of Credit (including, without limitation, all Obligations with
respect thereto).

2.4    Loans for Business Acquisition Purposes

(a)    Subject to Availability, satisfaction of the Conditions for Advances, the
terms and conditions of Section 2.1 and compliance with the other terms and
conditions set forth elsewhere in this Agreement, each Lender severally (and not
jointly) agrees to make its Pro Rata Share of Loans to Borrowers for Business
Acquisition Purposes.

(b)    Funding of Loans for Business Acquisition Purposes shall further be
subject to the foregoing: 

(i)    the business acquisition for which funding is requested must be within
the scope of the Borrower and Subsidiary making the acquisition or a direct
complement to the line of business, as determined by Administrative Agent in its
Permitted Discretion;

(ii)    the Borrower requesting the Loan for Business Acquisition Purposes (or
Borrower Agent on behalf of such Borrower) shall give Administrative Agent not
less than thirty (30) day prior written notice of such Borrower's request for
the Loan for Business Acquisition Purposes; 

(iii)    any funding in excess of $5,000,000.00 will need Administrative Agent
approval prior to funding (which it may withhold in its Permitted Discretion);

(iv)     no funding for any business acquisition in any operating company having
a debt to cash flow ratio at the closing of such acquisition of greater than
5.5:1 (as determined by Administrative Agent in its Permitted Discretion) shall
be permitted without Administrative Agent's approval which it may withhold in
its Permitted Discretion; 



 

20

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(v)    no funding for any business acquisition in any operating company having
EBITDA losses in the four (4) preceding quarters (as determined by
Administrative Agent in its Permitted Discretion) shall be permitted without
Administrative Agent's approval which it may withhold in its Permitted
Discretion;

(vi)    no funding for any business acquisition in any operating company which
is headquartered, or has a material portion of its assets or operations located,
outside the U.S. (as determined by Administrative Agent in its Permitted
Discretion) shall be permitted without Administrative Agent's approval which it
may withhold in its Permitted Discretion;

(vii)    no funding for any business acquisition in any operating company shall
be permitted whereby any Borrower shall assume any debt of such operating
company other than the purchase money debt of such operating company in such
amount and of such type as shall be acceptable to Administrative Agent in its
Permitted Discretion; 

(viii)    a minimum of eighty percent (80%) of the funding for such Business
Acquisition Purposes must be paid back on the earlier to occur of the following
dates: (x) that date which is one hundred eighty (180) days from the date of
closing of the acquisition; or (y) the Maturity Date; and

(ix)    except in Administrative Agent's discretion, with the consent of all
Lenders, Loans for Business Acquisition Purposes shall not at any one time
exceed the Business Acquisition Availability.

2.5    Loans for Real Estate Investment Purposes.

(a)    Subject to Availability, satisfaction of the Conditions for Advances, the
terms and conditions of Section 2.1 and compliance with the other terms and
conditions set forth elsewhere in this Agreement, each Lender severally (and not
jointly) agrees to make its Pro Rata Share of Loans to Borrowers for Real Estate
Investment Purposes.

(b)    Funding of Loans for Real Estate Investment Purposes shall further be
subject to the foregoing: 

(i)    the acquisition or investment in real estate for which funding is
requested must be within the scope of the Subsidiary making the acquisition or
investment, as determined by Administrative Agent in its Permitted Discretion;

(ii)    the Borrower requesting the Loan for Real Estate Investment Purposes (or
Borrower Agent on behalf of such Borrower) shall give Administrative Agent not
less than thirty (30) day prior written notice of such Borrower's request for
the Loan for Real Estate Investment Purposes; 

(iii)    no funding in excess of $5,000,000.00 shall be permitted within one
hundred eighty (180) days of the Maturity Date; 

(iv)    any funding in excess of $5,000,000.00 will need Administrative Agent
approval prior to funding (which it may withhold in its Permitted Discretion); 



 

21

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(v)    Administrative Agent (and any Lender so requesting) shall have received
such standard due diligence based on the nature of the real estate transaction
as shall be requested by Administrative Agent; and

(vi)    except in Administrative Agent's discretion, with the consent of all
Lenders, Loans for Real Estate Investment Purposes made or incurred by
Administrative Agent or any Lender in connection therewith shall not at any one
time exceed the Real Estate Investment Availability.

2.6    Loans for Stock Buy Back Purposes.

(a)    Subject to Availability, satisfaction of the Conditions for Advances, the
terms and conditions of Section 2.1 and compliance with the other terms and
conditions set forth elsewhere in this Agreement, each Lender severally (and not
jointly) agrees to make its Pro Rata Share of Loans to Borrowers for Stock Buy
Back Purposes.

(b)    Except in Administrative Agent's discretion, with the consent of all
Lenders, Loans for Stock Buy Back Purposes made or incurred by Administrative
Agent or any Lender in connection therewith shall not at any one time exceed the
Stock Buy Back Availability and shall decrease (on a dollar for dollar basis)
the Business Acquisition Availability and the Real Estate Investment
Availability. 

(c)    In addition to the foregoing and provided that no Event of Default shall
then be occurring, subject to the approval of the Required Lenders, Parent shall
have a one-time right to increase the Stock Buy Back Availability to
$30,000,000.00 for the sole purpose of funding Parent's buy back of its Capital
Stock; provided, however, that one hundred percent (100%) of the funding used
for funding Parent's buy back of its Capital Stock must be paid back on the
earlier to occur of the following dates: (x) that date which is twelve (12)
months from the date of closing of the funding; or (y) the Maturity Date. 

2.7    Commitments.  The aggregate amount of each Lender's Pro Rata Share of the
Loans shall not exceed the amount of such Lender's Commitment, as the same may
from time to time be amended in accordance with the provisions hereof.

2.8    Draw Requests. 

(a)    In order to request any funding of the Loans, Borrower Agent shall
deliver to Administrative Agent a properly completed and executed written
application in the form of Exhibit C attached hereto ("Draw Request"), together
with such other information as shall be requested by Administrative Agent (and
any other Lender) based upon the specifics of the purpose for which the Loan is
requested.

(b)    The following individuals are authorized by Borrower Agent to sign Draw
Requests on behalf of the Borrower Agent:



 

22

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

 

 

Authorized Individual

Jarett S. Levan

Raymond S. Lopez

Title

President, BBX Capital Corporation

Chief Financial Officer, BBX Capital Corporation

﻿

Each of the foregoing individuals referred to herein is an "Authorized
Representative."  Borrower Agent may designate additional individuals as
Authorized Representatives, or relieve individuals of their status as Authorized
Representatives, by delivering a duly authorized and executed written notice
thereof to Administrative Agent, such written notice to be in form and substance
satisfactory to Administrative Agent in its discretion and accompanied by such
evidence of due authorization thereof as Administrative Agent may require (any
such written notice an "Authorized Representative Change Notice").  An
Authorized Representative Change Notice will be effective only with respect to
Draw Requests and approvals from and after the date of Administrative Agent's
written acknowledgement of receipt thereof.

(c)    Administrative Agent shall, subject to Availability, satisfaction of the
Conditions for Advances, the terms and conditions of Section 2.1 and compliance
with the other terms and conditions set forth elsewhere in this Agreement, be
required to make the requested advance to such Borrower on a Business Day within
five (5) Business Days after Administrative Agent's determination that all
conditions precedent to such funding shall have been satisfied.  Each Draw
Request, and such Borrower's acceptance of any advance of the Loan under such
Draw Request, shall be deemed to ratify and confirm, as of the date of the
requisition and the advance, respectively, that: (i) all representations and
warranties in Section 7 (Representations and Warranties), elsewhere herein and
in the other Loan Documents remain true and correct in all material respects,
and all covenants and agreements in the Loan Documents remain satisfied in all
material respects; (ii) there is no uncured Default or Event of Default existing
under the Loan Documents; (iii) all Conditions for Advances are satisfied; and
(iv) the proceeds of the advance requested in the Draw Request will be
disbursed, for the purposes specified in the Draw Request and for no other
purpose.

SECTION 3.    REPAYMENT, INTEREST AND FEES AND PREPAYMENT

3.1    Repayment of Loans.  The Loans shall be repaid in monthly payments of
accrued interest only based upon the applicable Interest Rate with the entire
principal balance of the Notes then unpaid, together with all accrued and unpaid
interest and all other amounts payable thereunder and under the other Loan
Documents being due and payable in full on the Maturity Date.  Borrowers shall
make each payment required to be made by it hereunder (whether of principal,
interest, fees, or of amounts payable under Section 3.5 or otherwise) prior to
12:00 p.m. EST, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to Administrative Agent at its Payment
Office (except that payments made pursuant to Section 3.5 shall be made directly
to the Persons entitled thereto), or by such other means, such as wire or other
electronic means of transfer as agreed to by and between Borrowers and
Administrative Agent.  If any payment hereunder shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in United States Dollars.

3.2    Prepayments.  Borrowers shall have the right at any time and from time to
time to prepay the Loans, in whole or in part, without premium or penalty, by
giving irrevocable written notice



 

23

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(or telephonic notice promptly confirmed in writing) of its intention to prepay
to Administrative Agent no later than three (3) Business Days prior to the date
of such prepayment.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of the Loan or portion
thereof to be prepaid.  Upon receipt of any prepayment notice, Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender's Pro Rata Share of any such prepayment.  Such amount shall be due
and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid based upon the Interest Rate;
provided that if all or any portion of the Loans is prepaid on a date other than
the last day of an Interest Period applicable thereto, Borrowers shall also pay
all amounts required pursuant to Section 3.5(e).  Each prepayment of the Loan
shall be applied to principal installments in inverse order of maturity.

3.3    Interest.

(a)    Borrowers shall pay to Administrative Agent, for the benefit of Lenders,
interest on the outstanding principal amount of the Loans at the applicable
Interest Rate.  All interest accruing hereunder on and after the date of any
Event of Default or termination hereof shall be payable on demand.

(b)    Subject to the terms and conditions contained herein, any Borrower (or
Borrower Agent on behalf of such Borrower) may from time to time request Loans,
which request shall be made to Administrative Agent; provided, that, any such
request from a Borrower (or Borrower Agent on behalf of such Borrower) shall
specify whether such Loan shall be a Floating LIBOR Rate Loan or a Prime Rate
Loan.

(c)    Interest shall be payable by Borrowers to Administrative Agent, for the
account of Lenders, monthly in arrears not later than the first day of each
calendar month and shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed.  The interest rate on non-contingent
Obligations (other than Floating LIBOR Rate Loans) shall increase or decrease by
an amount equal to each increase or decrease in the Prime Rate, effective on the
first day of the month after any change in the Prime Rate is announced based on
the Prime Rate in effect on the last day of the month in which any such change
occurs.  In no event shall charges constituting interest payable by Borrowers to
Administrative Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

(d)    Notwithstanding anything to the contrary contained in the Loan Agreement,
for each day hereafter, all Loans made by Lenders to any Borrower shall be
Floating LIBOR Rate Loans, except to the extent that: (i) any Borrower (or
Borrower Agent on behalf of such Borrower) requests a Prime Rate Loan; (ii)
Floating LIBOR Rate Loans are no longer available hereunder; or (iii) Floating
LIBOR Rate Loans are converted into Prime Rate Loans, in each case in accordance
with the terms of the Loan Agreement.

(e)    Each Borrower (or Borrower Agent on behalf of such Borrower) may from
time to time request that Floating LIBOR Rate Loans be converted to Prime Rate
Loans effective as of the first day of the following month.  Such request shall
be effective only for the month specified and shall be delivered to
Administrative Agent no later than three (3) Business Days prior to the
beginning of such month.  Any notice delivered by a Borrower (or Borrower Agent
on behalf of such Borrower) to convert Floating LIBOR Rate Loans to Prime Rate
Loans or to continue any existing Prime Rate Loans shall be
irrevocable.  Notwithstanding anything to the contrary contained herein,
Administrative Agent and Lenders shall not be required to purchase United States
dollar deposits in the London interbank market or other



 

24

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



applicable Floating LIBOR Rate market to fund any Floating LIBOR Rate Loans, but
the provisions hereof shall be deemed to apply as if Administrative Agent and
Lenders had purchased such deposits to fund the Floating LIBOR Rate Loans.

3.4    Fees, Late Fee and Default Rate.

(a)    If the aggregate outstanding principal balance of all Loans is equal to
or greater than fifty percent (50%) of the Maximum Credit, a fee equal to
twenty-five basis points (25 bps or .25%) of the daily average amount of the
Maximum Credit which is unused during the immediately preceding quarter, shall
be paid quarterly in arrears to Administrative Agent (on each Lender's behalf)
within ten (10) days after the end of the subject quarter.

(b)    If the aggregate outstanding principal balance of all Loans is less than
fifty percent (50%) of the Maximum Credit but equal to or greater than
twenty-five percent (25%) of the Maximum Credit, a fee equal to thirty-seven and
one-half basis points (37.5 bps or .375%) of the daily average amount of the
Maximum Credit which is unused during the immediately preceding quarter, shall
be paid quarterly in arrears to Administrative Agent (on each Lender's behalf)
within ten (10) days after the end of the subject quarter.

(c)    If the aggregate outstanding principal balance of all Loans is less than
twenty-five percent (25%) of the Maximum Credit, a fee equal to fifty basis
points (50 bps or .50%) of the daily average amount of the Maximum Credit which
is unused during the immediately preceding quarter, shall be paid quarterly in
arrears to Administrative Agent (on each Lender's behalf) within ten (10) days
after the end of the subject quarter.

(d)    In the event that any payment due under the terms hereunder is not
received by Administrative Agent within ten (10) days of the date such payment
is due (inclusive of the date when due), Borrowers shall pay to Administrative
Agent a late charge equal to five percent (5%) of such payment.  Such fee shall
be payable on the earlier of: (i) the date of demand by Administrative Agent; or
(ii) the date that Borrowers make the late payment.

(e)    While an Event of Default exists or after acceleration, at the option of
the Required Lenders, Borrowers shall pay interest ("Default Interest") on the
Loans at the Default Rate.  All Default Interest shall be payable on demand.

(f)    Borrowers agree to pay to Administrative Agent the other fees and amounts
set forth in the Fee Letter in the amounts and at the times specified therein.

3.5    Changes in Laws and Increased Costs of Loans.

(a)    If, after the date hereof, in connection with any Change in Law, any
Lender, Issuing Bank, or any banking or financial institution from whom any
Lender borrows funds or obtains credit ("Funding Bank") determines that such
Change in Law has or would have the direct or indirect effect of reducing the
rate of return on any Lender's or Issuing Bank's capital as a consequence of its
obligations hereunder to a level below that which such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Funding Bank's or Lender's or Issuing Bank's policies with respect to capital
adequacy) by an amount deemed by such Lender or Issuing Bank to be material, and
the result of the foregoing is or results in an increase in the cost to any
Lender or issuing Bank of funding or maintaining the Loans, the Letters of
Credit or its Commitment, then Borrowers shall from time to time upon demand by
Administrative Agent pay to Administrative Agent additional amounts 



 

25

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



sufficient to indemnify such Lender or Issuing Bank, as the case may be, against
such increased cost.  A certificate as to the amount of such increased cost
shall be submitted to the Borrower Agent by Administrative Agent or the
applicable Lender and shall be conclusive, absent manifest error.

(b)    If prior to the first day of any Interest Period: (i) Administrative
Agent shall have determined, in good faith (which determination shall be
conclusive and binding upon Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Floating LIBOR Rate for such Interest Period; (ii)
Administrative Agent has received notice from the Required Lenders that the
Floating LIBOR Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to Lenders of making or maintaining
Floating LIBOR Rate Loans during such Interest Period; or (iii) Dollar deposits
in the principal amounts of the Floating LIBOR Rate Loans to which such Interest
Period is to be applicable are not generally available in the London interbank
market, Administrative Agent shall give telecopy or telephonic notice thereof to
the Borrower Agent as soon as practicable thereafter, and will also give prompt
written notice to the Borrower Agent when such conditions no longer exist.  If
such notice is given: (A) any Floating LIBOR Rate Loans requested to be made on
the first day of such Interest Period shall be made as Prime Rate Loans; (B) any
Loans that were to have been converted on the first day of such Interest Period
to or continued as Floating LIBOR Rate Loans shall be converted to or continued
as Prime Rate Loans; and (C) each outstanding Floating LIBOR Rate Loan shall be
converted, on the last day of the then-current Interest Period thereof, to Prime
Rate Loans.  Until such notice has been withdrawn by Administrative Agent, no
further Floating LIBOR Rate Loans shall be made or continued as such, nor shall
any Borrower (or the Borrower Agent on behalf of any Borrower) have the right to
convert Prime Rate Loans to Floating LIBOR Rate Loans.

(c)    Notwithstanding any other provision herein, if any Change in Law shall
make it unlawful for Administrative Agent or any Lender to make or maintain
Floating LIBOR Rate Loans as contemplated by this Agreement: (i) Administrative
Agent or such Lender shall promptly give written notice of such circumstances to
the Borrower Agent (which notice shall be withdrawn whenever such circumstances
no longer exist); (ii) the commitment of such Lender hereunder to make Floating
LIBOR Rate Loans, continue Floating LIBOR Rate Loans as such and convert Prime
Rate Loans to Floating LIBOR Rate Loans shall forthwith be suspended and, until
such time as it shall no longer be unlawful for such Lender to make or maintain
Floating LIBOR Rate Loans, such Lender shall then have a commitment only to make
a Prime Rate Loan when a Floating LIBOR Rate Loan is requested; and (iii) such
Lender's Loans then outstanding as Floating LIBOR Rate Loans, if any, shall be
converted automatically to Prime Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Floating LIBOR Rate Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, Borrowers shall pay to such Lender such amounts, if any,
as may be required pursuant to Section 3.5(e) below.

(d)    Notwithstanding anything to the contrary contained herein: (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof; and (ii) all requests, rules, guidelines and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by any United
States or foreign regulatory authorities, in each case pursuant to Basel III,
 shall in each case be deemed to be a change in a law or regulation, regardless
of the date enacted, adopted, issued or implemented.

(e)    Borrowers shall indemnify Administrative Agent and each Lender and to
hold Administrative Agent and each Lender harmless from any loss or expense
which Administrative Agent or such Lender may sustain or incur as a consequence
of: (i) default by any Borrower in making a borrowing of, conversion into or
extension of Floating LIBOR Rate Loans after such Borrower (or the Borrower
Agent



 

26

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



on behalf of such Borrower) has given a notice requesting the same in accordance
with the provisions of this Agreement; (ii) default by any Borrower in making
any prepayment of a Floating LIBOR Rate Loan after such Borrower has given a
notice thereof in accordance with the provisions of this Agreement; and (iii)
the making of a prepayment of Floating LIBOR Rate Loans on a day which is not
the last day of an Interest Period with respect thereto.  In connection with any
Floating LIBOR Rate Loans, such indemnification may include an amount equal to
the excess, if any, of: (A) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or extended, for the period
from the date of such prepayment or of such failure to borrow, convert or extend
to the last day of the applicable Interest Period (or, in the case of a failure
to borrow, convert or extend, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Floating LIBOR Rate Loans provided for herein; over (B) the amount of
interest (as determined by such Administrative Agent or such Lender) which would
have accrued to Administrative Agent or such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank Floating LIBOR market.  This covenant shall survive the termination or
non-renewal of this Agreement and the payment of the Obligations.  This Section
3.5(e) shall not apply with respect to Taxes other than any Taxes that represent
claims, costs, losses, damages or expenses arising from any non-Tax claim.  A
certificate as to the amount of such losses and expenses shall be submitted to
the Borrower Agent by Administrative Agent or the applicable Lender and shall be
conclusive, absent manifest error.

(f)    If any Change in Law shall subject Administrative Agent, any Lender,
Funding Bank or Issuing Bank to any Taxes (other than: (i) Indemnified Taxes;
(ii) Excluded Taxes; and (iii) Connection Income Taxes) on its Loans, Letters of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result of any of the
foregoing shall be to increase the cost to Administrative Agent, such Lender or
such Issuing Bank, of making, converting to, continuing or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to Administrative Agent, such Lender or such Issuing Bank, of participating in,
issuing or maintaining any Letters of Credit (or of maintaining its obligation
to participate in or to issue any Letters of Credit), or to reduce the amount of
any sum received or receivable by Administrative Agent, such Lender or such
Issuing Bank hereunder (whether of principal, interest or any other amount) then
Borrowers shall from time to time upon written demand by Administrative Agent
pay to Administrative Agent additional amounts sufficient to indemnify
Administrative Agent, such Lender or such Issuing Bank, as the case may be,
against such increased costs or reduction suffered.  A certificate setting forth
the amounts necessary to compensate Administrative Agent, the applicable Lender
or the applicable Issuing Bank for such increased costs or reduction suffered
shall be submitted to the Borrower Agent by Administrative Agent, or the
applicable Lender or Issuing Bank, and shall be conclusive, absent manifest
error.

3.6    Mitigation.  If Administrative Agent, any Lender, any Funding Bank or any
Issuing Bank gives a notice under Section 3.5(c) or requests compensation under
Sections 3.5(a) or  3.5(f), or if any Borrower is required to pay additional
amounts or indemnity payments with respect to Administrative Agent, any Lender,
any Funding Bank or any Issuing Bank under Section 6.12, then Administrative
Agent, such Lender, such Funding Bank or such Issuing Bank (as applicable) shall
(at the request of the applicable Borrower) use reasonable efforts to designate
a different Lending Office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of
Administrative Agent, such Lender, such Funding Bank or such Issuing Bank (as
applicable), such designation or assignment: (a) would eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable; and (b) in each case, would not subject, such Lender, such Funding
Bank or such Issuing Bank (as applicable) to any unreimbursed cost or expense
and would not otherwise be materially disadvantageous to Administrative Agent,
such Lender, such Funding Bank or such Issuing Bank (as applicable).  The
Borrowers shall pay all reasonable costs and expenses incurred by



 

27

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



Administrative Agent, any Lender, any Funding Bank or any Issuing Bank that has
issued a Commitment to such Borrower in connection with any such designation or
assignment.

SECTION 4.    CONDITIONS PRECEDENT

4.1    Conditions Precedent to Initial Loans and Letters of Credit.  Each of the
following is a condition precedent to Administrative Agent and Lenders making
the initial Loans and providing the initial Letters of Credit hereunder:

(a)    all requisite corporate and limited liability company action and
proceedings (as the case may be) in connection with this Agreement and the other
Loan Documents shall be satisfactory in form and substance to Administrative
Agent, and Administrative Agent shall have received all information and copies
of all documents, including records of requisite corporate or company action and
proceedings which Administrative Agent may have requested in connection
therewith, such documents where requested by Administrative Agent or its counsel
to be certified by appropriate officers, managers, members or any Governmental
Authority (and including a copy of the certificate of incorporation or articles
of organization as applicable, of each Borrower certified by the Secretary of
State (or equivalent Governmental Authority) which shall set forth the same
complete corporate or limited liability company name of such Borrower as is set
forth herein and such document as shall set forth the organizational
identification number of each Borrower, if one is issued in its jurisdiction of
incorporation);

(b)    Administrative Agent shall have determined that no material adverse
change shall have occurred in the assets or business of Borrowers since the date
of Administrative Agent's latest examination and no change or event shall have
occurred which would impair in any material respect the ability of the Borrowers
(taken as a whole) or the Obligors to perform their obligations hereunder or
under any of the other Loan Documents to which they are parties or of
Administrative Agent or any Lender to enforce the Obligations or realize upon
the Collateral;

(c)    Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, all consents, waivers, acknowledgments and
other agreements from third persons which Administrative Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the Collateral or to effectuate the provisions or
purposes of this Agreement and the other Loan Documents;

(d)    Administrative Agent shall have received evidence, in form and substance
satisfactory to Administrative Agent, that Administrative Agent has or will have
a valid perfected first priority security interest in all of the Collateral,
subject only to liens permitted under this Agreement;

(e)    Administrative Agent shall have received and reviewed lien and judgment
search results for the jurisdiction of incorporation and organization of each
Borrower (as the case may be), the jurisdiction of the chief executive office of
each Borrower and all jurisdictions in which assets of Borrowers are located,
which search results shall be in form and substance satisfactory to
Administrative Agent;

(f)    Administrative Agent shall have received original "Membership Interests
Certificates" representing the "Required Value" (as defined in and required
under Section 5.1);

(g)    Administrative Agent shall have received, in form and substance
reasonably satisfactory to Administrative Agent, such opinion letters of counsel
to Borrowers with respect to the Loan Documents and such other matters as
Administrative Agent may request; and.



 

28

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(h)    the other Loan Documents and all instruments and documents hereunder and
thereunder shall have been duly executed and delivered to Administrative Agent,
in form and substance satisfactory to Administrative Agent.

4.2    Conditions Precedent to All Loans and Letters of Credit.  Each of the
following is an additional condition precedent to the Loans and/or providing
Letters of Credit to Borrowers, including the initial Loans and Letters of
Credit and any future Loans and Letters of Credit:

(a)    all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of the making of each such Loan or providing each such Letter of Credit
and after giving effect thereto, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects on and as of such earlier date);

(b)    no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which: (i) purports to enjoin, prohibit, restrain or
otherwise affect: (A) the making of the Loans or providing the Letters of
Credit; or (B) the consummation of the transactions contemplated pursuant to the
terms hereof or the other Loan Documents or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and

(c)    no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.

SECTION 5.    GRANT AND PERFECTION OF SECURITY INTEREST

5.1    Grant of Security Interest.  To secure payment and performance of all
Obligations, Parent hereby grants to Administrative Agent, for itself and the
benefit of Secured Parties, a continuing security interest in, a lien upon, and
a right of set off against, and hereby assigns to Administrative Agent, for
itself and the benefit of Secured Parties, as security, a percentage of Parent's
membership interests in Woodbridge Holdings (the "Membership Interests"), which
Membership Interest shall be certificated in the form as set forth on Exhibit D
attached hereto (the "Membership Interests Certificates"), having a value of not
less than $100,000,000.00 (the "Required Value"), as such value shall be tested
and verified by Administrative Agent on a semi-annual basis throughout the term
of the Loan (together with all other collateral security for the Obligations at
any time granted to or held or acquired by Administrative Agent or any Lender,
collectively, the "Collateral").  In the event that following Administrative
Agent's semi-annual testing of the value of the Membership Interests,
Administrative Agent shall have reasonably determined that the value of the
Membership Interests shall be less than the Required Value, then Parent shall,
no later than ten (10) days from receipt of written notice from Administrative
Agent, deliver to Administrative Agent Membership Interests Certificates in such
an amount as shall have been reasonably determined by Administrative Agent to
cause the value of the Membership Interests to not be less than the Required
Value.

5.2    Perfection of Security Interests.

(a)    In accordance with the terms and conditions of the Security Agreement,
Parent has delivered (and shall deliver from time to time as may be required
based upon Administrative Agent's semi-annual testing of the value of the
Membership Interests as set forth in Section 5.1 above) the



 

29

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



Membership Interests representing the Required Value.  Parent acknowledges and
agrees that the Administrative Agent shall have possession of the Membership
Interests Certificates subject to and in accordance with the terms and
conditions of the Security Agreement.  As such, Parent acknowledges and agrees
that Administrative Agent shall have perfected its security interest in the
Collateral (i.e., the Membership Interests) by possession.

(b)    Parent irrevocably and unconditionally authorizes Administrative Agent
(or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Administrative Agent or its
designee as the secured party and Parent as debtor, as Administrative Agent may
require, and including any other information with respect to Parent or otherwise
required by part 5 of Article 9 of the UCC or required pursuant to any other
legislation of such jurisdiction as Administrative Agent may determine, together
with any amendment and continuations with respect thereto, which authorization
shall apply to all financing statements filed on, prior to or after the date
hereof.  Parent hereby ratifies and approves all financing statements (or other
registrations or filings) naming Administrative Agent or its designee as secured
party and Parent as debtor with respect to the Collateral (and any amendments
with respect to such financing statements) filed by or on behalf of
Administrative Agent prior to the date hereof and ratifies and confirms the
authorization of Administrative Agent to file such financing statements (and
amendments, if any).  Parent hereby authorizes Administrative Agent to adopt any
symbol required for authenticating any electronic filing.  Until such time as
the Commitments have expired or terminated and all amounts due and payable the
Loans or under any Loan Document have been paid in full, in no event shall
Parent at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
other registrations or filings) (or amendment or continuation with respect
thereto) naming Administrative Agent or its designee as secured party and Parent
as debtor.

(c)    Parent and Woodbridge Holdings shall take any other actions reasonably
requested by Administrative Agent from time to time to cause the attachment,
perfection and first priority (subject to liens permitted under Section 8.7
hereof to be senior thereto) of, and the ability of Administrative Agent to
enforce, the security interest of Administrative Agent in any and all of the
Collateral, including, without limitation: (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC or other applicable law, to the extent, if any, that Parent and
Woodbridge Holdings signature thereon is required therefor and executing and
delivering any additional pledges, membership interest transfer powers or other
such documents required to perfect or continue to perfect Administrative Agent's
and Lenders' security interest in the Collateral; (ii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Administrative Agent to enforce, the
security interest of Administrative Agent in such Collateral; and (iii)
obtaining the consents and approvals of any Governmental Authority or third
party, including, without limitation, any consent of any licensor, lessor or
other person obligated on the Collateral, and taking all actions required by any
earlier versions of the UCC or by other law, as applicable in any relevant
jurisdiction.

SECTION 6.    COLLECTION AND ADMINISTRATION

6.1    Borrowers' Loan Accounts.  Administrative Agent shall maintain one or
more loan account(s) on its books in which shall be recorded: (a) all Loans and
other Obligations and the Collateral; (b) all payments made by or on behalf of
any Borrower; and (c) all other appropriate debits and credits as provided in
this Agreement, including fees, charges, costs, expenses and interest.  All
entries in the loan account(s) shall be made in accordance with Administrative
Agent's customary practices as in effect from time to time.



 

30

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



6.2    Statements.  Administrative Agent shall render to Borrower Agent each
month a statement setting forth the balance in the Borrowers' loan account(s)
maintained by Administrative Agent for Borrowers pursuant to the provisions of
this Agreement, including principal, interest, fees, costs and expenses.  Each
such statement shall be subject to subsequent adjustment by Administrative Agent
but shall, absent manifest errors or omissions, be considered correct and deemed
accepted by Borrowers and conclusively binding upon Borrowers as an account
stated except to the extent that Administrative Agent receives a written notice
from Borrower Agent of any specific exceptions of Borrower Agent thereto within
thirty (30) days after the date such statement has been received by
Parent.  Until Administrative Agent shall have rendered to Borrower Agent a
written statement as provided above, the balance in any Borrower's loan
account(s) shall be presumptive evidence of the amounts due and owing to
Administrative Agent and Lenders by Borrowers.

6.3    Payments.

(a)    All Obligations shall be payable to the Agent Payment Account or such
other place as Administrative Agent may designate from time to time.  Subject to
the other terms and conditions contained herein, Administrative Agent shall
apply payments received or collected from any Borrower or for the account of any
Borrower (including, the monetary proceeds of collections or of realization upon
any Collateral) as follows: first, to pay any fees, indemnities or expense
reimbursements then due to Administrative Agent, Lenders and Issuing Bank from
any Borrower; second, to pay interest due in respect of any Loans (and including
any Special Agent Advances) or Letters of Credit; third, to pay or prepay
principal in respect of Special Agent Advances; fourth, to pay principal due in
respect of the Loans and to pay Obligations then due arising under or pursuant
to any Hedge Agreements of a Borrower with Administrative Agent or a Bank
Product Provider (up to the amount of any then effective reserve established in
respect of such Obligations), on a pro rata basis; fifth, to pay or prepay any
other Obligations whether or not then due, in such order and manner as
Administrative Agent determines and at any time an Event of Default exists or
has occurred and is continuing, to provide cash collateral for any Letter of
Credit or other contingent Obligations (but not including for this purpose any
Obligations arising under or pursuant to any Bank Products); and sixth, to pay
or prepay any Obligations arising under or pursuant to any Bank Products (other
than to the extent provided for above) on a pro rata basis. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by
Borrower Agent, or unless a Default or an Event of Default shall exist or have
occurred and be continuing, Administrative Agent shall not apply any payments
which it receives to any Floating LIBOR Rate Loans, except: (A) on the
expiration date of the Interest Period applicable to any such Floating LIBOR
Rate Loans; or (B) in the event that there are no outstanding Prime Rate Loans.

(b)    At Administrative Agent's option, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Loan
Documents may be charged directly to the loan account(s) of any Borrower
maintained by Administrative Agent.

(c)    If after receipt of any payment of, or proceeds of Collateral applied to
the payment of, any of the Obligations, Administrative Agent or any Lender is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Administrative Agent or such Lender.  Borrowers shall be liable to pay to
Administrative Agent, and do hereby indemnify and hold Administrative Agent and
Lenders harmless for the amount of any payments or proceeds surrendered or
returned.  This Section 6.3(c) shall remain effective notwithstanding any
contrary action that may be



 

31

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



taken by Administrative Agent or any Lender in reliance upon such payment or
proceeds.  This Section 6.3 shall survive the payment of the Obligations and the
termination of this Agreement.

6.4    Authorization to Make Loans.  Administrative Agent and Lenders are
authorized to make the Loans and provide any Letters of Credit based upon
telephonic or other instructions received from an Authorized Representative or,
at the discretion of Administrative Agent, if such Loans are necessary to
satisfy any Obligations.  All requests for Loans or Letters of Credit hereunder
shall specify the date on which the requested advance is to be made or Letter of
Credit issued (which day shall be a Business Day) and the amount of the
requested Loan or Letter of Credit.  Requests received after 11:00 a.m., EST on
any day shall be deemed to have been made as of the opening of business on the
immediately following Business Day.  All Loans and Letters of Credit under this
Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, any Borrower when deposited to the credit of
any Borrower or otherwise disbursed or issued in accordance with the
instructions of any Borrower or in accordance with the terms and conditions of
this Agreement.

6.5    Use of Proceeds.  Borrowers shall use the initial proceeds of the Loans
provided by Administrative Agent to Borrowers hereunder only for: (a) the
purposes set for in Section 2 above; and (b) costs, expenses and fees in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents.  All other Loans made to or for the
benefit of any Borrower pursuant to the provisions hereof shall be used by such
Borrower only for the purposes set for in Section 2 above.  None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security (other than open-market repurchases of the common stock of
Parent in cancellation) or for the purposes of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the loans to be
considered a "purpose credit" within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as amended.

6.6    Appointment of Borrower Agent as Agent for Requesting Loans and Receipts
of Loans and Statements.

(a)    Each Borrower hereby irrevocably appoints and constitutes Borrower Agent
as its agent to request and receive Loans pursuant to this Agreement and the
other Loan Documents from Administrative Agent or any Lender in the name or on
behalf of such Borrower.  Administrative Agent and Lenders may disburse the
Loans to such bank account of Borrower Agent or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Borrower Agent may designate or direct, without notice to any other Borrower or
Obligor. 

(b)    Borrower Agent hereby accepts the appointment by Borrowers to act as the
agent of Borrowers pursuant to this Section 6.6.

(c)    Each Borrower hereby irrevocably appoints and constitutes Borrower Agent
as its agent to receive statements on account and all other notices from
Administrative Agent and Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Loan Documents.

(d)    Any notice, election, representation, warranty, agreement or undertaking
by or on behalf of any other Borrower by Borrower Agent shall be deemed for all
purposes to have been made by such Borrower, as the case may be, and shall be
binding upon and enforceable against such Borrower to the same extent as if made
directly by such Borrower.



 

32

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(e)    No purported termination of the appointment of Borrower Agent as agent as
aforesaid shall be effective, except after ten (10) days' prior written notice
to Administrative Agent.

6.7    Pro Rata Treatment.  Except to the extent otherwise provided in this
Agreement:  (a) the making of Loans shall be made by each Lender based on its
Pro Rata Share; and (b) each payment on account of any Obligations to or for the
account of one or more of the Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders entitled to such payments
based on their respective Pro Rata Shares and shall be distributed accordingly.

6.8    Sharing of Payments, Etc.

(a)    Each Borrower agrees that, in addition to (and without limitation of) any
right of setoff, banker's lien or counterclaim Administrative Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Administrative Agent and Lenders, to the provisions of Section
11.3(b) hereof), to offset balances held by it for the account of such Borrower
at any of its offices, in United States Dollars or in any other currency,
against any principal of or interest on any Loans owed to such Lender or any
other amount payable to such Lender hereunder, that is not paid when due
(regardless of whether such balances are then due to such Borrower), in which
case it shall promptly notify Borrower Agent and Administrative Agent thereof
provided, that, such Lender's failure to give such notice shall not affect the
validity thereof.

(b)    If any Lender (including Administrative Agent) shall obtain from any
Borrower payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Loan
Documents through the exercise of any right of setoff, banker's lien or
counterclaim or similar right or otherwise (other than from Administrative Agent
as provided herein), and, as a result of such payment, such Lender shall have
received more than its Pro Rata Share of the principal of the Loans or more than
its share of such other amounts then due hereunder or thereunder by any Borrower
to such Lender than the percentage thereof received by any other Lender, it
shall promptly pay to Administrative Agent, for the benefit of Lenders, the
amount of such excess and simultaneously purchase from such other Lenders a
participation in the Loans or such other amounts, respectively, owing to such
other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective Pro Rata
Shares or as otherwise agreed by Lenders.  To such end, all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.

(c)    Each Borrower agrees that any Lender purchasing a participation (or
direct interest) as provided in this Section may exercise, in a manner
consistent with this Section, all rights of setoff, banker's lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may he) owing to
such Lender in the amount of such participation.

(d)    Nothing contained herein shall require any Lender to exercise any right
of setoff, banker's lien, counterclaims or similar rights or shall affect the
right of any Lender to exercise, and retain the benefits of exercising, any such
right with respect to any other Indebtedness or obligation of any Borrower.  If,
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, assign such rights to Administrative
Agent for the benefit of Lenders and, in any event, exercise its rights



 

33

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



in respect of such secured claim in a manner consistent with the rights of
Lenders entitled under this Section to share in the benefits of any recovery on
such secured claim.

6.9    Settlement Procedures.

(a)    In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Administrative Agent and Lenders,
Administrative Agent may, at its option, subject to the terms of this Section,
make available, on behalf of Lenders, the full amount of the Loans requested or
charged to any Borrower's loan account(s) or otherwise to be advanced by Lenders
pursuant to the terms hereof, without requirement of prior notice to Lenders of
the proposed Loans.

(b)    With respect to all Loans made by Administrative Agent on behalf of
Lenders as provided in this Section, the amount of each Lender's Pro Rata Share
of the outstanding Loans shall be computed weekly and shall be adjusted upward
or downward on the basis of the amount of the outstanding Loans as of 5:00 p.m.
EST on the Business Day immediately preceding the date of each settlement
computation; provided, that, Administrative Agent retains the absolute right at
any time or from time to time to make the above-described adjustments at
intervals more frequent than weekly, but in no event more than twice in any
week.  Administrative Agent shall deliver to each of the Lenders after the end
of each week, or more frequently as Administrative Agent shall determine, a
summary statement of the amount of outstanding Loans for such period (such week
or lesser period or periods being hereinafter referred to as a "Settlement
Period").  If the summary statement is sent by Administrative Agent and received
by a Lender prior to 12:00 p.m. EST, then such Lender shall make the settlement
transfer described in this Section by no later than 3:00 p.m. EST on the same
Business Day and if received by a Lender after 12:00 p.m. EST, then such Lender
shall make the settlement transfer by not later than 4:00 p.m. EST on the next
Business Day following the date of receipt.  If, as of the end of any Settlement
Period, the amount of a Lender's Pro Rata Share of the outstanding Loans is more
than such Lender's Pro Rata Share of the outstanding Loans as of the end of the
previous Settlement Period, then such Lender shall forthwith (hut in no event
later than the time set forth in the preceding sentence) transfer to
Administrative Agent by wire transfer in immediately available funds the amount
of the increase.  Alternatively, if the amount of a Lender's Pro Rata Share of
the outstanding Loans in any Settlement Period is less than the amount of such
Lender's Pro Rata Share of the outstanding Loans for the previous Settlement
Period, Administrative Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease.  The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Administrative Agent.  Administrative Agent and each Lender agrees
to mark its books and records at the end of each Settlement Period to show at
all times the dollar amount of its Pro Rata Share of the outstanding Loans and
Letters of Credit.  Each Lender shall only be entitled to receive interest on
its Pro Rata Share of the Loans to the extent such Loans have been funded by
such Lender.  Because the Administrative Agent on behalf of Lenders may be
advancing and/or may be repaid Loans prior to the time when Lenders will
actually advance and or be repaid such Loans, interest with respect to Loans
shall be allocated by Administrative Agent in accordance with the amount of
Loans actually advanced by and repaid each Lender and the Administrative Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the date such Loans are either repaid by Borrowers or actually settled
with the applicable Lender as described in this Section.

(c)    To the extent that Administrative Agent has made any such amounts
available and the settlement described above shall not yet have occurred, upon
repayment of any Loans by a Borrower, Administrative Agent may apply such
amounts repaid directly to any amounts made available by Administrative Agent
pursuant to this Section.  In lieu of weekly or more frequent settlements,
Administrative Agent may, at its option, at any time require each Lender to
provide Administrative Agent



 

34

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



with immediately available funds representing its Pro Rata Share of each Loan,
prior to Administrative Agent's disbursement of such Loan to Borrower.  In such
event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares.  No Lender shall be
responsible for any default by any other Lender in the other Lender's obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender's obligation to make a Loan hereunder.

(d)    Upon the making of any Loan by Administrative Agent as provided herein,
without further action by any party hereto, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from Administrative
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Lender's Pro Rata Share in such Loan.  To the extent that
there is no settlement in accordance with the terms hereof, Administrative Agent
may at any time require the Lenders to fund their participations.  From and
after the date, if any, on which any Lender has funded its participation in any
such Loan, Administrative Agent shall promptly distribute to such Lender, such
Lender's Pro Rata Share of all payments of principal and interest received by
Administrative Agent in respect of such Loan.

(e)    If Administrative Agent is not funding a particular Loan to a Borrower
(or Borrower Agent for the benefit of such Borrower) pursuant to this Section on
any day, Administrative Agent may assume that each Lender will make available to
Administrative Agent such Lender's Pro Rata Share of the Loan requested or
otherwise made on such day and Administrative Agent may, in its discretion, but
shall not be obligated to, cause a corresponding amount to be made available to
or for the benefit of such Borrower on such day.  If Administrative Agent makes
such corresponding amount available to a Borrower and such corresponding amount
is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Administrative
Agent at the Federal Funds Rate for each day during such period (as published by
the Federal Reserve Bank of New York or at Administrative Agent's option based
on the arithmetic mean determined by Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. EST on
that day by each of the three (3) leading brokers of Federal funds transactions
in New York City selected by Administrative Agent) and if such amounts are not
paid within three (3) days of Administrative Agent's demand, at the highest
Interest Rate provided for in Section 3.3 hereof applicable to Prime Rate
Loans.  During the period in which such Lender has not paid such corresponding
amount to Administrative Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Loan Documents, the amount so
advanced by Administrative Agent to or for the benefit of any Borrower shall,
for all purposes hereof, be a Loan made by Administrative Agent for its own
account.  Upon any such failure by a Lender to pay Administrative Agent,
Administrative Agent shall promptly thereafter notify Borrower Agent of such
failure and Borrowers shall pay such corresponding amount to Administrative
Agent for its own account within five (5) Business Days of Borrower Agent's
receipt of such notice.  Any Lender that has failed to fund any portion of the
Loans, participations in Letters of Credit required to be funded by it hereunder
within one (1) Business Day of the date required to be funded by it hereunder,
or has otherwise failed to pay over to Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one (1) Business Day
of the date when due, shall be a "Defaulting Lender".

(f)    Administrative Agent shall not be Obligated to transfer to a Defaulting
Lender any payments received by Administrative Agent for the Defaulting Lender's
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees).  For purposes of
voting or consenting to matters with respect to this Agreement and the other
Loan Documents and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a "Lender"



 

35

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



and such Lender's Commitment shall be deemed to be zero (0).  All amounts
otherwise payable in respect of the Pro Rata Share of principal to a Defaulting
Lender shall instead be paid to the other Lenders based on their Pro Rata Shares
calculated after giving effect to the reduction of the Defaulting Lender's
Commitment to zero (0) as provided herein or at Administrative Agent's option
may instead be paid to and retained by Administrative Agent.  To the extent that
Administrative Agent elects to receive and retain such amounts, Administrative
Agent may hold them and, in its reasonable discretion, relend such amounts to a
Borrower.  To the extent that Administrative Agent exercises its option to
relend such amounts, such amounts shall be treated as Revolving Loans for the
account of Administrative Agent in addition to the Revolving Loans that are made
by the Lenders other than Defaulting Leaders based on their Pro Rata Shares as
calculated after giving effect to the reduction of the Defaulting Lender's
Commitment to zero (0) as provided herein but shall be repaid in the same order
of priority as Special Agent Advances for purposes of Section 6.3 hereof, except
as Administrative Agent may otherwise elect.  The rights of a Defaulting Lender
shall be limited as provided herein until such time as the Defaulting Lender has
made all payments to Administrative Agent that were the basis for it to become a
Defaulting Lender.  Upon the cure by Defaulting Lender of the event that is the
basis for it to be a Defaulting Lender by making such payment or payments, such
Lender shall cease to be a Defaulting Lender and shall be entitled to payment of
interest to the extent previously received and retained by Administrative Agent
from or for the account of Borrowers on the funds constituting Loans made by
such Lender prior to the date of it being a Defaulting Lender (and not
previously paid to such Lender) and shall otherwise, after such cure, make Loans
and settle in respect of the Loans and other Obligations in accordance with the
terms hereof.  The existence of a Defaulting Lender and the operation of this
Section shall not be construed to increase or otherwise affect the Commitment of
any Lender, or relieve or excuse the performance by any Borrower or Obligor of
their duties and obligations hereunder.

(g)    Nothing in this Section or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Administrative Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

6.10    Obligations Several; Independent Nature of Lenders' Rights.  The
obligation of each Lender hereunder is several; and no Lender shall be
responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement or any of the other Loan
Documents and no action taken by the Lenders pursuant hereto or thereto shall be
deemed to constitute the Lenders to be a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and subject to Section
11.3 hereof, each Lender shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.

6.11    Bank Products.  Borrowers, may (but no such Person is required to)
request that the Bank Product Providers provide or arrange for such Person to
obtain Bank Products from Bank Product Providers, and each Bank Product Provider
may, in its sole discretion, provide or arrange for such Person to obtain the
requested Bank Products.  Borrowers shall indemnify and hold Administrative
Agent, each Lender and their respective Affiliates harmless from any all
obligations now are hereafter owing to any other Person by any Bank Product
Provider in connection with any Bank Products obtained by Borrowers other than
for gross negligence or willful misconduct on the part of any such indemnified
Person.  This Section 6.11 shall survive the payment of the Obligations and the
termination of this Agreement.  Borrowers acknowledge and agree that the
obtaining of Bank Products from Bank Product Providers: (a) is in the sole
discretion of such Bank Product Provider; and (b) is subject to the rules and
regulations of



 

36

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



such Bank Product Provider.  This Section 6.11 shall not apply to Indemnified
Taxes, Other Taxes or Excluded Taxes.

6.12    Taxes.

(a)     Any and all payments by or on behalf of any Borrower hereunder and under
any Loan Document shall be made free and clear of and without deduction for any
and all Taxes, except as required by applicable law.  In addition, Borrowers
agree to pay to the relevant Governmental Authority in accordance with
applicable law any Other Taxes.

(b)    If any Borrower shall be required by law to deduct or withhold in respect
of any Indemnified Taxes or Other Taxes from or in respect of any sum payable
hereunder to Administrative Agent, any Lender or Issuing Bank, then:

(i)    the sum payable shall be increased, as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section 6.12(b)) such Lender
(or Administrative Agent on behalf of such Lender) or Issuing Bank receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

(ii)    such Borrower shall make such deductions and withholdings; and

(iii)    such Borrower shall timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law or, at the
option of Administrative Agent, timely reimburse it for the payment of any Other
Taxes.

(c)    Within thirty (30) days after the date of any payment by any Borrower of
Indemnified Taxes or Other Taxes, upon Administrative Agent's request, such
Borrower shall furnish to Administrative Agent the original or a certified copy
of a receipt evidencing payment thereof, or other evidence of payment reasonably
satisfactory to Administrative Agent.

(d)    Each Lender and each Issuing Bank shall deliver to Administrative Agent
and Borrower Agent, before receiving such Lender's or Issuing Bank's first
payment under this Agreement, either: (i) an original executed IRS Form W-9; or
(ii) any other IRS form (and in the case of a Lender or Issuing Bank claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, a certificate substantially in the form applicable to such Lender or such
Issuing Bank provided as an exhibit in the Loan Syndication and Trading
Association Model Credit Agreement Provisions dated August 10, 2011 (or any
subsequent version published in final form by the LSTA)) certifying that such
Lender or Issuing Bank is entitled to a complete exemption from United States
federal withholding Tax and United States federal backup withholding Tax, as
applicable, with respect to payments made hereunder and under any Loan
Document.  Each Lender and each Issuing Bank shall provide new forms (or
successor forms) to Administrative Agent and Borrower Agent upon the expiration
or obsolescence of any previously delivered forms and shall promptly notify
Administrative Agent and each Borrower of any change in circumstances which
would modify or render invalid any claimed exemption (provided, however, that
notifying Administrative Agent and each Borrower of a change in circumstances
shall not affect whether any Tax constitutes an Excluded Tax).

(e)    If a Lender or Issuing Bank is entitled to a reduction in the applicable
withholding Tax, Administrative Agent or the Borrowers may withhold from any
interest payment to such Lender or such Issuing Bank an amount equivalent to the
applicable withholding Tax after taking into 



 

37

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



account such reduction.  If the forms or other documentation required by Section
6.12(d) are not delivered to Administrative Agent and the Borrowers, then
Administrative Agent or any Borrower may withhold from any interest payment to
such Lender or such Issuing Bank not providing such forms or other documentation
an amount equivalent to the applicable withholding Tax.

(f)    Borrowers will indemnify Administrative Agent, each Lender and each
Issuing Bank for the full amount of Indemnified Taxes and Other Taxes paid by
Administrative Agent, such Lender or such Issuing Bank and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to the Borrower by any Lender or any Issuing Bank
(with a copy to Administrative Agent) or by Administrative Agent on its own
behalf or on behalf of any Lender or any Issuing Bank shall be conclusive absent
manifest error.

(g)    If Administrative Agent, any Lender or any Issuing Bank receives a refund
of any Taxes as to which it has been indemnified by Borrowers or with respect to
which Borrowers have paid additional amounts pursuant to this Section 6.12, so
long as no Default or Event of Default has occurred and is continuing, it shall
pay over any refund it has received to Borrowers (but only to the extent of
payments made, or additional amounts paid, by Borrowers under this Section 6.12
with respect to Taxes giving rise to such a refund) net of all out-of-pocket
expenses of Administrative Agent, such Lender or such Issuing Bank and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such a refund); provided, that, Borrowers, upon the request of
Administrative Agent, such Lender or such Issuing Bank, agree to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges,
imposed by the relevant Governmental Authority, other than such penalties,
interest or other charges imposed as a result of the willful misconduct or gross
negligence of Administrative Agent, such Lender or such issuing Bank hereunder)
to Administrative Agent, such Lender or such Issuing Bank in the event
Administrative Agent, such Lender or such Issuing Bank is required to repay such
refund to such Governmental Authority; provided, further, that in no event shall
Administrative Agent, any Lender or any Issuing Bank be required to repay any
such amounts if such payment would place Administrative Agent, such Lender or
such Issuing Bank in a less favorable net after-Tax position than if such
indemnification payments or additional amounts giving rise to such refund had
never been paid.  Notwithstanding anything in this Agreement to the contrary,
this Section 6.12(g) shall not be construed to require Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns tor any other
information which it reasonably deems confidential) to any Borrower or any other
Person.

(h)    lf a payment made to Administrative Agent, any Lender or any Issuing Bank
hereunder or under any other Loan Document would be subject to United States
federal withholding tax imposed pursuant to FATCA if Administrative Agent, such
Lender or such Issuing Bank fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(h) or 1472(1)
of the Code, if applicable), Administrative Agent, such Lender or such Issuing
Bank shall use commercially reasonable efforts to deliver to the Borrowers and
Administrative Agent at the time or times prescribed by applicable law or as
reasonably requested by the Borrowers or Administrative Agent, accurate,
complete and signed certification prescribed by applicable law and any other
documentation reasonably requested by Administrative Agent sufficient for the
Borrowers and Administrative Agent to comply with their obligations under FATCA
and to determine that Administrative Agent, such Lender or such Issuing Bank has
complied with such applicable reporting and other requirements of FATCA.  Solely
for purposes of this Section 6.12(h), the term "FATCA" shall include any amended
or successor provisions.



 

38

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(i)    Each party's obligations under this Section 6.12 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all Obligations
under any Loan Document.

SECTION 7.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue Letters of Credit, each Borrower hereby
represents and warrants to Administrative Agent and Lenders the following (which
shall survive the execution and delivery of this Agreement), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letters of Credit to Borrowers:

﻿

7.1    Existence, Power and Authority.  Each Borrower is a corporation or
limited liability company duly organized and in good standing under the laws of
its state or other jurisdiction of organization and is duly qualified as a
foreign corporation or limited liability company, as applicable, and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a Material Adverse Effect.  The execution, delivery and
performance of this Agreement, the other Loan Documents and the transactions
contemplated hereunder and thereunder: (a) are all within each Borrower's
corporate or limited liability company powers; (b) have been duly authorized;
(c) are not in contravention of any applicable law or the terms of any
Borrower's certificate of incorporation, by laws, articles of organization,
operating agreement or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower is a party or by which any
Borrower or its property are bound; and (d) will not result in the creation or
imposition of, or require or give rise to any obligation to grant, any lien,
security interest, charge or other encumbrance upon any property of any
Borrower.  This Agreement and the other Loan Documents to which any Borrower is
a party constitute legal, valid and binding obligations of such Borrower
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

7.2    Name: State of Organization; Chief Executive Office.

(a)    As of the date hereof and as of the date of each Compliance Certificate,
the exact legal name of each Borrower is as set forth on the signature page of
this Agreement.  Except as set forth on Schedule 7.2, each Borrower has, during
the five (5) years immediately preceding the date hereof been known by or used
any other corporate or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property or assets outside of the ordinary course of
business.

(b)    As of the date hereof and as of the date of each Compliance Certificate,
each Borrower is an organization of the type and organized in the jurisdiction
set forth on Schedule 7.2.  Schedule 7.2 sets forth the organizational
identification number of each Borrower or states that such Borrower has none and
sets forth the federal employer identification number of each Borrower.

(c)    As of the date hereof and as of the date of each Compliance Certificate,
the chief executive office and mailing address of each Borrower are located only
at the address identified as such on Schedule 7.2 and its only other places of
business are the addresses set forth on Schedule 7.2,  



 

39

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



subject to the rights of any Borrower to establish new locations after the date
hereof subject to and in accordance with Section 8.1(c) below. 

7.3    Financial Statements; No Material Adverse Change.  All consolidated
financial statements of the Parent which have been or may hereafter be delivered
by the Parent to Administrative Agent and Lenders have been prepared in
accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the consolidated
financial condition and the consolidated results of operation of the Parent as
at the dates and for the periods set forth therein.  Except as disclosed in any
interim financial statements furnished by the Parent to Administrative Agent
prior to the date of this Agreement, there has been no act, condition or event
which has had or is reasonably likely to have a Material Adverse Effect since
the date of the most recent audited consolidated financial statements of the
Parent furnished by the Parent to Administrative Agent prior to the date of this
Agreement.

7.4    Priority of Liens; Collateral.  The Collateral will be certificated prior
to the Closing and upon consummation of the pledge and assignment of the
Collateral to Administrative Agent pursuant to this Agreement and the Security
Agreement, and delivery to Administrative Agent of the Membership Interest
Certificates and one or more Membership Interest transfer powers executed in
blank, to be held by Administrative Agent pursuant to the terms of this
Agreement and the Security Agreement, such pledge and assignment will create a
valid lien on and a perfected, first priority security interest in the
Collateral securing the payment of the Notes, without any filing, registration
or other act by Administrative Agent.  In connection with the foregoing, Parent
and Woodbridge Holdings hereby represent and warrant that:

(a)    Parent is the sole legal and beneficial owner of good and indefeasible
title to the Membership Interests free and clear of all liens and encumbrances
except for the Security Interests created by this Agreement and the Security
Agreement and the encumbrances permitted by Section 8.7 and has all necessary
authority to pledge, sell, transfer and assign the Collateral and such
assignment and transfer is not contrary to or in conflict with the Woodbridge
Holdings Operating Agreement or any other agreement, mortgage, indenture or
contract binding on Parent or Woodbridge Holdings;(b)    Subject to the terms of
the Woodbridge Holdings Operating Agreement, there are no restrictions on
assignment, transfer, pledge, hypothecation or mortgage of the Membership
Interests;

(c)    No financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any recording office, except such as
may have been filed in favor of Administrative Agent relating to this Agreement;
and

(d)    The Collateral is a "security" as defined in Article 8 of the UCC as in
effect from time to time;

7.5    Tax Returns.  The Borrowers have filed, or caused to be filed, in a
timely manner all U.S. federal tax returns and all other material tax returns,
reports and declarations which are required to be filed.  All information in
such tax returns, reports and declarations is complete and accurate in all
material respects.  Adequate provision has been made for the payment of all
accrued and unpaid Federal, State, county, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed.

7.6    Litigation.  Except as set forth on Schedule 7.6, as of the date hereof
and as of the date of each Compliance Certificate: (a) there is no investigation
by any Governmental Authority



 

40

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



pending, or to any Borrower's knowledge threatened, against or affecting any
Borrower, its or their assets or business; and (b) there is no action, suit,
proceeding or claim by any Person pending, or to any Borrower's knowledge
threatened, against any Borrower or its or their assets or goodwill, or against
or affecting) any transactions contemplated by this Agreement; in each case,
which could reasonably be expected to have a Material Adverse Effect.

7.7    Compliance with Other Agreements and Applicable Laws.

(a)    Borrowers are not in default in any respect under, or in violation in any
respect of the terms of, any material agreement, contract, instrument, lease or
other commitment to which it is a party or by which it or any of its assets are
bound, except where such violation could not reasonably be expected to result in
a Material Adverse Effect.  Borrowers are in compliance in all material respects
with the requirements of all applicable laws, rules, regulations, listing
standards and orders of any Governmental Authority, regulatory agency or
securities exchange relating to their Capital Stock or their respective
businesses.

(b)    Borrowers have obtained all permits, licenses, approvals, consents,
certificates, orders or authorizations of any Governmental Authority required
for the lawful conduct of its business (the "Permits"), except those which could
not reasonably be expected to have a Material Adverse Effect.  All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or to any Borrower's knowledge,
threatened that seek the revocation, cancellation, suspension or modification of
any of the Permits which even if resolved unfavorably, could reasonably be
expected to result in a Material Adverse Effect.

7.8    Environmental Compliance.

(a)     Except as set forth on Schedule 7.8, Borrowers and any Subsidiary of any
Borrower have not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by if) in any manner which at any time violates in any
material respect any, applicable Environmental Law or Permit, and the operations
of Borrowers and any Subsidiary of any Borrower complies in all material
respects with all Environmental Laws and all Permits, except in each case for
such violations or failures which could not reasonably be expected to have a
Material Adverse Effect.

(b)    Except as set forth on Schedule 7.8, there is no pending investigation by
any Governmental Authority or any proceeding, complaint, order, directive,
claim, citation or notice by any Governmental Authority or any other person nor
is any pending or to any Borrower's knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Borrower and any Subsidiary or the release, spill or discharge, threatened
or actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which in any case
could reasonably be expected to result in a Material Adverse Effect.

(c)    Except as set forth on Schedule 7.8, Borrowers and their Subsidiaries
have no liability (contingent or otherwise) in connection with a release, spill
or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials which in any case could
reasonably be expected to result in a Material Adverse Effect.



 

41

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(d)    Borrowers and their Subsidiaries have all Permits required to be obtained
or filed in connection with the operations of Borrowers under any Environmental
Law and all of such licenses, certificates, approvals or similar authorizations
and other Permits are valid and in full force and effect, except as could not
reasonably be expected to result in a Material Adverse Effect.

7.9    Employee Benefits.

(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law.  Each Plan which
is intended to qualify under Section 401(a) of the Code, has either received a
favorable determination letter from the Internal Revenue Service or can rely on
an opinion letter from the Internal Revenue Service issued to a pre-approved
plan sponsor to the effect that such Plan is so qualified and, to any Borrower's
knowledge, nothing has occurred which would cause the loss of such
qualification.  Each Borrower and its ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of' the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, there are no pending, or to any Borrower's knowledge, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan.  Except as could not reasonably be expected to have a Material Adverse
Effect, there has been no prohibited transaction or violation of the fiduciary
responsibility rules under ERISA with respect to any Plan.

(c)    (i)  No ERISA Event has occurred or is reasonably expected to occur;
(ii) except as could not reasonably be expected to have a Material Adverse
Effect, each Borrower, and their ERISA Affiliates, have not incurred and do not
reasonably expect to incur, any liability under Title TV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) except as could not reasonably be expected to have a Material
Adverse Effect, each Borrower and their ERISA Affiliates, have not incurred and
do not reasonably expect to incur, any liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Section 4201 of ERISA with respect to a Multiemployer
Plan; and (iv) except as could not reasonably be expected to have a Material
Adverse Effect, each Borrower, and their ERISA Affiliates, have not engaged in a
transaction that would be subject to Section 4069 or 4212(c) of ERISA.

7.10    Bank Accounts.  As of the date hereof, all of the deposit accounts,
investment accounts or other accounts in the name of or used by any Borrower
maintained at any hank or other financial institution are set forth on Schedule
7.10.

7.11    SEC Reporting Compliance.  All reports filed by a Borrower with the SEC
during the past three (3) years, as amended, complied in all material respects
with all SEC rules and regulations on the date of filing and did not contain any
material misstatement or material omission that caused a statement contained
therein in light of the circumstances under which it was made to be misleading.

7.12    Subsidiaries; Capitalization; Solvency.

(a)    Exhibit 21.1 to the Parent's Annual Report on Form 10-K for the fiscal
year ended December 31, 2016 ("2016 Annual Report"), lists each Significant
Subsidiary of the Parent as of the end of such fiscal year.  Except as set forth
on the 2016 Annual Report and Schedule 7.12, as of the date hereof, Parent does
not have any other Significant Subsidiaries.



 

42

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(b)    As of the date hereof, except as set forth on Schedule 7.12 with respect
to Bluegreen Corporation, each Borrower is the record and beneficial owner of
all of the issued and outstanding shares of Capital Stock (including membership
interests as to limited liability companies) of each of the Subsidiaries listed
on Schedule 7.12 as being owned by such Borrower and, except as set forth on
Schedule 7.12, there are no proxies, irrevocable or otherwise, with respect to
such shares or membership interests and no equity securities of any of the
Subsidiaries are or may become required to be issued by reason of any options,
warrants, rights to subscribe to, calls or commitments of any kind or nature and
there are no contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares or membership
interests or securities convertible into or exchangeable for such shares.

(c)    As of the date hereof, the issued and outstanding shares of Capital Stock
of each Borrower (other than Parent) are directly and beneficially owned and
held by the persons indicated on Schedule 7.12, and in each case all of such
shares have been duly authorized and are fully paid and non-assessable, free and
clear of all claims, liens, pledges mid encumbrances of any kind, except as
disclosed in writing to Administrative Agent prior to the date hereof.

(d)    Parent and Woodbridge are Solvent and will continue to be Solvent after
the creation of the Obligations, the security interests of Administrative Agent
and the other transaction contemplated hereunder.

7.13    Labor Disputes.

(a)    Set forth on Schedule 7.13 is a list (including dates of termination) of
all collective bargaining or similar agreements between or applicable to each
Borrower and any union, labor organization or other bargaining agent in respect
of the employees of any Borrower on the date hereof.

(b)    Except as could not reasonably be expected to result in a Material
Adverse Effect, there is: (i) no significant unfair labor practice complaint
pending against any Borrower or, to any Borrower's knowledge, threatened against
it before the National Labor Relations Board, and no significant grievance or
significant arbitration proceeding arising out of or under any collective
bargaining agreement is pending on the date hereof against any Borrower or, to
any Borrower's knowledge, threatened against it; and (ii) no significant strike,
labor dispute, slowdown or stoppage is pending against any Borrower or, to any
Borrower's knowledge, threatened against any Borrower.

7.14    Material Contracts.  Parent has filed each Material Contract required to
be filed by Parent with the SEC pursuant to the Exchange Act.  Parent or its
applicable Subsidiary is not in breach or in default in any material respect of
or under any Material Contract and have not received any notice of the intention
of any other party thereto to terminate any Material Contract.

7.15    Accuracy and Completeness of Information.  All information furnished by
or on behalf of any Borrower in writing to Administrative Agent or any Lender in
connection with this Agreement or any of the other Loan Documents or any
transaction contemplated hereby or thereby, including all information on the
Schedules attached hereto are true and correct in all material respects on the
date as of which such information is dated or certified and does not omit any
material fact necessary in order to make such information not misleading.  Since
December 31, 2017, no event or circumstance has occurred which has had or could
reasonably be expected to have a Material Adverse Effect, which has not been
fully and accurately disclosed to Administrative Agent in writing prior to the
date hereof.





 

43

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



7.16    Survival of Warranties; Cumulative.  All representations and warranties
contained in this Agreement or any of the other Loan Documents shall survive the
execution and delivery of this Agreement and shall be deemed to have been made
again to Administrative Agent and Lenders on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Administrative Agent and Lenders regardless
of any investigation made or information possessed by Administrative Agent or
any Lender.  The representations and warranties set forth herein shall be
cumulative and in addition to any other representations or warranties which any
Borrower shall now or hereafter give, or cause to be given, to Administrative
Agent or any Lender.

7.17    Patriot Act.  To the extent applicable, the Borrowers are in compliance,
in all material respects, with the: (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto; and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act").  No part of
the proceeds of the Loans will be used by any Borrower or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

7.18    OFAC.  No Borrower nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC.  No Borrower nor any of its Subsidiaries: (a) is a Sanctioned Person or
a Sanctioned Entity; (b) has its assets located in Sanctioned Entities; or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  No proceeds of any Loan will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

7.19    Anti-Terrorism Laws.  No Borrower or any of their Subsidiaries is an
"enemy" or an "ally of the enemy" within the meaning of Section 2 of the Trading
with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et
seq.), as amended.  No Borrower or any of their Subsidiaries is in violation of
(a) the Trading with the Enemy Act, as amended; (b) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto; or (c) the Patriot Act.  No Borrower or any of their
Subsidiaries is a blocked person described in Section 1 of the Anti-Terrorism
Order or, to the best of its knowledge, engages in any dealings or transactions,
or is otherwise associated, with any such blocked person.  Each Borrower shall
deliver to Administrative Agent, Issuing Banks and Lenders any certifications or
other evidence requested from time to time by Administrative Agent, any Issuing
Bank or any Lender in its sole discretion, confirming compliance with this
Section 7.19.

SECTION 8.    AFFIRMATIVE AND NEGATIVE COVENANTS

8.1    Maintenance of Existence.

(a)    Except as permitted by Section 8.6, each Borrower shall at all times
preserve, renew and keep in full force and effect its existence as a corporation
or limited liability company, as applicable, and rights and franchises with
respect thereto and maintain in full force and effect all licenses, trademarks,
trade names, approvals, authorizations, leases, contracts and permits necessary
to carry on in all material respects the business as presently or proposed to be
conducted.



 

44

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(b)    No Borrower shall change its name unless each of the following conditions
is satisfied: (i) Administrative Agent shall have received not less than thirty
(30) days' prior written notice from Borrower Agent of such proposed change in
its corporate or limited liability company name, which notice shall accurately
set forth the new name; and (ii) the Borrower Agent shall promptly thereafter
deliver to Administrative Agent a copy of the amendment to the Certificate of
Incorporation (or certificate of organization, as the case may be) of such
Borrower providing for the name change certified by the Secretary of State of
the jurisdiction of incorporation or organization of such Borrower promptly
after it is available.

(c)    No Borrower shall change its chief executive office, its mailing address,
organizational identification number (or if it does not have one, shall not
acquire one), type or jurisdiction of organization or other legal structure, in
each case, unless Administrative Agent shall have received not less than thirty
(30) days' prior written notice from Borrower Agent of such proposed change,
which notice shall set forth such information with respect thereto as
Administrative Agent may require and Administrative Agent shall have received
such agreements as Administrative Agent may reasonably require in connection
therewith.

8.2    Compliance, with Laws, Regulations, Etc.

(a)     Each Borrower shall, at all times, comply in all material respects with
all laws, rules, regulations, licenses, listing standards, approvals, orders and
other Permits applicable to it and duly observe all requirements of any foreign,
Federal, State or local Governmental Authority, regulatory entity or securities
exchange except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.

(b)    Borrowers shall give written notice to Administrative Agent promptly upon
any Borrower's receipt of any notice of, or any Borrower's otherwise obtaining
knowledge of: (i) the occurrence of any event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material; or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: (A) any non-compliance with or violation of any
Environmental Law by any Borrower; or (B) the release, spill or discharge,
threatened or actual, of any Hazardous Material other than in the ordinary
course of business and other than as permitted under any applicable
Environmental Law, in each case which would reasonably be expected to have a
Material Adverse Effect.  Copies of all material environmental surveys, audits,
assessments, feasibility studies and results of remedial investigations shall be
promptly furnished, or caused to be furnished, by such Borrower to
Administrative Agent as reasonably requested by Administrative Agent.  Each
Borrower shall take prompt action in accordance with applicable timetables
pursuant to Environmental Law to respond to any material non-compliance with any
of the Environmental Laws and shall regularly report to Administrative Agent on
such response.

(c)    Borrowers shall indemnify and hold harmless Administrative Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys' fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower and
the preparation and implementation of any closure, remedial or other required
plans.  All representations, warranties, covenants and indemnifications in this
Section 8.2 shall survive the payment of the Obligations and the termination of
this Agreement.



 

45

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



8.3    Payment of Taxes and Claims.  Each Borrower shall, and shall cause any
Subsidiary to, duly pay and discharge all taxes assessments, contributions and
governmental charges upon or against it or its properties or assets
(collectively, "Borrowers' Taxes"), except where the failure to so pay or
discharge could not reasonably be expected to have a Material Adverse Effect or
with respect to Borrowers' Taxes the validity of which are being contested in
good faith by appropriate proceedings diligently pursued and available to such
Borrower or Subsidiary, as the case may be, and as to which adequate reserves
have been set aside on its books.  Each Borrower shall be liable for any of its
Taxes or penalties with respect thereto imposed on Administrative Agent or any
Lender as a result of the financing arrangements provided for herein and each
Borrowers agree to indemnify and hold Administrative Agent harmless with respect
to the foregoing.  The foregoing indemnity shall survive the payment of the
Obligations and the termination of this Agreement.

8.4    SEC Reporting; NYSE Listing.  At all times during the term of the Loan,
the common stock of Parent shall remain listed on the New York Stock Exchange
and all shares of any Borrower or Subsidiary registered under the Securities
Exchange Act of 1934 (the "Exchange Act") as of the date hereof shall remain so
registered.  Parent shall cause the timely filing with the SEC of all reports of
any Borrower or Subsidiary required to be filed pursuant to the Exchange Act.

8.5    Financial Statements and Other Information. 

(a)    Parent shall keep proper books and records in which true and complete
entries in all material respects shall be made of all dealings or transactions
of or in relation to the Collateral and the business of the Borrowers and their
Subsidiaries in accordance with GAAP.  Borrowers shall promptly furnish to
Administrative Agent and Lenders all such financial and other information as
Administrative Agent shall reasonably request relating to the Collateral and the
assets, business and operations of Borrowers.  Without limiting the foregoing:

(i)    Parent shall furnish or cause to be furnished to Administrative Agent,
company-prepared operating budgets within ninety (90) days after each Borrower's
fiscal year end (commencing with the fiscal year ending on December 31,
2018) presenting the annual operating budgets of Parent and its Subsidiaries as
of the end of and through such fiscal year.  Such operating budgets shall be in
a form reasonably satisfactory to the Administrative Agent and shall be
certified to be correct by the chief financial officer or chief accounting
officer of Parent or an authorized signature of such Borrower attesting to the
Administrative Agent the accuracy of the operating budgets.

(ii)    Parent shall furnish or cause to be furnished to Administrative Agent,
commencing on December 31, 2018, consolidated audited annual financial
statements, including balance sheets, and income statements within ninety (90)
days after Parent's fiscal year end, presenting the financial position and the
results of the operations of Parent and its Subsidiaries as of the end of and
through such fiscal year.  Such consolidated audited annual financial statements
shall be: (a) in a form reasonably satisfactory to the Administrative Agent; (b)
certified to be correct by the chief financial officer or chief accounting
officer of Parent or an authorized signature of such Borrower attesting to the
Administrative Agent the accuracy of the financial statements; and (c) contain
the unqualified opinion of the independent certified public accountants auditing
the same, that such audited annual consolidated financial statements have been
prepared in accordance with GAAP, and present fairly the results of operations
and financial condition of Parent and its Subsidiaries as of the end of and for
the fiscal year then ended.  Notwithstanding the foregoing, in the event that
Parent delivers to the Administrative Agent an Annual Report for Parent on Form
10-K for such fiscal year, as filed with the SEC, within ninety (90) days after
the end of such fiscal year, such Form 10-K shall satisfy the requirements of
this clause (a)(ii).



 

46

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(iii)    Parent shall furnish or cause to be furnished to Administrative Agent,
no later than forty-five (45) days from the end of each fiscal quarter
(commencing with the quarter ending on December 31, 2018), quarterly interim
unaudited financial statements, including balance sheets, and income statements,
presenting the consolidated financial position and the results of the operations
of Parent and its Subsidiaries as of the end of and through such fiscal quarter.
Such quarterly interim unaudited financial statements shall be: (a) in a form
reasonably satisfactory to the Administrative Agent; (b) certified to be correct
by the chief financial officer or chief accounting officer of Parent or an
authorized signature of such Borrower attesting to the Administrative Agent the
accuracy of the financial statements; and (c) accompanied by the Compliance
Certificate, along with a schedule in a form satisfactory to Administrative
Agent of the calculations used in determining, as of the end of such month,
whether Borrowers are in compliance with the covenants set forth in Section
8.14,  Section 8.15 and Section 8.16 of this Agreement for such fiscal quarter. 
Notwithstanding the foregoing, in the event that Parent delivers to the
Administrative Agent a Quarterly Report for Parent on Form 10-Q for such fiscal
quarter, as filed with the SEC, within forty-five (45) days after the end of
such fiscal year, such Form 10-Q shall satisfy the requirements of this clause
(a)(iii) (other than clause (a)(iii)(c)).

(b)    Borrowers shall promptly notify Administrative Agent in writing of the
details of: (i) any loss, damage, investigation, action, suit proceeding or
claim which could reasonably be expected to result in any material adverse
change in the Borrowers' business, properties, assets, goodwill or condition,
financial or otherwise (taken as a whole); (ii) any order, judgment or decree in
excess of $5,000,000.00 shall have been entered against any Borrower or any of
its or their properties or assets; (iii) any notification of a violation of laws
or regulations received by any Borrower, which could reasonably be expected to
result in a Material Adverse Effect; and (iv) the occurrence of any Default or
Event of Default. 

(c)    Parent shall promptly after the sending or filing thereof furnish or
cause to be furnished to Administrative Agent copies of all reports which Parent
sends to its stockholders generally and copies of all reports and registration
statements which it files with the Securities and Exchange Commission, any
national securities exchange or the National Association of Securities Dealers,
Inc.  Notwithstanding the foregoing, the information required to be delivered
pursuant to this Section 8.5(c) shall be deemed to have been delivered if such
information shall be publicly available on the website of the SEC at
http://www.sec.gov.

(d)    Borrowers shall furnish or cause to be furnished to Administrative Agent
such budgets, forecasts, projections and other information with respect to the
Collateral and the business of Borrowers, as Administrative Agent may, from time
to time, reasonably request. Administrative Agent is hereby authorized to
deliver a copy of any financial statement or any other information relating to
the business of Borrowers to any court or other Governmental Authority in
response to any order from such court or Governmental Authority and, as
permitted by law, with the prior written notice to Borrower Agent of
Administrative Agent's intention to do so, or to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or
Participant.  Any documents, schedules, invoices or other papers delivered to
Administrative Agent or any Lender may be destroyed or otherwise disposed of by
Administrative Agent or such Lender one (1) year after the same are delivered to
Administrative Agent or such Lender, except as otherwise designated by Borrower
Agent to Administrative Agent or such Lender in writing.



 

47

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



8.6    Consolidation, Merger, Dissolution, Etc.

Each Borrower shall not directly or indirectly,

(a)    merge into or with or consolidate with any other Person or permit any
other Person to merge into or with or consolidate with it, except for any such
merger, or consolidation of or by any Subsidiary of a Borrower existing on the
date hereof into such Borrower or by a Borrower into such Subsidiary so long as:
(i) the successor to the Borrower has unconditionally assumed in writing all of
the payment and performance obligations of the Borrower under this Agreement and
the other Loan Documents; and (ii) such merger or consolidation shall not result
in a Material Adverse Effect.

(b)    wind up, liquidate or dissolve; or

(c)    agree to do any of the foregoing.

Notwithstanding the foregoing, nothing shall prohibit a Borrower (other than
Parent or Woodbridge) from dissolving or liquidating provided that such Borrower
has no Loans outstanding under this Agreement at such time.

8.7    Encumbrances/Negative Pledge.  

(a)    Parent and Woodbridge Holdings shall not create, incur, assume or suffer
to exist any security interest, mortgage, pledge, lien, charge or other
encumbrance of any nature whatsoever on any of the Collateral, or file or permit
the filing of, or permit to remain in effect, any financing statement or other
similar notice of any security interest or lien with respect to the Collateral,
except: (i)  the security interests and liens of Administrative Agent for itself
and the benefit of Lenders and the rights of setoff of Secured Parties provided
for herein, pursuant to the Security Agreement or under applicable law; (ii)
liens securing the payment of taxes, assessments or other governmental charges
or levies either not yet overdue or the validity of which are being contested in
good faith by appropriate proceedings diligently pursued and available to Parent
or Woodbridge Holdings, as the case may be and with respect to which adequate
reserves have been set aside on its books; and (iii) judgments and other similar
liens arising in connection with court proceedings that do not constitute an
Event of Default or for which a stay of enforcement is in effect; provided,
that: (i) such liens are being contested in good faith and by appropriate
proceedings diligently pursued; and (ii) adequate reserves or other appropriate
provision, if any, as are required by GAAP have been made therefor;

(b)    From and after the date of this Agreement, and until payment and
performance in full of all Obligations due and owing or otherwise to be
performed by Borrowers in accordance with the terms and conditions of this
Agreement and the other Loan Documents: (i) Parent covenants and agrees that it
shall not pledge, sell, assign, mortgage, encumber, hypothecate or otherwise
transfer any of its equity interests in Woodbridge Holdings; (ii) Woodbridge
Holdings covenants and agrees that it shall not pledge, sell, assign, mortgage,
encumber, hypothecate or otherwise transfer any of its interests in and to the
Bluegreen Dividends corresponding to the Membership Interests pledged under the
Security Agreement; and (iii) no Borrower shall, directly, or indirectly, create
or otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or limits the ability of Bluegreen Corporation to pay dividends or
make other distributions to Woodbridge Holdings. 

8.8    Indebtedness.  Each Borrower shall not incur, create, assume, become or
be liable in any manner with respect to, or permit to exist, any Indebtedness,
or guarantee, assume, endorse, or



 

48

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a)    the Obligations;

(b)    Contingent Indebtedness (in the aggregate with all other Borrowers) not
to exceed $100,000,000.00;

(c)    the Indebtedness of any Borrower to any other Borrower arising after the
date hereof pursuant to loans by any Borrower permitted under Section 8.9(e)
hereof;

(d)    Indebtedness permitted to be assumed in connection with any acquisition
funded with a Loan for Business Acquisition Purposes;

(e)    Indebtedness of any Borrower entered into in the ordinary course of
business pursuant to a Hedge Agreement; provided, that: (i) such arrangements
are with a Bank Product Provider; (ii) such arrangements are not for speculative
purposes; and (ii) such Indebtedness shall be unsecured, except to the extent
such Indebtedness constitutes part of the Obligations arising under or pursuant
to Hedge Agreements with a Bank Product Provider that are secured under the
terms hereof;

(f)    the Indebtedness set forth on Schedule 8.8 and any refinancing, renewal,
amendment, modification or alteration thereof.  Borrowers shall furnish to
Administrative Agent all notices of a default or an event of default in
connection with such Indebtedness either received by any Borrower or on its
behalf, promptly after the receipt thereof, or sent by any Borrower or on its
behalf, concurrently with the sending thereof, as the case may be; and

(g)    any other indebtedness, including, but not limited to, any indebtedness
convertible into or exchangeable for Capital Stock of any Borrower, not to
exceed $100,000,000.00, in the aggregate.For the avoidance of doubt,
Indebtedness incurred by any Subsidiary of any Borrower shall not be deemed to
have been incurred by such Borrower unless such Borrower is legally obligated on
such Indebtedness (whether such liability is direct or contingent). 

8.9    Loans, Investments, Etc..  Each Borrower shall not directly or
indirectly, make any loans or advance money or property to any person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the Capital Stock or Indebtedness of any person, or agree to do any of the
foregoing, except:

(a)    as permitted in connection with any Loan under this Agreement for
Business Acquisition Purposes or Stock Buy Back Purposes;

(b)    the endorsement of instruments for collection or deposit in the ordinary
course of business;

(c)    for investments in or loans to any Affiliates in which Borrower has an
equity investment;

(d)    obligations of account debtors to any Borrower arising from accounts
receivable;



 

49

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(e)    the loans and advances set forth on Schedule 8.9(e) and any refinancing,
renewal, amendment, modification or alteration thereof. Borrowers shall furnish
to Administrative Agent all notices of a default or event of default in
connection with such loans and advances either received by any Borrower or on
its behalf, promptly after the receipt thereof, or sent by any Borrower or on
its behalf, concurrently with the sending thereof, as the case may be.

8.10    Dividends and Redemptions.  Each Borrower shall not, directly or
indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of such Borrower now or hereafter outstanding, or set aside or
otherwise deposit or invest any sums for such purpose, or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of Capital Stock
(or set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other distribution (by
reduction of capital or otherwise) in respect of any such shares or agree to do
any of the foregoing; except, that:

(a)    any Borrower may declare and pay such dividends or redeem, retire,
defease, purchase or otherwise acquire any shares of any class of Capital Stock
for consideration in the form of shares of common stock (so long as after giving
effect thereto no Change of Control or other Default or Event of Default shall
exist or occur);

(b)    any Subsidiary of a Borrower may pay dividends to a Borrower;

(c)    Bluegreen Corporation may pay Bluegreen Dividends, provided that
Woodbridge Holdings is paid its proportionate share;

(d)    Parent may pay dividends on its outstanding five percent (5%) Cumulative
Preferred Stock;

(e)    any Borrower may redeem, repurchase or otherwise acquire any shares of
any class of Capital Stock funded with a Loan for Stock Buy Back Purposes;

(f)    Parent may from time to time pay cash dividends on or declare a stock
split in respect of its outstanding shares of Capital Stock or may repurchase
outstanding shares of Capital Stock; provided, that:

(i)    as of the date of the payment for any such dividend or repurchase, and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(ii)    such dividend or repurchase shall not violate any law or regulation or
the terms of any indenture, agreement or undertaking to which any Borrower or
its or their property are bound; and

(iii)    such dividend or repurchase shall be paid out of legally available
funds therefor.

(g)    for so long, as any Borrower is a member of a group filing a
consolidated, combined, unitary or similar tax return with any direct or
indirect parent of such Borrower, Borrowers may make payments to such direct or
indirect parent in respect of a reasonable estimate of the allocable portion of
the consolidated, combined, unitary or similar income taxes of such group that
are attributable to the income of such Borrower and/or any Subsidiaries thereof
(to the extent such taxes are not payable directly by any such Borrower or any
of their respective Subsidiaries) ("Tax Payments").



 

50

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



8.11    Compliance with ERISA.  To the extent as may be applicable, each
Borrower shall: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal and State
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) not terminate any of such Plans so as to incur
any material liability to the Pension Benefit Guaranty Corporation; (d) not
allow or suffer to exist any prohibited transaction involving any of such Plans
or any trust created thereunder which would subject such Borrower or such ERISA
Affiliate to a material tax or penalty or other material liability on prohibited
transactions imposed under Section 4975 of the Code or ERISA; (e) make all
required material contributions to any Plan which it is obligated to pay under
Section 302 of ERISA, Section 412 of the Code or the terms of such Plan; (f) not
allow or suffer to exist any failure to meet the minimum finding standards of
Section 412(a) of the Code in any material respect, with respect to any such
Plan; or (g) allow or suffer to exist any occurrence of a reportable event or
any other event or condition which presents a material risk of termination by
the Pension Benefit Guaranty Corporation of any such Plan that is a single
employer plan, which termination could result in any material liability to the
Pension Benefit Guaranty Corporation.

8.12    End of Fiscal Years; Fiscal Quarters.  Unless otherwise prescribed by
law, Parent shall, for financial reporting purposes, cause its: (a) fiscal years
to end in December of each year; and (b) fiscal quarters to end in March, June,
September and December of each year.

8.13    Change in Business.  Each Borrower shall not engage in any business
other than the business of such Borrower on the date hereof and any business
reasonably related, ancillary or complementary to the business in which such
Borrower is engaged on the date hereof.

8.14    Fixed Charge Coverage Ratio.  As of the last day of any fiscal quarter
Borrowers shall not permit the Fixed Charge Coverage Ratio to be less than 2.00
to 1.00 as tested on a trailing four (4) quarter basis.  Administrative Agent
shall calculate the Borrowers' Fixed Charge Coverage Ratio using: (i) the
quarterly unaudited interim financial statements to be delivered to
Administrative Agent pursuant to Section 8.5(a)(iii); and (ii) the Compliance
Certificate.

8.15    Senior Funded Debt to EBITDA.  As of the last day of any fiscal quarter
Borrowers shall not permit the Senior Funded Debt to EBITDA ratio to be greater
than 2.25 to 1.00 as tested on a trailing four (4) quarter basis.
 Administrative Agent shall calculate the Borrowers' Senior Funded Debt to
EBITDA using: (i) the quarterly unaudited interim financial statements to be
delivered to Administrative Agent pursuant to Section 8.5(a)(iii); and (ii) the
Compliance Certificate.

8.16    Unencumbered Minimum Liquidity.  As of the last day of any fiscal
quarter Borrowers shall not permit, on a consolidated basis, the Unencumbered
Liquidity to be less than $40,000,000.00 in the aggregate.  Administrative Agent
shall calculate the Borrowers' Unencumbered Liquidity using: (i) the quarterly
unaudited interim financial statements to be delivered to Administrative Agent
pursuant to Section 8.5(a)(iii); and (ii) the Compliance Certificate.

8.17    Costs and Expenses.  Borrowers shall pay to Administrative Agent on
demand all costs, expenses, filing fees and taxes paid or payable in connection
with the preparation, negotiation, execution, delivery, recording,
administration, collection, liquidation, enforcement and defense of the
Obligations, Administrative Agent's rights in the Collateral, this Agreement,
the other Loan Documents and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
UCC financing statement filing taxes and fees or other registrations or filing
fees, documentary taxes, intangibles taxes and mortgage recording taxes and
fees, if applicable); (b) search fees, costs and expenses of remitting loan
proceeds, collecting



 

51

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

checks and other items of payment, together with Administrative Agent's
customary charges and fees with respect thereto; (c) charges, fees or expenses
charged by any bank or Issuing Bank in connection with the Letters of Credit;
(d) costs and expenses of preserving and protecting the Collateral; (e) costs
and expenses paid or incurred in connection with obtaining payment of the
Obligations, enforcing the security interests and liens of Administrative Agent,
selling, or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Loan Documents or defending any
claims made or threatened against Administrative Agent or any Lender arising out
of the transactions contemplated hereby and thereby (including preparations for
and consultations concerning any such matters); and (f) the reasonable and
documented fees and disbursements of counsel (including legal assistants) to
Administrative Agent in connection with any of the foregoing.

8.18    Employment of Key Personnel.  At all times during the term of the Loan,
absent the approval of the Administrative Agent, at least two (2) of Alan B.
Levan, Jarrett S. Levan and John E. Abdo shall remain employed or otherwise
engaged in their respective positions with the Borrowers and Subsidiaries, as
applicable, with no material change to their titles, roles or duties.

8.19    Control of Certain Subsidiaries.  At all times during the term of the
Loan, Parent shall own not less than one hundred percent (100%) of the issued
and outstanding securities of Woodbridge Holdings and Woodbridge Holdings shall
own capital stock of Bluegreen Corporation representing a minimum of eighty
percent (80%) of the issued and outstanding and the aggregate voting power of
all issued and outstanding shares of common stock.  Notwithstanding anything in
this Agreement to the contrary, Bluegreen Corporation may issue other shares of
its Capital Stock.

SECTION 9.    EVENTS OF DEFAULT AND REMEDIES

9.1    Events of Default.  The occurrence or existence of any one or more of the
fallowing events are referred to herein individually as an "Event of Default,"
and collectively as "Events of Default":

(a)    Borrowers fail to pay principal or interest on any Loan or any
reimbursement obligation with respect to Letters of Credit within five (5)
Business Days after when due or shall fail to pay any Obligation other than
principal or interest on any Loan or any reimbursement obligation with respect
to Letters of Credit within five (5) Business Days after written notice of
non-payment has been received by Borrowers from the Administrative Agent;

(b)     (i) Borrowers fail to perform any of the covenants contained in Sections
8.1(a),  8.5(b)(iv)(with respect to notices of Default or Events of Default),
8.6,  8.7,  8.8,  8.9,  8.10,  8.13,  8.14,  8.15,  8.16,  8.18 or 8.19 of this
Agreement; or (ii) Borrowers fail to perform any of the terms, covenants,
conditions or provisions contained in this Agreement or any of the other Loan
Documents (other than those specified elsewhere in this Section 9.1)  and such
failure shall continue for thirty (30) days after written notice thereof has
received been received by Borrowers from the Administrative Agent;

(c)    any default by Bluegreen Corporation under any other loan facilities
other than the Credit Facility (whether or not such loan facilities were made by
any of the Lenders) the effect of which shall prohibit Bluegreen Corporation
from making distributions to Woodbridge Holdings for two (2) consecutive fiscal
quarters;

(d)    any representation, warranty or statement of fact made by Parent or
Woodbridge Holdings to Administrative Agent in this Agreement, the other Loan
Documents or any other written agreement, schedule, confirmatory assignment or
otherwise shall when made or deemed made be false or misleading in any material
respect;



 

52

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(e)    any Obligor (other than the Borrowers) revokes or terminates or purports
to revoke or terminate or fails to perform in any material respect any of the
terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such party in favor of Administrative Agent or any Lender;

(f)    any final non-appealable judgment for the payment of money is rendered
against any Borrower or Obligor in excess of $10,000,000.00 in any one case or
in excess of $10,000,000.00 in the aggregate (to the extent not covered by
insurance where the insurer has assumed responsibility in writing for such
judgment) and shall remain undischarged or unvacated for a period in excess of
sixty (60) days or execution shall at any time not be effectively stayed, or any
judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against any Borrower or Obligor or any of
the Collateral having a value in excess of $10,000,000.00;

(g)    Parent or Woodbridge Holdings dissolves or suspends or discontinues doing
business (in each case, except as otherwise expressly permitted hereunder);

(h)    Parent or Woodbridge Holdings (or any other Borrower to the extent the
same shall result in a Material Adverse Effect) makes an assignment for the
benefit of creditors or calls a meeting of its creditors or principal creditors
in connection with a moratorium or adjustment of the Indebtedness due to them;

(i)    a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against Parent or Woodbridge Holdings (or any other Borrower to the extent
the same shall result in a Material Adverse Effect) or all or any part of their
properties and such petition or application is not dismissed within sixty (60)
days after the date of its filing or Parent or Woodbridge Holdings (or any other
Borrower to the extent the same shall result in a Material Adverse Effect) shall
file any answer admitting or not contesting such petition or application or
indicates their consent to, acquiescence in or approval of, any such action or
proceeding or the relief requested is granted sooner;

(j)    a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by Parent or Woodbridge Holdings (or any other Borrower to the extent the
same shall result in a Material Adverse Effect) or for all or any part of their
property;

(k)    any default in respect of any Indebtedness of any Borrower or Obligor
(other than Indebtedness owing to Administrative Agent and Lenders hereunder),
in any case in an amount in excess of $10,000,000.00 which default continues for
more than the applicable cure period, if any, with respect thereto or any
default by any Borrower or Obligor under any Material Contract in excess of
$10,000,000.00, which default continues for more than the applicable cure
period, if any, with respect thereto and/or is not waived in writing by the
other parties thereto;

(l)    any material provision hereof or of any of the other Loan Documents shall
for any reason cease to be valid, binding and enforceable with respect to any
party hereto or thereto (other than Administrative Agent) in accordance with its
terms, or any such party shall challenge the enforceability



 

53

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

hereof or thereof, or shall assert in writing, or take any action or fail to
take any action based on the assertion that any material provision hereof or of
any of the other Loan Documents has ceased to be or is otherwise not valid,
binding or enforceable in accordance with its terms, or any security interest
provided for herein or in any of the other Loan Documents shall cease to be a
valid and perfected first priority security interest in any of the Collateral
purported to be subject thereto (except as otherwise permitted herein or
therein);

(m)    an ERISA Event shall occur which results in or could reasonably
be expected to result in liability of any Borrower in an aggregate amount in
excess of $1,000,000.00;

(n)    any Change of Control;

(o)    the indictment by any Governmental Authority, or as Administrative Agent
may reasonably and in good faith determine, the threatened indictment by any
Governmental Authority of Parent or Woodbridge Holdings (or any other Borrower
to the extent the same shall result in a Material Adverse Effect) of which the
Borrowers or Administrative Agent receives notice, in either case, as to which
there is a reasonable possibility of an adverse determination, in the good faith
determination of Administrative Agent, under any criminal statute, or
commencement or threatened commencement of criminal or civil proceedings against
Parent or Woodbridge Holdings (or any other Borrower to the extent the same
shall result in a Material Adverse Effect), pursuant to which statute or
proceedings the penalties or remedies sought or available include (i) forfeiture
of any of the Collateral; or (ii) any other property of Parent or Woodbridge
Holdings (or of other Borrower to the extent the same shall result in a Material
Adverse Effect) which is necessary or material to the conduct of its business;

(p)    there shall be a change in the business, assets or prospects of the
Borrowers (taken as a whole) after the date hereof which shall result in a
Material Adverse Effect as to the Borrowers (taken as a whole); or

(q)    there shall be an event of default under any of the other Loan Documents
after the passage of any applicable cure period with respect thereto provided
for under such other Loan Document; provided, that, such event of default is
capable of being cured during such cure period.

9.2    Remedies.

(a)    At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Loan Documents, the UCC and other applicable law, all
of which rights and remedies may be exercised without notice to or consent by
any Borrower or Obligor, except as such notice or consent is expressly provided
for hereunder or required by applicable law.  All rights, remedies and powers
granted to Administrative Agent and Lenders hereunder, under any of the other
Loan Documents, the UCC or other applicable law, are cumulative, not exclusive
and enforceable, in Administrative Agent's discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Obligor of this
Agreement or any of the other Loan Documents.  Subject to Section 11 hereof,
Administrative Agent may, and at the direction of the Required Lenders shall, at
any time or times, proceed directly against any Borrower or Obligor to collect
the Obligations without prior recourse to the Collateral.

(b)    Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Administrative Agent may, in its discretion, and
upon the direction of the Required Lenders, shall: (i) accelerate the payment of
all Obligations and demand immediate payment



 

54

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

thereof to Administrative Agent for itself and the ratable benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 9.1(g) and 9.1(h), all Obligations shall automatically become
immediately due and payable); and/or (ii) terminate the Commitments and this
Agreement.

(c)    To the extent that applicable law imposes duties on Administrative Agent
or any Lender to exercise remedies in a commercially reasonable manner (which
duties cannot be waived under such law), each Borrower acknowledges and agrees
that it is not commercially unreasonable for Administrative Agent or any Lender:
(i) to fail to incur expenses reasonably deemed significant by Administrative
Agent or any Lender to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition; (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any Governmental Authority or other third party
for the collection or disposition of Collateral to be collected or disposed of;
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral; (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists; (v) to disclaim disposition warranties; (vi) to purchase
insurance or credit enhancements to insure Administrative Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Administrative Agent or Lenders a guaranteed return from the collection or
disposition of Collateral; or (vii) to the extent deemed appropriate by
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Administrative Agent in
the collection or disposition of any of the Collateral.  Each Borrower
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Administrative Agent or any Lender
would not be commercially unreasonable in the exercise by Administrative Agent
or any Lender of remedies against the Collateral and that other actions or
omissions by Administrative Agent or any Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section.  Without
limitation of the foregoing, nothing contained in this Section shall be
construed to grant any rights to any Borrower or to impose any duties on
Administrative Agent or Lenders that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this Section.

(d)    Administrative Agent may apply the cash proceeds of Collateral actually
received by Administrative Agent from any sale, foreclosure or other disposition
of the Collateral to payment of the Obligations, in whole or in part and in such
order as Administrative Agent may elect, whether or not then due.  Borrowers
shall remain liable to Administrative Agent and Lenders for the payment of any
deficiency with interest at the highest rate provided for herein and all costs
and expenses of collection or enforcement, including attorneys' fees and
expenses.

(e)    Without limiting the foregoing, upon the occurrence of a Default or an
Event of Default: (i) Administrative Agent and Lenders may, at Administrative
Agent's option, and upon the occurrence of an Event of Default at the direction
of the Required Lenders. Administrative Agent and Lenders shall, without notice:
(a) cease making Loans or arranging for Letters of Credit or reduce the lending
formulas or amounts of Loans and Letters of Credit available to Borrowers;
and/or (ii) terminate any provision of this Agreement providing for any future
Loans or Letters of Credit to be made by Administrative Agent and Lenders to
Borrowers.



 

55

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



SECTION 10.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS;  GOVERNING LAW

10.1    Governing Law; Choice of Form; Service of Process; Jury Trial Waiver.

(a)    The validity, interpretation and enforcement of this Agreement and the
other Loan Documents and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Florida but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
Florida.

(b)    Borrowers, Administrative Agent and Lenders irrevocably consent and
submit to the non-exclusive jurisdiction of the Circuit Court of Broward or Palm
Beach County, Florida and the United States District Court for the Southern
District of Florida, whichever Administrative Agent may elect, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Loan
Documents or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Loan
Documents or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except, that, Administrative Agent and
Lenders shall have the right to bring any action or proceeding against any
Borrower or its or their property in the courts of any other jurisdiction which
Administrative Agent deems necessary or appropriate in order to realize on the
Collateral or to otherwise enforce its rights against any Borrower or its or
their property).

(c)    Each Borrower hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, or, at Administrative Agent's option, by
service upon any Borrower (or Borrower Agent on behalf of such Borrower) in any
other manner provided under the rules of any such courts. 

(d)    BORROWERS, ADMINISTRATIVE AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWERS, ADMINISTRATIVE AGENT
AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
BORROWER, ADMINISTRATIVE AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e)    Administrative Agent and Lender shall not have any liability to any
Borrower (whether in tort, contract, equity or otherwise) for losses suffered by
such Borrower in



 

56

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Administrative Agent, such
Lender and Issuing Bank, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct.  Each Borrower: (i)
certifies that neither Administrative Agent, any Lender, any Issuing Bank nor
any representative, agent or attorney acting for or on behalf of Administrative
Agent, any Lender or Issuing Bank has represented, expressly or otherwise, that
Administrative Agent, Lenders and each Issuing Bank would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Loan Documents; and (ii) acknowledges that in entering into
this Agreement and the other Financing  Agreements, Administrative Agent,
Lenders and each Issuing Bank are relying upon, among other things, the waivers
and certifications set forth in this Section 10.1 and elsewhere herein and
therein.

10.2    Waiver of Notices.  Each Borrower hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and chattel paper, included in or evidencing any, of
the Obligations or the Collateral, and any and all other demands and notices of
any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein.  No notice
to or demand on any Borrower which Administrative Agent or any Lender may elect
to give shall entitle such Borrower to any other notice or demand in the same,
similar or other circumstances.

10.3    Amendments and Waivers.  

(a)    Neither this Agreement nor any other Loan Document nor any terms hereof
or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by
Administrative Agent and the Required Lenders or at Administrative Agent's
option, by Administrative Agent with the authorization of the Required Lenders,
and as to amendments to any of the Loan Documents (other than with respect to
any provision of Section 11 hereof), by any Borrower; except, that, no such
amendment, waiver, discharge or termination shall:

(i)    reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby;

(ii)    increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby;

(iii)    release any Collateral (except as expressly required hereunder or under
any of the other Loan Documents or applicable law and except as permitted under
Section 11.9(b) hereof), without the consent of Administrative Agent and all of
Lenders;

(iv)    reduce any percentage specified in the definition of Required Lenders,
without the consent of Administrative Agent and all of Lenders;

(v)    consent to the assignment or transfer by any Borrower of any of their
rights and obligations under this Agreement, without the consent of
Administrative Agent and all of Lenders; or



 

57

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



(vi)    amend, modify or waive any terms of this Section 10.3 hereof, without
the consent of Administrative Agent and all of Lenders.

(b)    Administrative Agent and Lenders shall not, by any act, delay, omission
or otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein.  Any such waiver shall be enforceable only to the extent
specifically set forth therein.  A waiver by Administrative Agent or any Lender
of any right, power and/or remedy on any one occasion shall not be construed as
a bar to or waiver of any such right, power and/or remedy which Administrative
Agent or any Lender would otherwise have on any future occasion, whether similar
in kind or otherwise.

(c)    Notwithstanding anything to the contrary contained in Section 10.3(a)
above, in connection with any amendment, waiver, discharge or termination, in
the event that any Lender whose consent thereto is required shall fail to
consent or fail to consent in a timely manner (such Lender being referred to
herein as a "Non-Consenting Lender"), but the consent of any other Lenders to
such amendment, waiver, discharge or termination that is required are obtained,
if any, then Administrative Agent shall have the right, but not the obligation,
at any time thereafter, and upon the exercise by Administrative Agent of such
right, such Non-Consenting Lender shall have the obligation, to sell, assign and
transfer to Administrative Agent or such Eligible Transferee as Administrative
Agent may specify, the Commitment, or right to make new Commitment, as
applicable, of such Non-Consenting Lender and all rights and interests of such
Non-Consenting Lender pursuant thereto.  Administrative Agent shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify the date on which such
purchase and sale shall occur.  Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale,
Administrative Agent, or such Eligible Transferee specified by Administrative
Agent, shall pay to the Non-Consenting Lender the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the Business Day immediately preceding the effective
date of such purchase and sale; plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee).  Such purchase and sale shall be
effective on the date of the payment of such amount to the Non-Consenting Lender
and the Commitment of the Non-Consenting Lender shall terminate on such date.

(d)    The consent of Administrative Agent shall be required for any amendment,
waiver or consent affecting the rights or duties of Administrative Agent
hereunder or under any of the other Loan Documents.

(e)    The consent of Administrative Agent and a Bank Product Provider that is
providing Bank Products and has outstanding any such Bank Products at such time
that are secured hereunder shall be required for any amendment to the priority
of payment of Obligations arising under or pursuant to any Hedge Agreements of a
Borrower or other Bank Products as set forth in Section 6.3(a) hereof.

10.4    Waiver of Counterclaims.  Each Borrower waives all rights to interpose
any claims, deductions, setoffs or counterclaims of any nature (other than
compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.



 

58

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



10.5    Indemnification.   Each Borrower shall, jointly and severally, indemnify
and hold Administrative Agent and each Lender, and its officers, directors,
agents, employees, advisors and counsel and their respective Affiliates (each
such person being an "Indemnitee"), harmless from and against any and all
losses, claims, damages, liabilities, costs or expenses (including attorneys'
fees and expenses) imposed on, incurred by or asserted against any of them in
connection with any litigation, investigation, claim or proceeding commenced or
threatened related to the negotiation, preparation, execution, delivery,
enforcement, performance or administration of this Agreement, any other Loan
Documents, or any undertaking or proceeding related to any of the transactions
contemplated hereby or any act, omission, event or transaction related or
attendant thereto, including amounts paid in settlement court costs, and the
fees and expenses of counsel; except, that Borrowers shall not have any
obligation under this Section 10.5 to indemnify an Indemnitee with respect to a
matter covered hereby resulting from the gross negligence or willful misconduct
of such Indemnitee as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction (without limiting the obligations of Borrowers
as to any other Indemnitee).  To the extent that the undertaking to indemnify,
pay and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, Borrowers shall pay the maximum portion which
it is permitted to pay under applicable law to Administrative Agent and Lenders
in satisfaction of indemnified matters under this Section.  To the extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Loan Documents or any undertaking or transaction
contemplated hereby.  All amounts due under this Section shall be payable upon
demand.  The foregoing indemnity shall survive the payment of the Obligations
and the termination or non-renewal of this Agreement.  This Section 10.5 shall
not apply with respect to Taxes other than any Taxes that represent claims,
costs, losses, liabilities, damages or expenses arising from any non-Tax claim.

10.6    Currency Indemnity.  If, for the purposes of obtaining judgment in any
court in any jurisdiction with respect to this Agreement or any of the other
Loan Documents, it becomes necessary to convert into the currency of such
jurisdiction (the "Judgment Currency") any amount due under this Agreement or
under any of the other Loan Documents in any currency other than the Judgment
Currency (the "Currency Due"), then conversion shall be made pursuant to the
Currency Exchange Convention at which Administrative Agent is able, on the
relevant date, to purchase the Currency Due with the Judgment Currency
prevailing on the Business Day before the day on which judgment is given.  In
the event that there is a change in the rate pursuant to the Currency Exchange
Convention prevailing between the Business Day before the day on which the
judgment is given and the date of receipt by Administrative Agent of the amount
due, Borrowers will, on the date of receipt by Administrative Agent, pay such
additional amounts, if any, or be entitled to receive reimbursement of such
amount, if any, as may be necessary to ensure that the amount received by
Administrative Agent on such date is the amount in the Judgment Currency which
when converted at the rate of exchange prevailing on the date of receipt by
Administrative Agent is the amount then due under this Agreement or such other
of the Loan Documents in the Currency Due.  If the amount of the Currency Due
which Administrative Agent is able to purchase is less than the amount of the
Currency Due originally due to it, Borrowers shall indemnify and save
Administrative Agent and Lenders harmless from and against loss or damage
arising as a result of such deficiency.  The indemnity contained herein shall
constitute an obligation separate and independent from the other obligations
contained in this Agreement and the other Loan Documents, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by Administrative Agent or any Lender from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due under this Agreement or any of
the other Loan Documents or under any judgment or order.  The term "Currency
Exchange Convention" as used herein shall mean the procedure used by
Administrative Agent to value in United States Dollars, any amount expressed in
any currency, other than United States Dollars, in each



 

59

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

case by using the spot price for the purchase of United States Dollars with such
other currency provided to Administrative Agent by the Reference Bank (or such
other bank as Administrative Agent may specify fur such purpose) for the
immediately preceding Business Day.

SECTION 11.    THE ADMINISTRATIVE AGENT 

11.1    Appointment, Powers and Immunities.  Each Secured Party irrevocably
designates, appoints and authorizes IBERIABANK to act as Administrative Agent
hereunder and under the other Loan Documents with such powers as are
specifically delegated to Administrative Agent by the terms of this Agreement
and of the other Loan Documents, together with such other powers as are
reasonably incidental thereto.  Administrative Agent: (i) shall have no duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents, and shall not by reason of this Agreement or any other
Loan Document be a trustee or fiduciary for any Secured Party; (ii) shall not be
responsible to Secured Parties for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Loan Documents, or
in any certificate or other document referred to or provided for in, or received
by any of them under, this Agreement or any other Loan Document, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Finance Agreement or any other document referred to
or provided for herein or therein or for any failure by any Borrower or any
other Person to perform any of its obligations hereunder or thereunder; and
(iii) shall not be responsible to Secured Parties for any action taken or
omitted to be taken by it hereunder or under any other Loan Document or under
any other document or instrument referred to or provided for herein or therein
or in connection herewith or therewith, except for its own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction.  Administrative Agent may employ agents and attorneys
in fact and shall not responsible for the negligence or misconduct of any such
agents or attorneys in fact selected by it in good faith.  Administrative Agent
may deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance satisfactory to
Administrative Agent shall have been delivered to and acknowledged by
Administrative Agent.

11.2    Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by
Administrative Agent in good faith.  As to any matters not expressly provided
for by this Agreement or any other Loan Document, Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by the Required Lenders or
all of Lenders as is required in such circumstance, and such instructions of
such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Lenders.

11.3    Events of Default.

(a)    Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or an Event of Default or other failure of a
condition precedent to the Loans and Letters of Credit hereunder, unless and
until Administrative Agent has received written notice from a Lender, or a
Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a "Notice of Default or Failure of
Condition".  In the event that Administrative Agent receives such a Notice of
Default or Failure of Condition, Administrative Agent shall give prompt notice
thereof to the Lenders and Borrower Agent. Administrative Agent shall (subject
to Section 11.7) take such action with respect to any such Event of Default or
failure of condition precedent as shall be directed by the Required Lenders:
provided, that, unless and until Administrative Agent shall have received such



 

60

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to or by reason of such
Event of Default or failure of condition precedent, as it shall deem advisable
in the best interest of Lenders.  Without limiting the foregoing, and
notwithstanding the existence or occurrence and continuance of an Event of
Default or any other failure to satisfy any of the conditions precedent set
forth in Section 4 of this Agreement to the contrary, Administrative Agent may,
but shall have no obligation to, continue to make Loans and issue or cause to be
issued Letters of Credit for the ratable account and risk of Lenders from time
to time if Administrative Agent believes making such Loans or issuing or causing
to be issued such Letters of Credit is in the best interests of Lenders.

(b)    Except with the prior written consent of Administrative Agent, no Lender
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letters of Credit or other Obligations, as against any Borrower or Obligor or
any of the Collateral or other property of any Borrower or Obligor.

11.4    IBERIABANK in its Individual Capacity.  With respect to its Commitment
and the Loans made and Letters of Credit issued or caused to be issued by it
(and any successor acting as Administrative Agent), so long as IBERIABANK shall
be a Lender hereunder, it shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the term "Lender" or "Lenders" shall, unless the
context otherwise indicates, include IBERIABANK in its individual capacity as
Lender hereunder.  IBERIABANK (and any successor acting as Administrative Agent)
and its Affiliates may (without having to account therefor to any Lender) lend
money to, make investments in and generally engage in any kind of business with
Borrowers (and any of its Subsidiaries or Affiliates) as if it were not acting
as Administrative Agent, and IBERIABANK and its Affiliates may accept fees and
other consideration from any Borrower and any of its Subsidiaries and Affiliates
for services in connection with this Agreement or otherwise without having to
account for the same to Lenders.

11.5    Indemnification.  Lenders agree to indemnify Administrative Agent (to
the extent not reimbursed by Borrowers hereunder and without limiting any
obligations of Borrowers hereunder) ratably, in accordance with their Pro Rata
Shares, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Administrative Agent (including by
any Lender) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Loan Document or any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
that Administrative Agent is obligated to pay hereunder) or the enforcement of
any of the terms hereof or thereof or of any such other documents; provided,
that, no Lender shall be liable for any of the foregoing to the extent it arises
from the gross negligence or willful misconduct of Administrative Agent as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

11.6    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
agrees that it has, independently and without reliance on Administrative Agent
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrowers and Obligors and
has made its own decision to enter into this Agreement and that it will,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Loan
Documents.  Administrative Agent shall not be required to keep itself informed
as to the performance or observance by any Borrower or Obligor of any term or
provision of this Agreement or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of



 

61

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



any Borrower or Obligor.  Administrative Agent will use reasonable efforts to
provide Lenders with any information received by Administrative Agent from any
Borrower or Obligor which is required to be provided to Lenders hereunder or
which is reasonably requested by a Lender and with a copy of any Notice of
Default or Failure of Condition received by Administrative Agent from any
Borrower or any Lender; provided, that, Administrative Agent shall not be liable
to any Lender for any failure to do so, except to the extent that such failure
is attributable to Administrative Agent's own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Except for notices, reports and other documents
expressly required to be furnished to Lenders by Administrative Agent hereunder,
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any other credit or other information concerning the affairs,
financial condition or business of any Borrower or Obligor that may come into
the possession of Administrative Agent.

11.7    Failure to Act.  Except for action expressly required of Administrative
Agent hereunder and under the other Loan Documents, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction from
Lenders of their indemnification obligations under Section 11.5 hereof against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action.

11.8    Concerning the Collateral and the Related Loan Documents.  Each Secured
Party authorizes and directs Administrative Agent to enter into this Agreement
and the other Loan Documents.   Each Secured Party agrees that any action taken
by Administrative Agent or Required Lenders (or such greater percentage as may
be required hereunder) in accordance with the terms of this Agreement or the
other Loan Documents and the exercise by Administrative Agent or Required
Lenders (or such greater percentage as may be required hereunder) of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all Secured
Parties.

11.9    Collateral Matters.  

(a)    Administrative Agent may, at its option, from time to time, at any time
on or after an Event of Default and for so long as the same is continuing or
upon any other failure of a condition precedent to the Loans and Letters of
Credit hereunder, make such disbursements and advances ("Special Agent
Advances") which Administrative Agent, in its sole discretion: (i) deems
necessary or desirable either to preserve or protect the Collateral or any
portion thereof; or (ii) to enhance the likelihood or maximize the amount of
repayment by Borrowers of the Loans and other Obligations; provided, that, the
aggregate principal amount of the Special Administrative Agent Advances pursuant
to this clause (ii), plus the then outstanding principal amount of the
additional Loans and Letters of Credit, shall not exceed the aggregate amount of
ten percent (10%) of the Maximum Credit outstanding at any time; or (iii) to pay
any other amount chargeable to any Borrower pursuant to the terms of this
Agreement or any of the other Loan Documents consisting of costs, fees and
expenses and payments to any Issuing Bank of Letters of Credit.  Special Agent
Advances shall be repayable on demand and be secured by the Collateral.  Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Interest on Special Agent Advances shall be payable at
the highest Interest Rate then applicable to any outstanding Loans and shall be
payable on demand.  Without limitation of its obligations pursuant to Section
6.9, each Lender agrees that it shall make available to Administrative Agent,
upon Administrative Agent's demand, in immediately available funds, the amount
equal to such Lender's Pro Rata Share of each such Special Agent Advance.  If
such funds are not made available to Administrative Agent by such Lender, such
Lender shall be deemed a Defaulting Lender and Administrative Agent shall be
entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent at the Federal Funds Rate for each
day



 

62

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

during such period (as published by the Federal Reserve Bank of  New York or at
Administrative Agent's option based on the arithmetic mean determined by
Administrative Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. EST on that day by each of the three (3)
leading brokers of Federal funds transactions in New York City selected by
Administrative Agent) and if such amounts are not paid within three (3) days of
Administrative Agent's demand, at the highest Interest Rate provided under this
Agreement applicable to Prime Rate Loans.

(b)    Lenders hereby irrevocably authorize Administrative Agent, at its option
and in its discretion to release any security interest in, mortgage or lien
upon, any of the Collateral: (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations and delivery of cash collateral to
the extent required under Section 12.1 below; or (ii) approved, authorized or
ratified in writing by all of Lenders.  Except as provided above, Administrative
Agent will not release any security interest in, mortgage or lien upon, any of
the Collateral without the prior written authorization of all of Lenders.  Upon
request by Administrative Agent at any time, Lenders will promptly confirm in
writing Administrative Agent's authority to release items of Collateral pursuant
to this Section.

(c)    Without in any manner limiting Administrative Agent's authority to act
without any specific or further authorization or consent by the Required
Lenders, each Lender agrees to confirm in writing, upon request by
Administrative Agent, the authority to release Collateral conferred upon
Administrative Agent under this Section.  Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or liens
granted to Administrative Agent upon any Collateral to the extent set forth
above; provided, that: (i) Administrative Agent shall not be required to execute
any such document on terms which, in Administrative Agent's opinion, would
expose Administrative Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty; and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of any Borrower in respect of) the Collateral
retained by such Borrower.

(d)    Administrative Agent shall have no obligation whatsoever to any Lender or
any other Person to investigate, confirm, or assure that the Collateral exists
or is owned by any Borrower or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Administrative Agent pursuant hereto or any of the Loan
Documents or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty or care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Administrative Agent in this
Agreement or in any of the other Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, Administrative Agent may act in any manner it may deem appropriate in
its discretion, given Administrative Agent's own interest in the Collateral as a
Lender and that Administrative Agent shall have no duty or liability whatsoever
to any other Lender.

11.10    Agency for Perfection.  Each Lender hereby appoints Administrative
Agent and each other Lender as agent and bailee for the purpose of perfecting
the security interests in and liens upon the Collateral of Administrative Agent
in assets which, in accordance with Article 9 of the UCC can be perfected only
by possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and
Administrative Agent and each Lender hereby acknowledges that it holds
possession of any such Collateral for the benefit of Administrative Agent as
secured party.  Should any Lender obtain possession of any such Collateral, such
Lender shall notify



 

63

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

Administrative Agent thereof, and, promptly upon Administrative Agent's request
therefor shall deliver such Collateral to Administrative Agent or in accordance
with Administrative Agent's instructions.

11.11    Successor Administrative Agent.  Administrative Agent may resign as
Administrative Agent upon thirty (30) days' notice to Lenders and Parent.  If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for Lenders.  If no successor
agent is appointed prior to the effective date of the resignation of
Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders and Parent, a successor agent from among Lenders.  Upon the acceptance
by the Lender so selected of its appointment as successor agent hereunder, such
successor agent shall succeed to all of the rights, powers and duties of the
retiring Administrative Agent and the term "Administrative Agent" as used herein
and in the other Loan Documents shall mean such successor agent and the retiring
Administrative Agent's appointment, powers and duties as Administrative Agent
shall be terminated.  After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Section 11 shall inure
to its benefit as to any actions taken or omitted by it while it was
Administrative Agent under this Agreement.  If no successor agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days after
the date of a retiring Administrative Agent's notice of resignation, the
retiring Administrative Agent's resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

11.12    Other Administrative Agent Designations.  Administrative Agent may at
any time and from time to time determine that a Lender may, in addition, be a
"Co-Administrative Agent", "Syndication Administrative Agent", "Documentation
Administrative Agent" or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement.  Any such designation shall effective upon written notice by
Administrative Agent to Borrower Agent of any such designation.  Any Lender that
is so designated as a Co-Administrative Agent, Syndication Administrative Agent,
Documentation Administrative Agent or such similar designation by Administrative
Agent shall have no right, power, obligation, liability, responsibility or duty
under this Agreement or any of the other Loan Documents other than those
applicable to all Lenders as such.  Without limiting the foregoing, the Lenders
so identified shall not have or be deemed to have any fiduciary relationship
with any Lender and no Lender shall be deemed to have relied, nor shall any
Lender rely, on a Lender so identified as a Co-Administrative Agent, Syndication
Administrative Agent, Documentation Administrative Agent or such similar
designation in deciding to enter into this Agreement or in taking or not taking
action hereunder.

11.13    Credit Bids.  Lenders hereby irrevocably authorize the Administrative
Agent, with the consent of the Required Lenders, to submit a bid at a public or
private sale in connection with the purchase of all or any portion of the
Collateral, in which any of the Obligations may be used and applied as a credit
on account of the purchase price (a "credit bid") and purchase at any such sale
(either directly or through one or more entities established for such purpose)
all or any portion of the Collateral on behalf of and for the benefit of the
Lenders (but not as agent for any individual Lender or Lenders, unless the
Required Lenders shall otherwise agree in writing).  Each Lender agrees that,
except with the written consent of the Administrative Agent and the Required
Lenders, it will not exercise any right that it might otherwise have to credit
bid at any sales of all or any portion of the Collateral conducted under the
provisions of the UCC or the Bankruptcy Code, foreclosure sales or other similar
dispositions of Collateral



 

64

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



SECTION 12.    TERM OF AGREEMENT; MISCELLANEOUS

12.1    Term.

(a)    This Agreement and the other Loan Documents shall become effective as of
the Closing Date and shall continue in full force and effect for a term ending
on the Initial Maturity Date, unless sooner terminated pursuant to the terms
hereof or unless extended for an Extension Option. 

(b)    Upon any effective date of termination of the Loan Documents (including
the Maturity Date), Borrowers shall pay to Administrative Agent all outstanding
and unpaid Obligations and shall furnish cash collateral to Administrative Agent
(or at Administrative Agent's option, a letter of credit issued for the account
of Borrowers and at Borrowers' expense, in form and substance satisfactory to
Administrative Agent, by an issuer acceptable to Administrative Agent and
payable to Administrative Agent as beneficiary) in such amounts as
Administrative Agent determines are reasonably necessary to secure
Administrative Agent, Lenders and Issuing Bank from loss, cost, damage or
expense, including attorneys' fees and expenses, in connection with any
contingent Obligations, including issued and outstanding Letters of Credit and
checks or other payments provisionally credited to the Obligations and/or as to
which Administrative Agent or any Lender has not yet received final and
indefeasible payment and for any of the Obligations arising under or in
connection with any Bank Products in such amounts as Bank Product Providers
providing such Bank Product may require (unless such Obligations arising under
or in connection with any Bank Products are paid in full in cash and terminated
in a manner satisfactory to such Bank Product Provider).  Interest shall be due
until and including the next Business Day, if the amounts so paid by Borrowers
to Administrative Agent are received later than 12:00 p.m. EST.

(c)    No termination of this Agreement or the other Loan Documents shall
relieve or discharge any Borrower of its respective duties, obligations and
covenants under this Agreement or the other Loan Documents until all Obligations
have been fully and finally discharged and paid, and Administrative Agent's
continuing security interest in the Collateral and the rights and remedies of
Administrative Agent and Lenders hereunder, under the other Loan Documents and
applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid.  Accordingly, each Borrower waives any
rights it may have under the UCC to demand the filing of termination statements
with respect to the Collateral and Administrative Agent shall not be required to
send such termination statements to Borrowers, or to file them with any filing
office, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations paid and satisfied in full in immediately
available funds.

12.2    Interpretative Provisions.

(a)    All terms used herein which are defined in Article 1,  Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.

(b)    All references to the plural herein shall also mean the singular and to
the singular shall also mean the plural unless the context otherwise requires.

(c)    All references to any Borrower, Administrative Agent and Lenders pursuant
to the definitions set forth in the recitals hereto, or to any other person
herein, shall include their respective successors and assigns.

(d)    The words "hereof", "herein", "hereunder", "this Agreement" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any



 

65

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

particular provision of this Agreement and as this Agreement now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

(e)    The word "including" when used in this Agreement shall mean "including,
without limitation".

(f)    An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Administrative Agent, if such Event of Default is capable
of being cured as reasonably determined by Administrative Agent.

(g)    All references to the term "good faith" used herein when applicable to
Administrative Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned. 

(h)    Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Administrative Agent prior to the date hereof.

(i)    In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including", the words "to" and
"until" each mean "to but excluding" and the word "through" means "to and
including".

(j)    All references to the term "knowledge" used herein when applicable to any
Borrower shall mean the actual knowledge of any officer or director of a
Borrower or constructive knowledge of such facts that such person should have
known in the course of the performance of their respective duties on behalf of a
Borrower but without requiring specific inquiries as to the applicable
circumstances as to a representation or warranty set forth herein each time such
representation or warranty is made or deemed made hereunder.

(k)    Unless otherwise expressly provided herein: (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Loan Document; and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(l)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of tins Agreement.

(m)    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(n)    This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to Administrative Agent and
the other parties, and are the products of all parties.  Accordingly, this
Agreement and the other Loan Documents shall not be



 

66

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

construed against Administrative Agent or Lenders merely because of
Administrative Agent's or any Lender's involvement in their preparation.

12.3    Notices.  All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made: if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
Business Day, one (1) Business Day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing.  All notices, requests
and demands upon the parties are to be given to the following addresses (or to
such other address as any party may designate by notice in accordance with this
Section):

﻿

 

 

 

﻿

If to any Borrower:

c/o BBX Capital Corporation

 

﻿

 

401 East Las Olas Boulevard

 

﻿

 

Suite 800

 

﻿

 

Fort Lauderdale, Florida 33301

 

﻿

 

Attention: Raymond S. Lopez

 

﻿

 

Telephone: (954) 940-4925

 

﻿

 

Facsimile:  (954) 940-4970

 

﻿

 

E-Mail: rlopez@bbxcapital.com 

 

﻿

 

 

 

﻿

With a copy to:

Stearns Weaver Miller Weissler Alhadeff & Sitterson, P.A.

 

﻿

 

150 West Flagler Drive

 

﻿

 

Suite 2200

 

﻿

 

Miami, Florida 33130

 

﻿

 

Attention: Alison W. Miller, Esq.

 

﻿

 

Telephone: (305) 789-3500

 

﻿

 

Facsimile: (305) 789 -2642

 

﻿

 

E-Mail: amiller@stearnsweaver.com

 

﻿

 

 

 

﻿

If to Administrative Agent: 

IBERIABANK

 

﻿

 

11 East Greenway Plaza

 

﻿

 

Suite 2700

 

﻿

 

Houston, Texas 77046

 

﻿

 

Attention: Jose Gonzalez/Laura McPhail

 

﻿

 

Telephone: (713) 624-7732/(713) 624-7763

 

﻿

 

Facsimile: (713) 624-7770

 

﻿

 

E-Mail: Clo-houston@iberiabank.com

 

﻿

 

 

 

﻿

 

and

 

﻿

 

 

 

﻿

 

IBERIABANK

 

﻿

 

900 SE 6th Avenue

 

﻿

 

Delray Beach, Florida 33483

 

﻿

 

Attention: J. Scott McCleneghen, Executive Vice President

 

﻿

 

Telephone: (561) 279-8145

 

﻿

 

Facsimile: (561) 279-8115

 

﻿

 

E-Mail: scott.mccleneghen@iberiabank.com

 

﻿

 

 

 

﻿





 

67

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



﻿

With a copy to:

Broad and Cassel LLP

 

﻿

 

One North Clematis Street

 

﻿

 

Suite 500

 

﻿

 

West Palm Beach, Florida 33401

 

﻿

 

Attention: Carl V. Romano, Esq.

 

﻿

 

Telephone: (561) 832-3300

 

﻿

 

Facsimile: (561) 655-1109

 

﻿

 

E-Mail: cromano@broadandcassel.com

 

﻿

12.4    Partial Invalidity.  If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

12.5    Confidentiality.

(a)    Administrative Agent and each Lender shall use all reasonable efforts to
keep confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower pursuant to this Agreement which is
clearly and conspicuously marked as confidential at the time such information is
furnished by such Borrower to Administrative Agent or such Lender; provided,
that, nothing contained herein shall limit the disclosure of any such
information: (i) to the extent required by statute, rule, regulation, subpoena
or court order; (ii) to bank examiners and other regulators, auditors and/or
accountants, in connection with any litigation to which Administrative Agent or
such Lender is a party; (iii) to any Lender or Participant (or prospective
Lender or Participant) or to any Affiliate of any Lender so long as such Lender
or Participant (or prospective Lender or Participant) or Affiliate shall have
been instructed to treat such information as confidential in accordance with
this Section 12.5; or (iv) to counsel for Administrative Agent or any Lender or
Participant (or prospective Lender or Participant).

(b)    In the event that Administrative Agent or any Lender receives a request
or demand to disclose any confidential information pursuant to any subpoena or
court order, Administrative Agent or such Lender, as the case may be, agrees:
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Administrative Agent or such Lender determines in good faith that
it will not create any risk of liability to Administrative Agent or such Lender,
Administrative Agent or such Lender will promptly notify Borrower Agent of such
request so that Borrower Agent may seek a protective order or other appropriate
relief or remedy; and (ii) if disclosure of such information is required,
disclose such information and, subject to reimbursement- by Borrowers of
Administrative Agent's or such Lender's expenses, cooperate with Borrower Agent
in the reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Borrower Agent so designates, to the extent permitted by
applicable law or if permitted by applicable law, to the extent Administrative
Agent or such Lender determines in good faith that it will not create any risk
of liability to Administrative Agent or such Lender.

(c)    In no event shall this Section 12.5 or any other provision of this
Agreement, any of the other Loan Documents or applicable law be deemed: (i) to
apply to or restrict disclosure of information that has been or is made public
by any Borrower or any third party or otherwise becomes generally available to
the public other than as a result of a disclosure in violation hereof; (ii) to
apply to or restrict disclosure of information that was or becomes available to
Administrative Agent or any Lender (or any Affiliate of any Lender) on a
non-confidential basis from a person other than a Borrower;



 

68

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



and (iii) to require Administrative Agent or any Lender to return any materials
furnished by a Borrower to Administrative Agent or a Lender or prevent
Administrative Agent or a Lender from responding to routine informational
requests in accordance with the Code of Ethics for the Exchange of Credit
Information promulgated by The Robert Morris Associates or other applicable
industry standards relating to the exchange of credit information. The
obligations of Administrative Agent and Lenders under this Section 12.5 shall
supersede and replace the obligations of Administrative Agent and Lenders under
any confidentiality letter signed prior to the date hereof.

12.6    Successors.  This Agreement, the other Loan Documents and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Administrative Agent, Lenders, Borrowers and
their respective successors and assigns; except, that, Borrower may not assign
its rights under this Agreement, the other Loan Documents and any other document
referred to herein or therein without the prior written consent of
Administrative Agent and Lenders.  Any such purported assignment without such
express prior written consent shall be void.  No Lender may assign its rights
and obligations under this Agreement without the prior written consent of
Administrative Agent, except as provided in Section 12.7 below. The terms and
provisions of this Agreement and the other Loan Documents are for the purpose of
defining the relative rights and obligations of Borrowers, Administrative Agent
and Lenders with respect to the transactions contemplated hereby and there shall
be no third-party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Loan Documents.

12.7    Assignments; Participations.  

(a)    Each Lender may, with the prior written consent of Administrative Agent,
assign all or, if less than all, a portion equal to at least $5,000,000.00 in
the aggregate for the assigning Lender, of such rights and obligations under
this Agreement to one or more Eligible Transferees (but not including for this
purpose any assignments in the form of a participation), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Acceptance; provided, that: (i) such transfer or assignment will not be
effective until recorded by Administrative Agent on the Register; and (ii)
Administrative Agent shall have received for its sole account payment of a
processing fee from the assigning Lender or the assignee in such amount as
required by Administrative Agent.

(b)    Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amounts and stated interest of the
Loans owing to each Lender pursuant to the terms hereof from time to time (the
"Register").  Administrative Agent shall also maintain a copy of each Assignment
and Acceptance delivered to and accepted by it and shall modify the Register to
give effect to each Assignment and Acceptance.  The entries in the Register
shall be conclusive and binding for all purposes, absent, manifest error, and
any Borrowers, Obligors, Administrative Agent and Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(c)    Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Loan Documents and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations (including,
without limitation, the obligation to participate in any Letters of Credit) of a
Lender hereunder and thereunder and the assigning Lender shall, to the extent
that rights and obligations hereunder have been



 

69

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

(d)    By execution and delivery of an Assignment and Acceptance, the assignor
and assignee thereunder confirm to and agree with each other and the other
parties hereto as follows: (i) other than as provided in such Assignment and
Acceptance, the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Loan Documents
or the execution, legality, enforceability, genuineness, sufficiency or value of
this Agreement or any of the other Loan Documents furnished pursuant hereto;
(ii) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower, Obligor
or any of their Subsidiaries or the performance or observance by any Borrower or
Obligor of any of the Obligations; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee will, independently and without reliance upon the assigning
Lender, Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents; (v) such assignee appoints and authorizes Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Loan Documents are required to be performed by
it as a Lender.  Administrative Agent and Lenders may furnish any information
concerning any Borrower or Obligor in the possession of Administrative Agent or
any Lender from time to time to assignees and Participants.

(e)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans owing to it and its participation in
any Letters of Credit, without the consent of Administrative Agent or the other
Lenders); provided, that: (i) such Lender's obligations under this Agreement
(including, without limitation, its Commitment hereunder) and the other Loan
Documents shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and Borrowers, the other Lenders and Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents; and (iii) the
Participant shall not have any rights under this Agreement or any of the other
Loan Documents (the Participant's rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by any
Borrower or Obligor hereunder shall be determined as if such Lender had not sold
such participation,

(f)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans hereunder to a Federal Reserve Bank in support of borrowings
made by such Lenders from such Federal Reserve Bank.

(g)    Borrowers shall assist Administrative Agent or any Lender permitted to
sell assignments or participations under this Section 12.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested



 

70

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



and the delivery of informational materials, appraisals or other documents for,
and the participation of relevant management in meetings and conference calls
with, potential Lenders or Participants. 

(h)    If a Lender: (i) fails to give its consent to any amendment, waiver or
action for which consent of all Lenders was required and Required Lenders
consented; or (ii) is a Defaulting Lender; or (iii) delivers a notice pursuant
to Section 3.5(c) hereof or requests compensation under Section 3.5(a) or 3.5(f)
hereof, or if any Borrower is required to pay additional amounts or to make
indemnity payments with respect to any Lender pursuant to Section 6.3 hereof,
then, in addition to any other rights and remedies that any Person may have, the
Administrative Agent or Borrower Agent may, by notice to such Lender within one
hundred twenty (120) days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to one or more Eligible
Transferees, pursuant to appropriate Assignment and Acceptances, within twenty
(20) days after the notice.  The Administrative Agent is irrevocably appointed
as attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it.  Such Lender shall be entitled to receive,  in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents at par, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

12.8    Entire Agreement.  This Agreement, the other Loan Documents, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.  In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

12.9    Counterparts, Etc.  This Agreement or any of the other Loan Documents
may be executed in any number of counterparts, each of which shall be au
original, but all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of this Agreement or any of the
other Loan Documents by facsimile or other electronic means shall have the same
force and effect as the delivery of an original executed counterpart of this
Agreement or any of such other Loan Documents.  Any party delivering an executed
counterpart of any such agreement by facsimile or other electronic means shall
also deliver an original executed counterpart, but the failure to do so shall
not affect the validity, enforceability or binding effect of such agreement.

﻿

﻿

﻿

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES APPEAR ON FOLLOWING PAGE]





 

71

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties have caused these present to be duly executed as
of the day and year first above written:

﻿

 

BORROWER:

BORROWER:

BBX CAPITAL CORPORATION, a Florida corporation

FOOD FOR THOUGHT RESTAURANT GROUP-FLORIDA, LLC, a Florida limited liability
company

﻿

 

By:

Raymond S. Lopez, Executive Vice President and Chief Financial Officer

By:

Raymond S. Lopez, Chief Financial Officer

BORROWER:

BORROWER:

BBX CAPITAL FLORIDA LLC, a Florida limited liability company

WOODBRIDGE HOLDINGS, LLC, a Florida limited liability company

﻿

 

By:

Raymond S. Lopez, Chief Financial Officer

By:

Raymond S. Lopez, Chief Financial Officer and Treasurer

BORROWER:

AS ADMINISTRATIVE AGENT AND A LENDER:

BBX SWEET HOLDINGS, LLC, a Florida limited liability company

IBERIABANK, a Louisiana state-chartered bank

﻿

 

By:

Raymond S. Lopez, Chief Financial Officer

By:

J. Scott McCleneghen

Executive Vice President

﻿

 

﻿

LENDER:

﻿

 

﻿

CITY NATIONAL BANK OF FLORIDA, a national banking association

 

By:

Print Name:

Title:

﻿

 

 

72

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/0202018

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this "Assignment and Acceptance") is
dated as of ___________________, 2018 is made between (the "Assignor") and
____________________________________(the "Assignee").

WITNESSETH:

WHEREAS,  IBERIABANK, a Louisiana state-chartered bank, in its capacity as
Administrative Agent pursuant to the Loan Agreement (as hereinafter defined)
acting for and on behalf of the parties thereto as lenders (in such capacity,
"Administrative Agent"), and the parties to the Loan Agreement as lenders
(individually, each a "Lender" and collectively, "Lenders") have entered or are
about to enter into financing arrangements pursuant to which Administrative
Agent and Lenders may make loans and advances and provide other financial
accommodations to BBX CAPITAL CORPORATION, a Florida corporation, FOOD FOR
THOUGHT RESTAURANT GROUP-FLORIDA, LLC, a Florida limited liability company, BBX
CAPITAL FLORIDA LLC, a Florida limited liability company, WOODBRIDGE HOLDINGS,
LLC, a Florida limited liability company and BBX SWEET HOLDINGS, LLC, a Florida
limited liability company (each individually "Borrower" and collectively,
"Borrowers"), as set forth in the Loan and Security Agreement, dated March 6,
2018,  by and among Borrowers, certain of their affiliates, Administrative Agent
and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the "Loan Agreement"),
and the other agreements, documents and instruments referred to therein or at
any time executed and "or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the "Loan Documents"); and

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the "Committed Loans") to Borrowers in an aggregate amount not to exceed
the principal amount of $     at any time outstanding (the "Commitment"); and

WHEREAS, Assignor wishes to assign to Assignee a portion of rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $__________________    (the "Assigned Commitment Amount") on
the terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1.    Assignment and Acceptance.

(a)    Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in: (i) the Commitment and each of the Committed Loans
of Assignor; and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under



 

A-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 



and in connection with the Loan Agreement and the other Loan Documents, so that
after giving effect thereto, the Commitment of Assignee shall be as set forth
below and the Pro Rata Share of Assignee shall be ______ percent (___%).

(b)    With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount.  Assignee agrees that it will perform in accordance
with their terms of the obligations which by the terms of the Loan Agreement are
required to be performed by it as a Lender.  It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment: Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.1,
 6.3 and 6.8 of the Loan Agreement to the extent such rights relate to the time
prior to the Effective Date.

(c)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee's Commitment will be
$___________________________.     

(d)    After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor's Commitment will be $___________________________
(as such amount may be further reduced by any other assignments by Assignor on
or after the date hereof).

2.    Payments.  As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to
$___________________________, representing Assignee's Pro Rata Share-of the
principal amount of all Committed Loans.    Assignee shall pay to Administrative
Agent the processing fee in the amount specified in Section 12.7(a) of the Loan
Agreement.

3.    Reallocation of Payments.  Any interest, fees and other payments accrued
to the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letters of Credit shall be for the account of Assignor.  Any
interest fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of
Assignee.  Each of Assignor and Assignee agrees that it will hold in trust for
the other party any interest, fees and other amounts which it may receive to
which the other party is entitled pursuant to the preceding sentence and pay to
the other party any such amounts which it may receive promptly upon receipt.

4.    Independent Credit Decision.  Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Parent and its Subsidiaries,
and such other documents and information as it has deemed appropriate to make
its own credit and legal analysis and decision to enter into this Assignment and
Acceptance and agrees that it will, independently and without reliance upon
Assignor, Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Loan
Agreement.

4.    Effective Date; Notices.  As between Assignor and Assignee, the effective
date for this Assignment and Acceptance shall be ____________________, 20__ (the
"Effective Date"); provided, that, the following conditions precedent have been
satisfied on or before the Effective Date:



 

A-2

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 



(a)    this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;

(b)    the consent of Administrative Agent as required (and the Borrower Agent
to the extent as may be required pursuant to Section 1.33(d) of the Loan
Agreement) for an effective assignment of the Assigned Commitment Amount by
Assignor to Assignee shall have been duly obtained and shall be in full force
and effect as of the Effective Date;

(c)    written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Borrower Agent and Administrative Agent;

(d)    Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(e)    the processing fee referred to in Section 2 hereof shall have been paid
to Administrative Agent.

Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrower Agent and Administrative Agent for acknowledgment by
Administrative Agent, a Notice of Assignment in the form attached hereto as
Schedule 1.

5.    Administrative Agent.  Assignee hereby appoints and authorizes Assignor in
its capacity as Administrative Agent to take such action as agent on its behalf
to exercise such powers under the Loan Agreement as are delegated to
Administrative Agent by Lenders pursuant to the terms of the Loan
Agreement.  Assignee shall assume no duties or obligations held by Assignor in
its capacity as Administrative Agent under the Loan Agreement.

6.    Withholding Tax.  Assignee: (a) represents and warrants to Assignor,
Administrative Agent and Borrowers that under applicable law and treaties no tax
will be required to be withheld by Assignee, Administrative Agent or Borrowers
with respect to any payments to be made to Assignee hereunder or under any of
the Loan Documents; (b) agrees to furnish to Administrative Agent and Borrowers
prior to the time that Administrative Agent or Borrowers are required to make
any payment of principal, interest or fees hereunder, the forms certificates and
other information described in Section 6.12(d) of the Loan Agreement; and (c)
agrees to comply with all applicable U.S. laws and regulations with regard to
such withholding tax exemption.

7.    Representations and Warranties. 

(a)    Assignor represents and warrants that: (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lieu, encumbrance or other adverse
claim; (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder; (iii) no notices to, or consents,
authorizations or approvals of any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance; and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding



 

A-3

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 



obligation of Assignor, enforceable against Assignor in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors' rights and to general equitable principles.  Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant
thereto.  Assignor makes no representation or warranty in connection with, and
assumes no responsibility with respect to, the solvency, financial condition or
statements of Borrowers, or any of their respective Affiliates, or the
performance or observance by Borrowers or any other Person, of any of its
respective obligations under the Loan Agreement or any other instrument or
document furnished in connection therewith.

(b)    Assignee represents and warrants that: (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to :fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals by any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; and (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors' rights and to general equitable principles.

8.    Further Assurances.  Assignor and Assignee each hereby agree to execute
and deliver such other instruments, and take such other action, as either party
may reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

9.    Miscellaneous.    

(a)    Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.

(b)    All payments made hereunder shall be made without any set-off or
counterclaim.

(c)    Assignor and Assignee shall each pay its own costs and expenses incurred
in connection with the negotiation, preparation, execution and performance of
this Assignment and Acceptance.

(d)    This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

(e)    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF FLORIDA. 



 

A-4

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 



Assignor and Assignee each irrevocably submits to the non-exclusive jurisdiction
of any State or Federal court sitting in Palm Beach County, Florida over any
suit, action or proceeding arising out of or relating to this Assignment and
Acceptance anal irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Florida State or Federal
court.  Each party to this Assignment and Acceptance hereby irrevocably waives,
to the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding.

(f)    ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING,
AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).

﻿

﻿

﻿

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES APPEAR ON FOLLOWING PAGE]





 

A-5

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

﻿

﻿

 

﻿

ASSIGNOR:

﻿

IBERIABANK, a Louisiana state-chartered bank, as Administrative Agent and a
Lender

﻿

 

﻿

By:

Print Name:

Title:

 

﻿

ASSIGNEE:

﻿



﻿

 

﻿

By:

Print Name:

Title:

 

﻿

 

 

A-6

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 

SCHEDULE I

NOTICE OF ASSIGNMENT AND ACCEPTANCE

﻿

___________________, 20__

________________________

________________________

________________________

Attention: ___________

Re:  Senior Secured Revolving Credit Facility in the amount of $50,000,000.00

Ladies and Gentlemen:

IBERIABANK, a Louisiana state-chartered bank, in its capacity as administrative
agent pursuant to the Loan Agreement (as hereinafter defined) acting for and on
behalf of the parties thereto as lenders (in such capacity, "Administrative
Agent"), and the parties to the Loan Agreement as lenders (individually, each a
"Lender" and collectively, "Lenders") have entered or are about to enter into
financing arrangements pursuant to which Administrative Agent and Lenders may
make Loans and advances and provide other financial accommodations to BBX
CAPITAL CORPORATION, a Florida corporation, FOOD FOR THOUGHT RESTAURANT
GROUP-FLORIDA, LLC, a Florida limited liability company, BBX CAPITAL FLORIDA
LLC, a Florida limited liability company, WOODBRIDGE HOLDINGS, LLC, a Florida
limited liability company and BBX SWEET HOLDINGS, LLC, a Florida limited
liability company (each individually "Borrower" and collectively, "Borrowers"),
as set forth in the Loan and Security Agreement, dated March 6, 2018,  by and
among Borrowers, certain of their affiliates, Administrative Agent and Lenders
(as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the "Loan Agreement") and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the "Loan
Documents").  Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

We hereby give you notice of, and request your consent to, the assignment by
IBERIABANK, a Louisiana state-chartered bank (the "Assignor") to
____________________ (the "Assignee") such that after giving effect to the
assignment Assignee shall have an interest equal to  ______ percent (___%) of
the total Commitments pursuant to the Assignment and Acceptance Agreement
attached hereto (the "Assignment and Acceptance").  We understand that the
Assignor's Commitment shall be reduced by $_________________________ as the same
may be further reduced by other assignments on or after the date hereof.



 

A-7

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 



Assignee agrees that, upon receiving the consent of Administrative Agent to such
assignment.  Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if the Assignee were the Lender originally holding
such interest under the Loan Agreement.

The following administrative details apply to Assignee:

(A)  Notice address:

Assignee name

Address:
Attention:
Telephone:
Telecopier:

(B)  Payment instructions:

Account No.:
At:

Reference:
Attention:

You are entitled to rely upon the representations, warranties and covenants of
each of Assignor and Assignee contained in the Assignment and Acceptance.

﻿

﻿

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES APPEAR ON FOLLOWING PAGE]

﻿





 

A-8

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

Very truly yours,

ASSIGNOR:

IBERIABANK, a Louisiana state-chartered bank, as Administrative Agent and a
Lender

By:

Print Name:

Title:

ASSIGNEE:



By:

Print Name:

Title:

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

 

A-9

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

03/02/2018

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TO

﻿

LOAN AND SECURITY AGREEMENT

Compliance Certificate

To:    IBERIABANK, as Administrative Agent

_______________________

_______________________

_______________________

﻿

For the [Quarterly/Yearly] Period Ending:  ______________

﻿

Ladies and Gentlemen:

﻿

Reference is hereby made to the Loan and Security Agreement dated as of March 6,
2018 (as amended, restated, supplemented or otherwise modified from time to
time, the "Loan Agreement"), by and among BBX CAPITAL CORPORATION, a Florida
corporation, FOOD FOR THOUGHT RESTAURANT GROUP-FLORIDA, LLC, a Florida limited
liability company, BBX CAPITAL FLORIDA LLC, a Florida limited liability company,
WOODBRIDGE HOLDINGS, LLC, a Florida limited liability company and BBX SWEET
HOLDINGS, LLC, a Florida limited liability company (each a "Borrower" and
collectively, "Borrowers") and IBERIABANK, a Louisiana state-chartered bank, in
its capacity as agent acting for and on behalf of the parties to this Agreement
as lenders (in such capacity, "Administrative Agent"), the parties to this
Agreement as lenders (individually a "Lender" and collectively, "Lenders").
 Capitalized terms used herein without definition shall have the meanings set
forth in the Loan Agreement.

﻿

The undersigned hereby certifies as of the date hereof that he/she is the Chief
Financial Officer of each of the Borrowers, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate  (this
"Certificate") to Administrative Agent and the Lenders on the behalf of the
Borrowers, and that:

1.    Borrowers have delivered the financial information required by Section
8.5(a) of the Loan Agreement for the fiscal quarter and/or year (as the case may
be) of the Borrowers ended as of the above date.  Such financial information is
true and correct in all material respects and fairly presents the financial
condition and results of operations of the Borrowers (in accordance with
standard accounting principles consistently applied) as at such date and for
such period.

﻿

2.    The calculations (as applicable) set forth in Annex 1 are computations of:
(i) the Fixed Charge Coverage Ratio for the purposes of Section 8.14; (ii) the
Senior Funded Debt to EBITDA for the purposes of Section 8.15; and (iii) the
Unencumbered Liquidity for the purposes of Section 8.16, and are true and
accurate in all respects on and as of the date of this Certificate.

3.    Based upon a review of the activities of Borrowers and the calculations
attached hereto during the period covered thereby, as of the date hereof, [there
exists no Default or Event of Default][a Default or Event of Default as
specified below]:



 

B-10

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

and Borrowers [have taken][propose to take] the following actions with respect
thereto:

﻿

4.    Further based upon a review of the activities of Borrowers and other
pertinent information, [there currently exists no matter described in Section
8.5(b) of the Loan Agreement][Borrowers hereby provide notice to Administrative
Agent and the Lenders of the following events, as required pursuant to Section
8.5(b) of the Loan  Agreement]:

﻿

[if applicable, describe matter(s) disclosed; otherwise, state N/A]

﻿

﻿

﻿

 

BORROWER:

BORROWER:

BBX CAPITAL CORPORATION, a Florida corporation

FOOD FOR THOUGHT RESTAURANT GROUP-FLORIDA, LLC, a Florida limited liability
company

﻿

 

By:

Raymond S. Lopez, Executive Vice President and Chief Financial Officer

By:

Raymond S. Lopez, Chief Financial Officer

BORROWER:

BORROWER:

BBX CAPITAL FLORIDA LLC, a Florida limited liability company

WOODBRIDGE HOLDINGS, LLC, a Florida limited liability company

﻿

 

By:

Raymond S. Lopez, Chief Financial Officer

By:

Raymond S. Lopez, Chief Financial Officer and Treasurer

BORROWER:

 

BBX SWEET HOLDINGS, LLC, a Florida limited liability company

 

﻿

 

By:

Raymond S. Lopez, Chief Financial Officer

 

﻿

 

 

B-11

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

ANNEX 1

﻿

﻿

Calculations of Financial Covenant(s)

﻿

[Attached]

﻿

 

 

B-12

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

TO

﻿

LOAN AND SECURITY AGREEMENT

Form of Draw Request

﻿

c/o BBX Capital Corporation

401 East Las Olas Boulevard

Suite 800

Fort Lauderdale, Florida 33301

Attn: Ray Lopez

("Borrower")

﻿

IBERIABANK, as Administrative Agent

11 East Greenway Plaza, Suite 2700

Houston, Texas 77046

Attention: Commercial Loan Operations

﻿

            Borrower hereby requests an Advance in the amount of $___________
(broken down as follows) pursuant to that certain Loan and Security Agreement by
and among Borrower and Lenders dated March 6, 2018 (as amended, restated or
otherwise modified from time to time, the "Loan Agreement").  The proposed date
of the Advance is ____.

﻿

$_______________

General Purposes

$_______________

Letter of Credit Purposes

$_______________

Business Acquisition Purposes

$_______________

Real Estate Investment Purposes

$_______________

Stock Buy-Back Purposes

$_______________

Total Advance Request

﻿

﻿

            Borrowers hereby represent and warrant to Lender as follows:

﻿

(a)    There exists no Default or Event of Default under the Loan Agreement.

(b)    All representations, warranties and covenants made in the Loan Agreement
are true and correct as of the date hereof.       

(c)    The aggregate principal amount of all Advances outstanding under the
Revolving Credit, giving effect to the request herein, are $_____________.

﻿

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE APPEARS ON FOLLOWING PAGE]

﻿

﻿

 



 

C-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

﻿

BORROWER:

﻿

BBX CAPITAL CORPORATION, a Florida corporation

﻿

 

Dated: ____________________, 20__

By:                                                                     

            Raymond S. Lopez, EVP and CFO

 

﻿

 

 

C-2

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

TO

﻿

LOAN AND SECURITY AGREEMENT

Form of Membership Interest Certificate

Picture 15 [c858-20171231xex10_66g001.jpg]

CERTIFICATE NO. 001 8,000 UNITS LIMITED LIABILITY COMPANY MEMBERSHIP UNIT
CERTIFICATE WOODBRIDGE HOLDINGS, LLC A FLORIDA LIMITED LIABILITY COMPANY THIS
CERTIFIES THAT BBX CAPITAL CORPORATION, A FLORIDA CORPORATION, IS THE OWNER OF
8,000 UNITS REPRESENTING LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS IN
WOODBRIDGE HOLDINGS, LLC, A FLORIDA LIMITED LIABILITY COMPANY (THE
“COMPANY”).  THE UNITS REPRESENTED BY THIS CERTIFICATE ARE ISSUED, ACCEPTED AND
HELD SUBJECT TO THE TERMS OF THE SECOND AMENDED AND RESTATED OPERATING AGREEMENT
OF THE CMOPANY DATED JANUARY 1, 2017, AS IT MAY BE AMENDED AND/OR AMENDED AND
RESTATED FROM TIME TO TIME. IN WITNESS WHEREOF, THE COMPANY HAS CAUSED THIS
CERTIFICATE TO BE EXECUTED BY THE SIGNATURES OF ITS DULY AUTHORIZED
PROCESS.  Dated: ____, 2018  ____ Name: Title: President ___ Name:
Title:Secretary

﻿





 

D-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

 

--------------------------------------------------------------------------------

 

 



﻿

﻿

Picture 16 [c858-20171231xex10_66g002.jpg]

﻿

FOR VALUE RECEIVED, ____ does hereby sell, assign and transfer onto ____, the
Units of limited liability company interests in the within named Company
represented by the within Certificate, and does hereby irrevocably constitute
and appoint ____ as attorney to transfer the said securities on the books of the
within named Company with full power of substitution in the premises.  Dated as
of ___  ____

﻿

﻿

 

 

D-2

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.2

Name, State of Organization; Chief Executive Office

﻿

﻿

 

﻿

 

Exact Legal Name: 

BBX Capital Corporation

Previous Names (within past 5 years): 

Prior Transactions (within past 5 years): 

 

 

 

 

 

 

 

 

Jurisdiction of Organization: 

Type of Entity:

FEIN:

Chief Executive Office: 

 

BFC Financial Corporation

Effective as of December 15, 2016, BBX Capital Corporation, a Florida
corporation, merged with and into BBX Capital Florida LLC (formerly known as BBX
Merger Subsidiary LLC), a Florida limited liability company and wholly owned
subsidiary of BFC Financial Corporation, with BBX Capital Florida LLC being the
surviving entity.

BBX Capital Corporation acquired Renin Holdings, LLC in October 2013.

Florida

Corporation

59-2022148

401 East Las Olas Blvd, Suite 800

Fort Lauderdale, FL 33301

﻿

Exact Legal Name: 

Food For Thought Restaurant Group-Florida, LLC

Previous Names (within past 5 years): 

Prior Transactions (within past 5 years): 

Jurisdiction of Organization: 

Type of Entity:

FEIN:

Chief Executive Office: 

None

None

Florida

Limited Liability Company

81-3882265

401 East Las Olas Blvd, Suite 800

Fort Lauderdale, FL 33301



Schedule 7.2-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

Exact Legal Name:

BBX Capital Florida LLC

Previous Names (within past 5 years): 

Prior Transactions (within past 5 years): 

 

 

 

 

 

Jurisdiction of Organization: 

Type of Entity:

FEIN:

Chief Executive Office: 

 

BBX Merger Subsidiary LLC and BBX Capital LLC

Effective as of December 15, 2016, BBX Capital Corporation, a Florida
corporation, merged with and into BBX Merger Subsidiary LLC, a Florida limited
liability company and wholly owned subsidiary of BFC Financial Corporation, with
BBX Merger Subsidiary LLC being the surviving entity.

Florida

Limited Liability Company

N/A

401 East Las Olas Blvd, Suite 800

Fort Lauderdale, FL 33301

﻿

Exact Legal Name: 

Woodbridge Holdings, LLC

Previous Names (within past 5 years): 

Prior Transactions (within past 5 years): 

Jurisdiction of Organization: 

Type of Entity:

FEIN:

Chief Executive Office: 

 

None

None

Florida

Limited Liability Company

80-0478887

401 East Las Olas Blvd, Suite 800

Fort Lauderdale, FL 33301

﻿

Exact Legal Name: 

BBX Sweet Holdings, LLC

Previous Names (within past 5 years): 

Prior Transactions (within past 5 years): 

 

 

 

Jurisdiction of Organization: 

Type of Entity:

FEIN:

Chief Executive Office: 

BBX Acquisition Sub, LLC

On June 16, 2017, BBX Sweet Holdings, LLC, indirectly through a newly formed
acquisition subsidiary, acquired 93% of IT'SUGAR, LLC's membership interests.

Florida

Limited Liability Company

N/A

401 East Las Olas Blvd, Suite 800

Fort Lauderdale, FL 33301

﻿

 

Schedule 7.2-2

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.6

Litigation

﻿

See Item 1, Note 10 of BBX Capital Corporation's Quarterly Report on Form 10-Q
for the fiscal quarter ending on September 30, 2017, filed on November 6, 2017.

﻿

﻿

 

Schedule 7.6-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.8

Environmental Compliance

﻿

NONE

﻿

﻿

﻿

 

 

Schedule 7.8-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.10

Bank Accounts

﻿

﻿

 

 

BBX Sweet Holdings, LLC

Checking Account

PNC

BBX Capital Corporation

Checking Account

PNC

Woodbridge Holdings LLC

Checking Account

PNC

BBX Capital Corporation

Money Market

BB&T

BBX Capital Corporation

Money Market

PNC

BBX Capital Corporation

Money Market

CITY NATIONAL

BBX Capital Corporation

Money Market

IBERIA

BBX Capital Corporation

Money Market

FLORIDA COMMUNITY

BBX Capital Corporation

Money Market

GIBRALTAR

BBX Capital Corporation

Money Market

CENTENNIAL

BBX Sweet Holdings, LLC

Money Market

IBERIA

BBX Sweet Holdings, LLC

Checking

IBERIA

﻿

﻿

﻿

 

 

Schedule 7.10-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.12

Significant Subsidiaries; Capitalization; Solvency

﻿

Significant Subsidiaries:  IT'SUGAR, LLC; BBX Grand Central, LLC; BBX Promenade,
LLC

Capitalization:

BBX Capital Corporation owns 100% of the issued and outstanding Capital Stock of
each of Food for Thought Restaurant Group-Florida, LLC, BBX Capital Florida LLC,
Woodbridge Holdings, LLC and BBX Sweet Holdings, LLC.

For information regarding the ownership of BBX Capital Corporation, see BBX
Capital Corporation's Definitive Proxy Statement on Schedule 14A, filed on April
21, 2017.

﻿

﻿

 

Schedule 7.12-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.13

Labor Disputes

﻿

See Item 1, Note 10 of BBX Capital Corporation's Quarterly Report on Form 10-Q
for the fiscal quarter ending on September 30, 2017, filed on November 6, 2017.

﻿

﻿

﻿

 

 

Schedule 7.13-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.8

Indebtedness

﻿

1.    Credit Agreement dated November 5, 2014, among Bluegreen Corporation, as
Borrower, Fifth Third Bank, as Administrative Agent and L/C Issuer, and
Guarantors and Lenders party thereto.

2.    Second Amended and Restated Secured Promissory Note dated June 25, 2015,
by and among Bluegreen Vacations Unlimited, Inc., as Borrower, and Pacific
Western Bank, as Lender.

3.    Second Amendment to Amended and Restated Loan and Security Agreement dated
June 25, 2015, by and among Bluegreen Corporation, as Borrower, and Pacific
Western Bank, as Lender.

4.    Third Amended and Restated Revolving Promissory Note (Hypothecation
Facility) dated June 30, 2015, by and among Bluegreen / Big Cedar Vacations,
LLC, as Borrower, and National Bank of Arizona, as Lender.

5.    First Amended and Restated Loan and Security Agreement (Hypothecation
Facility) dated June 30, 2015, by and among Bluegreen / Big Cedar Vacations,
LLC, as Borrower and National Bank of Arizona, as Lender.

6.    First Amended and Restated Promissory Note (Inventory Loan) dated June 30,
2015, by and among Bluegreen / Big Cedar Vacations, LLC, as Borrower, and
National Bank of Arizona, as Lender.

7.    First Amended and Restated Loan Agreement (Inventory Loan) dated June 30,
2015, by and among Bluegreen / Big Cedar Vacations, LLC, as Borrower, and
National Bank of Arizona, as Lender.

8.    Loan Agreement and Promissory Note, dated April 17, 2015, between BFC
Financial Corporation and Bluegreen Specialty Finance, LLC.

9.    Amended and Restated Credit Agreement dated as of December 16, 2016, by
and among Bluegreen Corporation, as Borrower and Fifth Third Bank, as
Administrative Agent and L/C Issuer.

10.    Amended and Restated Security Agreement, dated as of December 16, 2016,
by and among Bluegreen Corporation, as Borrower, Bluegreen Vacations Unlimited,
Inc. and Bluegreen Resorts Management, Inc. as Grantors, and Fifth Third Bank,
as Administrative Agent.

11.    Fourth Amended and Restated Revolving Promissory Note (Hypothecation
Facility) dated September 28, 2017, by and among Bluegreen / Big Cedar
Vacations, LLC, as Borrower, and ZB, N.A. dba National Bank of Arizona, as
Lender.

12.    Second Amended and Restated Loan and Security Agreement (Hypothecation
Facility) dated September 28, 2017, by and among Bluegreen / Big Cedar
Vacations, LLC, as Borrower, and ZB, N.A. dba National Bank of Arizona, as
Lender.

13.    Second Amended and Restated Promissory Note (Inventory Loan) dated
September 28, 2017, by and among Bluegreen / Big Cedar Vacations, LLC, as
Borrower, and ZB, N.A. dba National Bank of Arizona, as Lender.



 

Schedule 8.8-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 



14.    Second Amended and Restated Loan Agreement (Inventory Loan) dated
September 28, 2017, by and among Bluegreen / Big Cedar Vacations, LLC, as
Borrower, and ZB, N.A. dba National Bank of Arizona, as Lender.

15.    Full Guaranty (Hypothecation Facility) dated September 30, 2010, by
Bluegreen Corporation, as Guarantor, in favor of National Bank of Arizona, as
Lender.

16.    Guarantor Consent and Ratification and Confirmation of and Amendment to
Full Guaranty (Hypothecation Facility) dated September 28, 2017, by Bluegreen
Vacations Corporation, as Guarantor, in favor of Z.B., National Bank of Arizona,
as Lender.

17.    Full Guaranty (Inventory Loan) dated December 13, 2013, by Bluegreen
Corporation, as Guarantor, in favor of National Bank of Arizona, as Lender.

18.    Guarantor Consent and Ratification and Confirmation of and Amendment to
Full Guaranty (Inventory Loan) dated September 28, 2017, by Bluegreen Vacations
Corporation, as Guarantor, in favor of Z.B., National Bank of Arizona, as
Lender.

19.    On April 17, 2015, BBX Capital Corporation ("BBX") entered into a Loan
Agreement and Promissory Note with a wholly-owned subsidiary of Bluegreen
Corporation ("Bluegreen") pursuant to which Bluegreen's subsidiary provided an
$80 million loan to BBX to finance, in part, BBX's purchase of shares of BBX
Capital Corporation's (formerly BankAtlantic Bancorp, Inc.) (together with its
successor by merger, BBX Capital Florida LLC, "BCC") Class A Common Stock in the
tender offer.

20.    [In July 2014, BBX Capital Corporation entered into the Hialeah
Communities joint venture with CC Bonterra to develop approximately 394 homes in
a portion of the newly proposed Bonterra community in Hialeah Florida. BBX
Capital Corporation transferred approximately 50 acres of land at an agreed upon
value of approximately $15.6 million subject to an $8.3 million mortgage which
was assumed by the joint venture. In March 2015, the joint venture refinanced
the $8.3 million mortgage loan into a $31.0 million acquisition and development
loan.  In March 2016, the loan was modified reducing the loan balance from $31.0
million to $26.5 million. BBX Capital Corporation is a guarantor of up to $1.5
million of the joint venture's $26.5 million acquisition and development loan.]

21.    During the year ended December 31, 2014, the Sunrise and Bayview
Partners, LLC joint venture owned 50% by Procacci Bayview, LLC and 50% by a
subsidiary of BBX Capital Corporation refinanced its land acquisition loan with
a financial institution. BBX Capital Corporation provided the financial
institution with a guarantee of 50% of the outstanding balance of the joint
venture's loan which had an outstanding balance of $5.0 million as of December
31, 2017.

22.    BBX Capital Corporation is a guarantor on a $1.5 million note payable of
Anastasia Confections ("Anastasia"), a wholly-owned subsidiary of BBX Sweet
Holdings, owed to the former owner of Anastasia.  The Anastasia note payable is
collateralized by the common stock of Anastasia. 

23.    BBX Sweet Holdings and BBX Capital Corporation are guarantors of a $1.5
million note payable of Hoffman's Chocolates, a wholly-owned subsidiary of BBX
Sweet Holdings, owed to Centennial Bank.  This note payable is collateralized by
approximately $2.0 million of properties and equipment.



 

Schedule 8.8-2

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 



24.    In October 2017, a wholly-owned subsidiary of BBX Capital Corporation,
issued a $3.4 million unsecured note to the seller of real estate to the Chapel
Trail joint venture, in which the subsidiary has a 46.75% equity interest.  The
unsecured note was part of the subsidiaries initial capital contribution to the
Chapel Trail real estate joint venture. The note is not secured by the joint
venture property and BBX Capital Corporation guarantees the repayment of the
unsecured note.

25.    On August 7, 2015, BBX Sweet Holdings entered into a Loan and Security
Agreement and related agreements with Iberiabank, which provides for borrowings
by BBX Sweet Holdings of up to $5.0 million on a revolving basis. The facility
is secured by the assets of BBX Sweet Holdings and its subsidiaries and is
guaranteed by BBX Capital Corporation.

26.    Food for Thought Restaurant Group, LLC enters into lease agreements for
MOD restaurant locations.  As of December 31, 2017, BBX Capital Corporation is a
guarantor on two of the lease agreements with an aggregate lease obligation of
$1.3 million. 

27.    Term loan to BBX Sweet Holdings with an outstanding balance of $1.5
million and $1.6 million as of December 31, 2017 and 2016, respectively,
collateralized by land and buildings with a carrying value of $2.0 million on
each of December 31, 2017 and 2016. BBX Capital Corporation is the guarantor on
this note payable.

28.    In October 2017, a wholly-owned subsidiary of BBX Capital Corporation,
issued a $3.4 million unsecured note to the seller of real estate to the Chapel
Trail joint venture, in which the subsidiary has a 46.75% equity interest. The
note is not secured by the joint venture property and BBX Capital Corporation
guarantees the repayment of the unsecured note.  

﻿

﻿

﻿

 

 

Schedule 8.8-3

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 8.9(e)

Loans and Advances

1.    Tax Sharing Agreement dated as of May 8, 2015, by and among BFC Financial
Corporation, BBX Capital and Bluegreen.

﻿

2.    BBX pays Abdo Companies, Inc. approximately $25,520 per month in exchange
for Abdo Companies, Inc.’s provision of certain management services. John E.
Abdo, the Company’s Vice Chairman, is the principal shareholder and Chief
Executive Officer of Abdo Companies, Inc.

﻿

3.    Bluegreen paid or reimbursed BBX Capital Corporation $1.5 million,
$1.3 million and $1.4 million during 2017, 2016, and 2015, respectively, for
management advisory, risk management, administrative and other services. 

﻿

﻿

﻿



 

Schedule 8.9(e)-1

Iberiabank/BBX Capital

Syndicated Loan and Security Agreement

4833-7494-6387.12
45083/0017

 

--------------------------------------------------------------------------------